Exhibit 10.4

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF JUNE 26, 2015

by and among

CITY OFFICE REIT OPERATING PARTNERSHIP, L.P.

AS PARENT BORROWER,

THE OTHER BORROWERS FROM TIME TO TIME PARTY HERETO,

KEYBANK NATIONAL ASSOCIATION,

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

AND

OTHER LENDERS THAT MAY BECOME

PARTIES TO THIS AGREEMENT,

KEYBANK NATIONAL ASSOCIATION,

AS AGENT,

KEYBANC CAPITAL MARKETS,

AS SOLE LEAD ARRANGER AND SOLE BOOK MANAGER



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

§1.

DEFINITIONS AND RULES OF INTERPRETATION

  1  

§1.1

Definitions   1  

§1.2

Rules of Interpretation   21   §2.

THE CREDIT FACILITY

  22  

§2.1

Revolving Credit Loans   22  

§2.2

RESERVED   22  

§2.3

Notes   22  

§2.4

Facility Unused Fee   22  

§2.5

Reduction and Termination of the Revolving Credit Commitments   23  

§2.6

RESERVED   23  

§2.7

Interest on Loans   23  

§2.8

Requests for Revolving Credit Loans   24  

§2.9

Funds for Loans   24  

§2.10

Use of Proceeds   25  

§2.11

Letters of Credit   25  

§2.12

Increase in Total Commitment   28  

§2.13

Extension of Revolving Credit Maturity Date   30   §3.

REPAYMENT OF THE LOANS

  31  

§3.1

Stated Maturity   31  

§3.2

Mandatory Prepayments   31  

§3.3

Optional Prepayments   31  

§3.4

Partial Prepayments   32  

§3.5

Effect of Prepayments   32   §4.

CERTAIN GENERAL PROVISIONS

  32  

§4.1

Conversion Options   32  

§4.2

Fees   32  

§4.3

[Intentionally Omitted.]   33  

§4.4

Funds for Payments   33  

§4.5

Computations   35  

§4.6

Suspension of LIBOR Rate Loans   35  

§4.7

Illegality   35  

§4.8

Additional Interest   36  

§4.9

Additional Costs, Etc.   36  

§4.10

Capital Adequacy   37  

§4.11

Breakage Costs   37  

§4.12

Default Interest; Late Charge   37  

§4.13

Certificate   37  

§4.14

Limitation on Interest   37  

§4.15

Certain Provisions Relating to Increased Costs and Non-Funding Lenders   38  



--------------------------------------------------------------------------------

§5.

COLLATERAL SECURITY

  39  

§5.1

Collateral   39  

§5.2

Appraisals; Adjusted Value   39  

§5.3

Addition of Collateral Properties   39  

§5.4

Release of Collateral Property   40  

§5.5

Additional Subsidiary Credit Parties   41  

§5.6

Release of Certain Subsidiary Credit Parties   41  

§5.7

Release of Collateral   41   §6.

REPRESENTATIONS AND WARRANTIES

  41  

§6.1

Corporate Authority, Etc.   41  

§6.2

Governmental Approvals   42  

§6.3

Title to Collateral Properties   42  

§6.4

Financial Statements   42  

§6.5

No Material Changes   43  

§6.6

Franchises, Patents, Copyrights, Etc.   43  

§6.7

Litigation   43  

§6.8

No Material Adverse Contracts, Etc.   43  

§6.9

Compliance with Other Instruments, Laws, Etc.   43  

§6.10

Tax Status   44  

§6.11

No Event of Default   44  

§6.12

Investment Company Act   44  

§6.13

Absence of UCC Financing Statements, Etc.   44  

§6.14

Setoff, Etc.   44  

§6.15

Certain Transactions   44  

§6.16

Employee Benefit Plans   44  

§6.17

Disclosure   45  

§6.18

Trade Name; Place of Business   45  

§6.19

Regulations T, U and X   45  

§6.20

Environmental Compliance   45  

§6.21

Subsidiaries; Organizational Structure   47  

§6.22

Leases   47  

§6.23

Property   47  

§6.24

Brokers   48  

§6.25

Other Debt   48  

§6.26

Solvency   49  

§6.27

No Bankruptcy Filing   49  

§6.28

No Fraudulent Intent   49  

§6.29

Transaction in Best Interests of Borrowers; Consideration   49  

§6.30

OFAC   49   §7.

AFFIRMATIVE COVENANTS

  49  

§7.1

Punctual Payment   50  

§7.2

Maintenance of Office   50  

§7.3

Records and Accounts   50  

§7.4

Financial Statements, Certificates and Information   50  

 

ii



--------------------------------------------------------------------------------

§7.5

Notices   52  

§7.6

Existence; Maintenance of Properties   53  

§7.7

Insurance; Condemnation   53  

§7.8

Taxes; Liens   57  

§7.9

Inspection of Collateral Properties and Books   58  

§7.10

Compliance with Laws, Contracts, Licenses, and Permits   58  

§7.11

Further Assurances   58  

§7.12

Management   59  

§7.13

Leases of the Property   59  

§7.14

Business Operations   59  

§7.15

Registered Servicemark   60  

§7.16

Ownership of Real Estate   60  

§7.17

Distributions of Income to Parent Borrower   60  

§7.18

Plan Assets   60  

§7.19

Guarantor Covenants   60  

§7.20

Collateral Properties   60  

§7.21

Guarantor   61   §8.

NEGATIVE COVENANTS

  61  

§8.1

Restrictions on Indebtedness   61  

§8.2

Restrictions on Liens, Etc.   62  

§8.3

Restrictions on Investments   63  

§8.4

Merger, Consolidation   65  

§8.5

Intentionally Deleted   65  

§8.6

Compliance with Environmental Laws   65  

§8.7

Distributions   66  

§8.8

Asset Sales   67  

§8.9

Collateral Properties   67  

§8.10

Restriction on Prepayment of Indebtedness   67  

§8.11

Derivatives Contracts   68  

§8.12

Transactions with Affiliates   68  

§8.13

Management Fees   68   §9.

FINANCIAL COVENANTS

  68  

§9.1

Maximum Leverage Ratio   68  

§9.2

Minimum Liquidity   68  

§9.3

Minimum Fixed Charge Coverage Ratio   68  

§9.4

Minimum Tangible Net Worth   68  

§9.5

Minimum Debt Yield   68  

§9.6

Maximum Loan to Value Ratio   69  

§9.7

Interest Rate Protection   69   §10.

CLOSING CONDITIONS

  69  

§10.1

Loan Documents   69  

§10.2

Certified Copies of Organizational Documents   69  

§10.3

Resolutions   69  

§10.4

Incumbency Certificate; Authorized Signers   69  

 

iii



--------------------------------------------------------------------------------

§10.5

Opinion of Counsel   69  

§10.6

Payment of Fees   69  

§10.7

Insurance   69  

§10.8

Performance; No Default   69  

§10.9

Representations and Warranties   70  

§10.10

Proceedings and Documents   70  

§10.11

Eligible Real Estate Qualification Documents   70  

§10.12

Compliance Certificate   70  

§10.13

Appraisals   70  

§10.14

Consents   70  

§10.15

Other   70   §11.

CONDITIONS TO ALL BORROWINGS

  70  

§11.1

Prior Conditions Satisfied   70  

§11.2

Representations True; No Default   70  

§11.3

Borrowing Documents   71  

§11.4

Future Advances Tax Payment   71   §12.

EVENTS OF DEFAULT; ACCELERATION; ETC.

  71  

§12.1

Events of Default and Acceleration   71  

§12.2

Certain Cure Periods   73  

§12.3

Termination of Commitments   73  

§12.4

Remedies   73  

§12.5

Distribution of Collateral Proceeds   74   §13.

SETOFF

  75   §14.

THE AGENT

  75  

§14.1

Authorization   75  

§14.2

Employees and Agents   75  

§14.3

No Liability   75  

§14.4

No Representations   76  

§14.5

Payments   76  

§14.6

Holders of Notes   77  

§14.7

Indemnity   77  

§14.8

Agent as Lender   77  

§14.9

Resignation   77  

§14.10

Duties in the Case of Enforcement   78  

§14.11

Bankruptcy   78  

§14.12

Request for Agent Action   78  

§14.13

Reliance by Agent   79  

§14.14

Approvals   79  

§14.15

Borrowers Not Beneficiary   79  

§14.16

Defaulting Lenders   79  

§14.17

Reliance on Hedge Provider   81  

 

iv



--------------------------------------------------------------------------------

§15.

EXPENSES

  82   §16.

INDEMNIFICATION

  82   §17.

SURVIVAL OF COVENANTS, ETC.

  83   §18.

ASSIGNMENT AND PARTICIPATION

  83  

§18.1

Conditions to Assignment by Lenders   83  

§18.2

Register   84  

§18.3

New Notes   84  

§18.4

Participations   84  

§18.5

Pledge by Lender   85  

§18.6

No Assignment by Borrowers   85  

§18.7

Disclosure   85  

§18.8

Titled Agents   86  

§18.9

Amendments to Loan Documents   86   §19.

NOTICES

  86   §20.

RELATIONSHIP

  86   §21.

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

  87   §22.

HEADINGS

  87   §23.

COUNTERPARTS

  87   §24.

ENTIRE AGREEMENT, ETC.

  87   §25.

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

  87   §26.

DEALINGS WITH THE BORROWERS

  88   §27.

CONSENTS, AMENDMENTS, WAIVERS, ETC.

  88   §28.

SEVERABILITY

  89   §29.

TIME OF THE ESSENCE

  89   §30.

NO UNWRITTEN AGREEMENTS

  89   §31.

REPLACEMENT NOTES

  89   §32.

NO THIRD PARTIES BENEFITED

  89   §33.

PATRIOT ACT

  89   §34.

[Intentionally Omitted.]

  90   §35.

JOINT AND SEVERAL LIABILITY

  90   §36. ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF BORROWERS AND
SUBSIDIARY GUARANTORS   90  

§36.1

Attorney-in-Fact   90  

§36.2

Accommodation   90  

§36.3

Waiver of Automatic or Supplemental Stay   90  

§36.4

Waiver of Defenses   90  

 

v



--------------------------------------------------------------------------------

§36.5

Waiver   92  

§36.6

Subordination   93  

§36.7

Waiver of Rights Under Anti-Deficiency Rules   93  

§36.8

Further Waivers   94   §37.

ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS

  94  

 

vi



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A

FORM OF REVOLVING CREDIT NOTE

Exhibit B

RESERVED

Exhibit C

FORM OF JOINDER AGREEMENT

Exhibit D

FORM OF REQUEST FOR REVOLVING CREDIT LOAN

Exhibit E

FORM OF LETTER OF CREDIT REQUEST

Exhibit F

FORM OF BORROWING BASE AVAILABILITY CERTIFICATE

Exhibit G

FORM OF COMPLIANCE CERTIFICATE

Exhibit H

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

Exhibit I

FORM OF LETTER OF CREDIT APPLICATION

Schedule 1.1

LENDERS AND COMMITMENTS

Schedule 1.2

ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS

Schedule 6.3

LIST OF ALL ENCUMBRANCES ON ASSETS

Schedule 6.5

NO MATERIAL CHANGES

Schedule 6.7

PENDING LITIGATION

Schedule 6.15

CERTAIN TRANSACTIONS

Schedule 6.20(d)

REQUIRED ENVIRONMENTAL ACTIONS

Schedule 6.21

SUBSIDIARIES

Schedule 6.22

EXCEPTIONS TO RENT ROLL

Schedule 6.23

PROPERTY

Schedule 6.25

MATERIAL LOAN AGREEMENTS

Schedule 8.8

ASSET SALES

Schedule 19

NOTICE ADDRESSES

 

vii



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED CREDIT AGREEMENT AMENDS AND RESTATES IN ITS ENTIRETY
THAT CERTAIN CREDIT AGREEMENT DATED AS OF APRIL 21, 2014 , AS AMENDED, AMONG
CITY OFFICE REIT OPERATING PARTNERSHIP, L.P. AND CERTAIN AFFILIATED ENTITIES,
COLLECTIVELY, AS BORROWER, THE LENDERS PARTY HERETO, AND KEYBANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT, AND KEYBANC CAPITAL MARKETS, AS SOLE
BOOKRUNNER AND SOLE LEAD ARRANGER

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT is made as of the 26th day of June,
2015, by and among CITY OFFICE REIT OPERATING PARTNERSHIP, L.P., a Maryland
limited partnership (“Parent Borrower”), the Subsidiary Credit Parties hereafter
becoming a party hereto, KEYBANK NATIONAL ASSOCIATION (“KeyBank”), the other
lending institutions which are parties to this Agreement as “Lenders”, and the
other lending institutions that may become parties hereto pursuant to §18,
KEYBANK NATIONAL ASSOCIATION, as administrative agent for the Lenders (the
“Agent”), and KEYBANC CAPITAL MARKETS, as Sole Lead Arranger and Sole Book
Manager.

R E C I T A L S

WHEREAS, Parent Borrower has requested that the Lenders provide a revolving loan
facility to Parent Borrower and each Subsidiary Borrower hereafter becoming a
party hereto; and

WHEREAS, the Agent and the Lenders are willing to provide such revolving loan
facility to Borrowers on and subject to the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:

§1. DEFINITIONS AND RULES OF INTERPRETATION.

§1.1 Definitions. The following terms shall have the meanings set forth in this
§1 or elsewhere in the provisions of this Agreement referred to below:

Additional Commitment Request Notice. See §2.12(a)

Additional Subsidiary Borrower. Each additional Subsidiary of Parent Borrower
which becomes a Subsidiary Borrower pursuant to §5.5.

Additional Subsidiary Guarantor. Each additional Subsidiary of Parent Borrower
which becomes a Subsidiary Guarantor pursuant to §5.5

Adjusted EBITDA. On any date of determination, the sum of (1) the EBITDA for the
prior fiscal quarter most recently ended, multiplied by four (4), less (b) the
Capital Reserve.

Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly,



--------------------------------------------------------------------------------

of the power to vote more than fifty percent (50%) of the stock, shares, voting
trust certificates, beneficial interest, partnership interests, member interests
or other interests having voting power for the election of directors of such
Person or otherwise to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise, or (b) the ownership of (i) a general partnership
interest, (ii) a managing member’s or manager’s interest in a limited liability
company or (iii) a limited partnership interest or preferred stock (or other
ownership interest) representing more than fifty percent (50%) of the
outstanding limited partnership interests, preferred stock or other ownership
interests of such Person.

Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrowers and the Lenders.

Agent’s Special Counsel. Riemer & Braunstein LLP or such other counsel as
selected by Agent.

Agreement. This Credit Agreement, as the same may be amended, modified,
supplemented and/or extended from time to time, including the Schedules and
Exhibits hereto.

Agreement Regarding Fees. See §4.2.

Applicable Margin. The Applicable Margin for LIBOR Rate Loans and Base Rate
Loans shall be as set forth below based on the Consolidated Leverage Ratio as
set forth in the most recent Compliance Certificate pursuant to §7.4(c):

 

          LIBOR Rate     Base Rate   Pricing Level    Consolidated Leverage
Ratio    Loans     Loans  

Pricing Level 1

   Less than 60%      2.25 %      1.25 % 

Pricing Level 2

   Equal to or greater than 60%      2.75 %      1.75 % 

The Applicable Margin shall not be adjusted based upon such Consolidated
Leverage Ratio, if at all, until the third (3rd) Business Day following receipt
of any updated Compliance Certificate. In the event that Parent Borrower shall
fail to deliver to the Agent a quarterly Compliance Certificate on or before the
date required by §7.4(c), then without limiting any other rights of the Agent
and the Lenders under this Agreement, the Applicable Margin for Revolving Credit
Loans shall be at Pricing Level 2 commencing on the first (1st) Business Day
following the date on which such Compliance Certificate was required to have
been delivered and shall remain in effect until such failure is cured, in which
event the Applicable Margin shall adjust, if necessary, on the first (1st) day
of the first (1st) month following receipt of such Compliance Certificate. The
Applicable Rate in effect from the date hereof through the date of the next
change in the Applicable Rate pursuant to the provisions hereof shall be
determined based upon Pricing Level 1. The provisions of this definition shall
be subject to §2.7(e).

 

2



--------------------------------------------------------------------------------

Appraisal. An MAI appraisal of the value of a parcel of Real Estate, performed
by an independent appraiser with experience appraising office properties, with
any such Appraisal for a Collateral Property being performed by an independent
appraiser selected by the Agent who is not an employee of any Borrower or any of
their Subsidiaries, the Agent or a Lender, the form and substance of such
appraisal and the identity of the appraiser to be in compliance with the
Financial Institutions Reform, Recovery and Enforcement Act of 1989, as amended,
the rules and regulations adopted pursuant thereto and all other regulatory laws
and policies (both regulatory and internal) applicable to the Lenders and
approved by the Agent, such approval not to be unreasonably withheld, delayed or
conditioned.

Appraised Value. The “as-is” value of a Collateral Property (or Real Estate
which will become a Collateral Property) determined by the most recent
applicable Appraisal of such Collateral Property (or Real Estate which will
become a Collateral Property), obtained pursuant to this Agreement.

Approved Fund. Any Fund that is administered or managed by (a) a Lender, or
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Arranger. KeyBanc Capital Markets or any successors thereto.

Assignment and Acceptance Agreement. See §18.1.

Assignment of Leases and Rents. Each of the assignments of leases and rents from
the Parent Borrower or a Subsidiary Credit Party to the Agent now or hereafter
delivered to secure the Obligations, as may be modified or amended.

Authorized Officer. Any of the following Persons: Jamie Farrar, Tony Maretic,
Greg Tylee and such other Persons as Parent Borrower shall designate in a
written notice to Agent.

Balance Sheet Date. December 31, 2014.

Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

Base Rate. The greatest of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate”,
and (b) one half of one percent (0.50%) above the Federal Funds Effective Rate.
The Base Rate is a reference rate and does not necessarily represent the lowest
or best rate being charged to any customer. Any change in the rate of interest
payable hereunder resulting from a change in the Base Rate shall become
effective as of the opening of business on the day on which such change in the
Base Rate becomes effective, without notice or demand of any kind.

Base Rate Loans. Loans bearing interest calculated by reference to the Base
Rate.

Borrowers. Collectively, Parent Borrower and the Subsidiary Borrowers, and
individually any of them.

Borrowing Base Availability. As of any time of determination, the lesser of
(A) 65% of the “as is” Appraised Value of the Collateral Properties, or (B) an
amount which would provide a Property Debt Yield of 10.50%.

Breakage Costs. The commercially reasonable cost to any Lender of re-employing
funds bearing interest at LIBOR incurred (or reasonably expected to be incurred
during such Interest Period) in

 

3



--------------------------------------------------------------------------------

connection with (i) any payment of any portion of the Loans bearing interest at
LIBOR prior to the termination of any applicable Interest Period, (ii) the
conversion of a LIBOR Rate Loan to any other applicable interest rate on a date
other than the last day of the relevant Interest Period, or (iii) the failure of
a Borrower to draw down, on the first day of the applicable Interest Period, any
amount as to which such Borrower has elected a LIBOR Rate Loan.

Building. With respect to each Collateral Property or parcel of Real Estate, all
of the buildings, structures and improvements now or hereafter located thereon.

Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

Capital Lease Obligations. With respect to the Parent Borrower and its
Subsidiaries for any period, the obligations of the Parent Borrower or any
Subsidiary to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as liabilities
on a balance sheet of the Parent Borrower and its Subsidiaries under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

Capital Reserve. On an annual basis, an amount equal to $0.25 per square foot.
The Capital Reserve shall be calculated based on the total rentable square
footage of the Buildings owned (or ground leased) at the end of each fiscal
quarter, less the square footage of unoccupied space held for development or
redevelopment.

Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

Cash Equivalents. As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term unsecured debt rated at least A or the equivalent
thereof by S&P or A2 or the equivalent thereof by Moody’s and (B) capital and
surplus in excess of $100,000,000; and (iii) shares of any money market mutual
fund rated at least AAA or the equivalent thereof by S&P or at least AAA or the
equivalent thereof by Moody’s.

CERCLA. The Comprehensive Environmental Response, Compensation and Liability Act
of 1980, 42 U.S.C. 9601 et seq.

Change in Law. The occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to

 

4



--------------------------------------------------------------------------------

Basel III, shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.

Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:

(a) During any twelve month period on or after the date of this Agreement,
individuals who at the beginning of such period constituted the Board of
Directors or Trustees of the Guarantor (the “Board”) (together with any new
directors whose election by the Board or whose nomination for election by the
shareholders of the Guarantor was approved by a vote of at least a majority of
the members of the Board then in office who either were members of the Board at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
members of the Guarantor then in office;

(b) Any Person (including a Person’s Affiliates and associates) or group (as
that term is understood under Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations thereunder),
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of a percentage (based on voting power, in the event different
classes of stock or voting interests shall have different voting powers) of the
voting stock or voting interests of Guarantor equal to at least twenty percent
(20%) who did not hold such beneficial ownership as of the date of this
Agreement;

(c) Guarantor shall fail to own at least fifty five percent (55%) of the limited
partner Equity Interests of the Parent Borrower and own and control the general
partner of Parent Borrower, shall fail to own such interests in Parent Borrower
free of any lien, encumbrance or other adverse claim, or shall fail to control
(along with City Office Real Estate Management, Inc., through an advisory
agreement) the management and policies of Parent Borrower;

(d) the Parent Borrower or Guarantor consolidates with, is acquired by, or
merges into or with any Person (other than a merger permitted by Section 8.4);
or

(e) Parent Borrower fails to own directly or indirectly, free of any lien,
encumbrance or other adverse claim, at least ninety percent (90%) of the
economic, voting and beneficial interest of each Subsidiary Credit Party.

Closing Date. The date agreed to by the parties hereto on which all of the
conditions set forth in §10 and §11 have been satisfied.

Code. The Internal Revenue Code of 1986, as amended.

Collateral. All of the property, rights and interests of the Parent Borrower and
Subsidiary Credit Parties which are subject to the security interests, security
title, liens and mortgages created by the Security Documents, including, without
limitation, the Collateral Properties.

Collateral Property or Collateral Properties. The Eligible Real Estate which is
security for the Obligations and any Hedge Obligations pursuant to the
Mortgages.

Commitment. As to each Lender, the amount set forth on Schedule 1.1 hereto as
such Lender’s commitment to fund the Loans from time to time to Borrowers in
accordance with the terms of this Agreement.

 

5



--------------------------------------------------------------------------------

Commitment Increase. An increase in the Total Commitment to not more than
$150,000,000 after giving effect to any such increase pursuant to §2.12.

Commitment Increase Date. See §2.12(a).

Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the aggregate Commitments of
all of the Lenders, as the same may be changed from time to time in accordance
with the terms of this Agreement.

Competitor. Any Person that is a competitor with the Guarantor or any Borrower
in acquiring and investing in assets similar to those of the Guarantor, the
Borrowers and their Subsidiaries, excluding any commercial or investment banking
institution regulated by any governmental entity.

Compliance Certificate. See §7.4(c).

Condemnation Proceeds. All compensation, awards, damages, judgments and proceeds
awarded to a Borrower by reason of any Taking, net of all reasonable and
customary amounts actually expended to collect the same and/or to maximize the
total amount of the same.

Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

Consolidated Leverage Ratio. The ratio of Guarantor’s Consolidated Indebtedness
to Total Asset Value.

Conversion/Continuation Request. A notice given by the Borrowers to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

Credit Party(ies). Individually and collectively, the Parent Borrower, the
Guarantor and each Subsidiary Credit Party.

Default. See §12.1.

Default Rate. See §4.12.

Defaulting Lender. Any Lender that, as determined by the Agent, (a) has failed
to perform any of its funding obligations hereunder, including in respect of its
Loans or participations in respect of Letters of Credit, within three Business
Days of the date required to be funded by it hereunder, unless such Lender is
contesting its obligation to fund such amount in good faith, (b) has notified
the Borrower, or the Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it has extended
credit, (c) has failed, within three Business Days after request by the Agent,
to confirm in a manner reasonably satisfactory to the Agent that it will comply
with its funding obligations, unless such Lender is contesting its obligation to
fund in good faith, or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any bankruptcy or other debtor
relief law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such

 

6



--------------------------------------------------------------------------------

Lender with immunity from the jurisdiction of courts within the United States of
America or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of Parent Borrower or a Subsidiary Credit Party,
now or hereafter outstanding, except a dividend or other distribution payable
solely in Equity Interest to the holders of that class; (b) redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interest of
Parent Borrower or a Subsidiary Credit Party now or hereafter outstanding; and
(c) payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any Equity Interests of Parent
Borrower or a Subsidiary Credit Party now or hereafter outstanding.

Dollars or $. Dollars in lawful currency of the United States of America.

Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan which is made prior to the Revolving Credit Maturity Date, is
converted in accordance with §4.1.

EBITDA. An amount derived from the following during any given period (a) net
income, plus (b) to the extent included in the determination of net income,
depreciation, amortization, interest expense (including any preferred dividends)
and income taxes, plus (c) property acquisition fees plus or minus (d) to the
extent included in the determination of net income, any extraordinary losses or
gains, such as those resulting from sales or payment of Indebtedness but
excluding straight-line rents and FAS 141 accruals or similar adjustments, in
each case, as determined on a Consolidated basis in accordance with GAAP (unless
otherwise indicated herein), and including (without duplication) the Equity
Percentage of EBITDA for the Guarantor’s non-wholly owned Affiliates.

Eligible Assignee. (a) A Lender; (b) an Affiliate of a Lender; (c) an Approved
Fund, and (d) any other Person (other than a natural person) approved by (i) the
Agent, and (ii) unless an Event of Default has occurred and is continuing, the
Borrowers (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include any

 

7



--------------------------------------------------------------------------------

Borrower or any of the Borrowers’ or the Guarantor’s Affiliates or Subsidiaries,
or unless an Event of Default is in existence, a Competitor; and provided
further that it shall not be unreasonable to withhold consent if an assignee’s
status would increase the costs to the Borrowers or impose other restrictions on
Borrowers.

Eligible Real Estate. Real Estate:

(a) which is owned in fee (or leased under a ground lease acceptable to the
Agent in its reasonable discretion), with such easements, rights-of-way, and
other similar appurtenances required for the operation of the fee or leasehold
property, by Parent Borrower or a Subsidiary Credit Party;

(b) which is an office property located within the fifty (50) States of the
continental United States or the District of Columbia;

(c) as to which all of the representations set forth in §6 of this Agreement
concerning Collateral Property are true and correct in all material respects;

(d) such Real Estate satisfies the Occupancy Requirement;

(e) which has been approved by the Required Lenders in their sole discretion for
inclusion in the Borrowing Base; and

(f) as to which the Agent has received and approved all Eligible Real Estate
Qualification Documents, or will receive and approve them prior to inclusion of
such Real Estate as a Collateral Property.

Eligible Real Estate Qualification Documents. See Schedule 1.2 attached hereto.

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by any Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.

Environmental Engineer. Such firm or firms of independent professional engineers
or other scientists generally recognized as expert in the detection, analysis
and remediation of Hazardous Substances and related environmental matters and
acceptable to the Agent in its reasonable discretion.

Environmental Laws. As defined in the Indemnity Agreements.

Equity Interests. With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

Equity Percentage. The aggregate ownership percentage of a Borrower or their
respective Subsidiaries in each Affiliate.

 

8



--------------------------------------------------------------------------------

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

ERISA Affiliate. Any Person that is subject to ERISA and is treated as a single
employer with Parent Borrower or its Subsidiaries under §414 of the Code.

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

Event of Default. See §12.1.

Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.”

Fixed Charge Ratio. The ratio of (a) Adjusted EBITDA to (b) all of the principal
due and payable on the Indebtedness (other than amounts paid in connection with
balloon maturities, refinancings, unscheduled principal payments or principal
payments on the Loans), plus all Interest Expense, plus the aggregate of all
cash dividends payable on any preferred stock, all based upon the immediately
preceding calendar quarter (annualized).

Fronting Exposure. At any time there is a Defaulting Lender, with respect to the
Issuing Lender, such Defaulting Lender’s Commitment Percentage of the
outstanding Letter of Credit Liabilities other than Letter of Credit Liabilities
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or cash collateralized in accordance with the terms
hereof.

Fund. Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

GAAP. Generally accepted accounting principles consistently applied.

Governmental Authority. The government of the United States or any other nation,
or of any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

Guarantor. City Office REIT, Inc.

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by any Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

 

9



--------------------------------------------------------------------------------

Guaranty. The guaranty of the Guarantor (or a Subsidiary Guarantor) in favor of
the Agent and the Lenders of certain of the Obligations of the Borrowers
hereunder.

Hazardous Substances. As defined in the Indemnity Agreements.

Hedge Obligations. As may be applicable at any time, all obligations of
Borrowers to any Lender Hedge Provider to make any termination payments under
any Derivatives Contract with respect to an interest rate swap, collar, cap or
floor or a forward rate agreement or other agreement regarding the hedging of
interest rate risk exposure, and any confirming letter executed pursuant to such
hedging agreement, all as amended, restated or otherwise modified.

Increase Notice. See §2.12(a).

Indebtedness. Without duplication, (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, including mandatorily redeemable
preferred stock, (c) all obligations of such Person upon which interest charges
are customarily paid, (d) all obligations of such Person under conditional sale
or other title retention agreements relating to property acquired by such
Person, (e) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business, fees paid under advisory agreements and other
reasonable fees paid to affiliates), (f) all Indebtedness (excluding
non-recourse carve-out guarantees until such time as Borrower or Guarantor is
called upon to make payments under any of these guarantees, at which time such
guarantees shall thereafter be included in the definition of Indebtedness to the
extent of the actual liability thereunder) of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person in an
amount equal to the lesser of such Indebtedness or the value of the encumbered
property, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others (excluding
non-recourse carve-out guarantees until such time as Borrower or Guarantor is
called upon to make payments under any of these guarantees, at which time such
guarantees shall thereafter be included in the definition of Indebtedness to the
extent of the actual liability thereunder), (h) all Capital Lease Obligations of
such Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) all currently payable obligations of such Person with respect
to any Hedge Obligations. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefore as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. Indebtedness shall be calculated on a consolidated basis in
accordance with GAAP (unless otherwise indicated herein), and including (without
duplication) the Equity Percentage of Indebtedness for the Guarantor’s
non-wholly owned Affiliates.

Indemnity Agreements. The Environmental Indemnity regarding Hazardous Substances
made by the Parent Borrower and each Subsidiary Credit Party in favor of the
Agent and the Lenders, as the same may be modified or amended.

Insurance Proceeds. All insurance proceeds, damages and claims and the right
thereto under any insurance policies relating to any portion of any Collateral,
net of all reasonable and customary amounts actually expended to collect the
same and/or to maximize the total amount of the same.

Interest Expense. All paid, accrued or capitalized interest expense on such
Person’s Indebtedness (whether direct, indirect or contingent, and including,
without limitation, interest on all convertible debt),

 

10



--------------------------------------------------------------------------------

and including (without duplication) the Equity Percentage of Interest Expense
for the Guarantor’s non-Wholly Owned Affiliates.

Interest Payment Date. As to each Loan, the first day of each calendar month.

Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one, two, or
three months thereafter and (b) thereafter, each period commencing on the day
following the last day of the next preceding Interest Period applicable to such
Loan and ending on the last day of one of the periods set forth above, as
selected by the Borrowers in a Loan Request or Conversion/Continuation Request;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i) if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a LIBOR Business Day, such Interest Period shall end on the
next succeeding LIBOR Business Day, unless such next succeeding LIBOR Business
Day occurs in the next calendar month, in which case such Interest Period shall
end on the next preceding LIBOR Business Day, as determined conclusively by the
Agent in accordance with the then current bank practice in London, England;

(ii) if the Borrowers shall fail to give notice as provided in §4.1, the
Borrowers shall be deemed to have requested a continuation of the affected LIBOR
Rate Loan as a LIBOR Rate Loan for an interest period of one month on the last
day of the then current Interest Period with respect thereto as provided in and
subject to the terms of §4.1(c);

(iii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and

(iv) no Interest Period relating to any LIBOR Rate Loan shall extend beyond the
Revolving Credit Maturity Date, as applicable.

Interpolated Rate. At any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the LIBO Rate) determined by
the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Rate for the longest period for which
the LIBO Rate is available that is shorter than the Impacted Interest Period;
and (b) the LIBO Rate for the shortest period for which that LIBO Rate is
available that exceeds the Impacted Interest Period, in each case, at such time.

Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include
(i) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, or (ii) current trade and customer accounts
receivable for services rendered in the ordinary course of business and payable
in accordance with customary trade terms. In determining the aggregate amount of
Investments outstanding at any particular time: (a) there shall be included as
an Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (b) there shall be deducted
in respect of each Investment any amount

 

11



--------------------------------------------------------------------------------

received as a return of capital; (c) there shall not be deducted in respect of
any Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, except that accrued interest included as
provided in the foregoing clause (a) may be deducted when paid; and (d) there
shall not be deducted in respect of any Investment any decrease in the value
thereof.

Issuing Lender. KeyBank, in its capacity as the Lender issuing the Letters of
Credit (including any Existing Letters of Credit) and any successor thereto.

Joinder Agreement. The Joinder Agreement with respect to this Agreement, the
Notes (or the Guaranty) and Indemnity Agreement to be executed and delivered
pursuant to §5.5 by any Additional Subsidiary Borrower (or Additional Subsidiary
Guarantor), such Joinder Agreement to be substantially in the form of Exhibit C
hereto.

KeyBank. As defined in the preamble hereto.

Leases. Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.

Legal Requirements shall mean all applicable federal, state, county and local
laws, rules, regulations, codes and ordinances, and the requirements in each
case of any governmental agency or authority having or claiming jurisdiction
with respect thereto, including, but not limited to, those applicable to zoning,
subdivision, building, health, fire, safety, sanitation, the protection of the
handicapped, and environmental matters and shall also include all orders and
directives of any court, governmental agency or authority having or claiming
jurisdiction with respect thereto.

Lenders. KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18); and collectively, the
Revolving Credit Lenders.

Lender Hedge Provider. As may be applicable at any time with respect to any
Hedge Obligations, any counterparty thereto that, at the time the applicable
hedge agreement was entered into, was the Agent or an Affiliate of the Agent.

Letter of Credit. Any standby letter of credit issued at the request of the
Borrowers and for the account of the Borrowers or any Affiliate in accordance
with §2.11, and shall include the Existing Letters of Credit.

Letter of Credit Liabilities. At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan). For purposes of this Agreement, a Revolving Credit Lender (other
than the Revolving Credit Lender acting as the Issuing Lender) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under §2.11, and the Revolving Credit
Lender acting as the Issuing Lender shall be deemed to hold a Letter of Credit
Liability in an amount equal to its retained interest in the related Letter of
Credit after giving effect to the acquisition by the Revolving Credit Lenders
other than the Revolving Credit Lender acting as the Issuing Lender of their
participation interests under such Section.

 

12



--------------------------------------------------------------------------------

LIBOR. For any LIBOR Rate Loan for any Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for U.S. Dollars) for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Agent in its reasonable discretion; in each case the “LIBOR Screen Rate”)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that (i) if the LIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement; provided further that if the LIBOR Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
then the LIBOR shall be the Interpolated Rate; provided that if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement, and (ii) if no such rate administered by ICE Benchmark
Administration (or by such other Person that has taken over the administration
of such rate for U.S. Dollars) is available to the Agent, the applicable LIBOR
for the relevant Interest Period shall instead be the rate determined by the
Agent to be the rate at which KeyBank or one of its Affiliate banks offers to
place deposits in U.S. dollars with first class banks in the London interbank
market at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period, in the approximate amount of the relevant
LIBOR Rate Loan and having a maturity equal to such Interest Period. For any
period during which a Reserve Percentage shall apply, LIBOR with respect to
LIBOR Rate Loans shall be equal to the amount determined above divided by an
amount equal to 1 minus the Reserve Percentage.

LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.

LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

LIBOR Rate Loans. Loans bearing interest calculated by reference to LIBOR.

Lien. See §8.2.

Liquidity. The aggregate of (i) Unrestricted Cash and Cash Equivalents and
(ii) marketable securities acceptable to the Agent in its reasonable discretion.

Loan Documents. This Agreement, the Notes, the Security Documents and all other
documents, instruments or agreements now or hereafter executed or delivered by
or on behalf of any Borrower or Subsidiary Credit Party or Guarantor in
connection with the Loans and intended to constitute a Loan Document.

Loan Request. See §2.7.

Loan and Loans. An individual loan or the aggregate loans (including a Revolving
Credit Loan (or Loans)), as the case may be, to be made by the Lenders
hereunder. All Loans shall be made in Dollars. Amounts drawn under a Letter of
Credit shall also be considered Revolving Credit Loans as provided in §2.11(f).

Majority Lenders. As of any date, any Revolving Credit Lender or collection of
Lenders whose aggregate Revolving Credit Commitment Percentage is greater than
fifty percent (50%); provided that in

 

13



--------------------------------------------------------------------------------

determining said percentage at any given time, all the existing Revolving Credit
Lenders that are Defaulting Lenders will be disregarded and excluded and the
Revolving Credit Commitment Percentages of the Revolving Credit Lenders shall be
re-determined for voting purposes only to exclude the Revolving Credit
Commitment Percentages of such Defaulting Lenders.

Management Agreements. Written property management agreements providing for the
management of the Collateral Properties or any of them.

Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, financial condition or results of operations of Parent
Borrower and its Subsidiaries in each case considered as a whole; (b) the
ability of Parent Borrower and any Subsidiary Credit Party (taken as a whole) to
perform its material obligations under the Loan Documents; or (c) the validity
or enforceability of any of the material Loan Documents or the material rights
or remedies of Agent or the Lenders thereunder.

Moody’s. Moody’s Investor Service, Inc.

Mortgages. The Mortgages, Deeds to Secure Debt and/or Deeds of Trust from Parent
Borrower or a Subsidiary Credit Party to the Agent for the benefit of the
Lenders (or to trustees named therein acting on behalf of the Agent for the
benefit of the Lenders), respecting the Collateral Properties, now or hereafter
delivered to secure the Obligations, as the same may be modified or amended.

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by any Borrower or any ERISA Affiliate.

Net Income (or Loss). With respect to any Person (or any asset of any Person)
for any period, the net income (or loss) of such Person (or attributable to such
asset), determined in accordance with GAAP.

Net Operating Income. For any income producing Real Estate and for a given
period, the difference between (a) any rentals, proceeds and other income
received from such property during the determination period (excluding
straight-line rents and FAS 141 accruals and similar adjustments), less (b) an
amount equal to all costs and expenses (excluding Interest Expense, Taxes,
depreciation and amortization expense, and any expenditures that are capitalized
in accordance with GAAP) incurred as a result of, or in connection with, or
properly allocated to, the operation or leasing of such property during the
determination period (other than asset management fees); less (c) the Capital
Expenditure Reserve; less (d) all rents, common area reimbursements and other
income for such Real Estate received with respect to leases as to which (i) the
tenant or any guarantor thereunder is subject to any bankruptcy, reorganization,
insolvency, dissolution, liquidation or similar debtor relief proceeding, unless
such tenant has expressly assumed its obligations under the applicable lease in
such proceeding, (ii) the tenant which has exercised any termination option or
otherwise not renewed its lease with a termination date within three months of
the subject quarter end, and/or (iii) with respect to any guarantor subject to
any bankruptcy, reorganization, insolvency, dissolution, liquidation or similar
debtor relief proceeding, unless such guarantor is replaced by a credit worthy
guarantor reasonably capable of performing the guarantor’s obligation and in the
case of any lease in excess of 5,000 square feet such replacement guarantor
shall be reasonably acceptable to Agent, plus (e) projected rentals in
connection with any replacement lease executed in accordance with the terms of
this Agreement with respect to any space described in (d) above. Net Operating
Income shall be calculated based on the immediately preceding calendar quarter
unless the Real Estate has not been owned by the Parent Borrower or its
Subsidiaries for the entirety of such calendar quarter, in which event Net
Operating Income shall be grossed up for such ownership period.

 

14



--------------------------------------------------------------------------------

Net Rentable Area. With respect to any Real Estate, the net rentable square
footage as determined in accordance with the Appraisal.

Non Excluded Taxes. See §4.4(b).

Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any industry standard exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication or misappropriation of funds, gross negligence or willful
misconduct (ii) result from intentional mismanagement of or physical waste at
the Real Estate securing such Non-Recourse Indebtedness, or (iii) arise from the
presence of Hazardous Substances on the Real Estate securing such Non-Recourse
Indebtedness (whether contained in a loan agreement, promissory note, indemnity
agreement or other document), or (iv) are the result of any unpaid real estate
taxes and assessments if sufficient cash flow from the Real Estate exists
(whether contained in a loan agreement, promissory note, indemnity agreement or
other document).

Non-Recourse Indebtedness. Indebtedness of Guarantor, Parent Borrower, their
respective Subsidiaries, or an Unconsolidated Affiliate of any such Person,
which is secured by one or more parcels of Real Estate (other than a Collateral
Property) or interests therein or equipment and which is not a general
obligation of Guarantor, Parent Borrower or such Subsidiary or Unconsolidated
Affiliate, the holder of such Indebtedness having recourse solely to the parcels
of Real Estate, or interests therein, securing such Indebtedness or the direct
owner of such real estate, the leases thereon and the rents, profits and equity
thereof or equipment, as applicable (except for recourse against the general
credit of the Person obligated thereon for any Non-Recourse Exclusions),
provided that in calculating the amount of Non-Recourse Indebtedness at any
time, the Parent Borrower’s reasonable estimate of the amount of any
Non-Recourse Exclusions which are the subject of a claim and action shall not be
included in the Non-Recourse Indebtedness but shall constitute Recourse
Indebtedness. Non-Recourse Indebtedness shall also include Indebtedness of a
Subsidiary of Guarantor or Parent Borrower that is not a Subsidiary Credit Party
or of an Unconsolidated Affiliate which is a special purpose entity that is
recourse solely to such Subsidiary or Unconsolidated Affiliate, which is not
cross-defaulted to other Indebtedness of the Borrowers and which does not
constitute Indebtedness of any other Person (other than such Subsidiary or
Unconsolidated Affiliate which is the borrower thereunder).

Notes. Collectively, the Revolving Credit Notes.

Notice. See §19.

Obligations. The term “Obligations” shall mean and include:

A. The payment of the principal sum, interest at variable rates, charges and
indebtedness evidenced by the Notes including any extensions, renewals,
replacements, increases, modifications and amendments thereof, given by
Borrowers to the order of the respective Lenders;

B. The payment, performance, discharge and satisfaction of each covenant,
warranty, representation, undertaking and condition to be paid, performed,
satisfied and complied with by Borrowers under and pursuant to this Credit
Agreement or the other Loan Documents;

C. The payment of all costs, expenses, legal fees and liabilities incurred by
Agent and the Lenders in connection with the enforcement of any of Agent’s or
any Lender’s rights or remedies under this Credit Agreement or the other Loan
Documents, or any other instrument, agreement or document

 

15



--------------------------------------------------------------------------------

which evidences or secures any other obligations or collateral therefor, whether
now in effect or hereafter executed; and

D. The payment, performance, discharge and satisfaction of all other liabilities
and obligations of any Borrower to Agent or any Lender, whether now existing or
hereafter arising, direct or indirect, absolute or contingent, and including,
without limitation express or implied upon the generality of the foregoing, each
liability and obligation of any Borrower under any one or more of the Loan
Documents and any amendment, extension, modification, replacement or recasting
of any one or more of the instruments, agreements and documents referred to in
this Credit Agreement or any other Loan Document or executed in connection with
the transactions contemplated by this Credit Agreement or any other Loan
Document; provided however that notwithstanding anything to the contrary set
forth in the definition of Obligations, with respect to any indemnification,
contingent or other similar obligations, such matters shall be considered
“Obligations” only to the extent a reasonable good faith claim has been made on
such indemnification, contingent or similar obligation on or before the date
that all other Obligations are satisfied in full.

OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

Occupancy Requirement. A Property that is at least 85% leased as of the date it
becomes a Collateral Property.

Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.

Partnership Agreement. The Amended and Restated Limited Partnership Agreement of
the Parent Borrower dated April 21, 2014.

Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

Permitted Liens. Liens, security interests and other encumbrances permitted by
§8.2.

Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, or other legal entity, and any government or
any governmental agency or political subdivision thereof.

Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

Pledge Agreement. Collectively, each Pledge Agreement wherein the Parent
Borrower pledges all Equity Interests directly or indirectly owned by the Parent
Borrower in a Subsidiary Credit Party if the recovery under the Mortgage granted
by such Subsidiary Credit Party is limited due to mortgage tax considerations.

Post Closing Letter. That certain letter agreement of even date herewith entered
into by and among the Agent and the Borrowers, if applicable.

 

16



--------------------------------------------------------------------------------

Potential Collateral. Any property of Parent Borrower or a Subsidiary Credit
Party which is not at the time included in the Collateral and which consists of
(i) Eligible Real Estate, or (ii) Real Estate which is capable of becoming
Eligible Real Estate through the completion and delivery of Eligible Real Estate
Qualification Documents.

Property Debt Yield. The ratio of (a) the aggregate Net Operating Income from
each Collateral Property, multiplied by four, to (b) the amount of all Revolving
Credit Exposure.

Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by a Borrower or any of their respective Subsidiaries, including,
without limitation, the Collateral Properties.

Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) of a Person other than Non-Recourse Indebtedness.

Register. See §18.2.

Release. See §6.20(c)(iii).

Rent Roll. A report prepared by the Borrowers showing for each Collateral
Property owned or leased by Borrowers or a Subsidiary Guarantor, its occupancy,
tenants, lease expiration dates, lease rent and other information in
substantially the form presented to Agent on or prior to the date hereof.

Required Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than sixty-six and 2/3 percent
(66.67%) of the Total Commitment; provided that in determining said percentage
at any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Commitment Percentages of the Lenders shall be redetermined for
voting purposes only to exclude the Commitment Percentages of such Defaulting
Lenders.

Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
governmental or quasi-governmental authority with jurisdiction over Agent or any
Lender for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for Agent or any Lender with
respect to liabilities constituting of or including (among other liabilities)
Eurocurrency liabilities in an amount equal to that portion of the Loan affected
by such Interest Period and with a maturity equal to such Interest Period.

Revolving Credit Base Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to the Base Rate.

Revolving Credit Commitment. With respect to each Revolving Credit Lender, the
amount set forth on Schedule 1.1 hereto as the amount of such Revolving Credit
Lender’s Revolving Credit Commitment to make or maintain Revolving Credit Loans
to the Borrowers, to participate in Letters of Credit for the account of the
Borrowers, as the same may be changed from time to time in accordance with the
terms of this Agreement; provided that if the Revolving Credit Commitments of
the Revolving Credit Lenders have been terminated as provided in this Agreement,
then the Revolving Credit Commitment of each Revolving Credit Lender shall be
determined based on the Revolving Credit Commitment Percentage of such Revolving
Credit Lender immediately prior to such termination and after giving effect to
any subsequent assignments made pursuant to the terms hereof.

Revolving Credit Commitment Percentage. With respect to each Revolving Credit
Lender, the percentage set forth on Schedule 1.1 hereto as such Revolving Credit
Lender’s percentage of the Total

 

17



--------------------------------------------------------------------------------

Commitment, as the same may be changed from time to time in accordance with the
terms of this Agreement.

Revolving Credit Exposure. From time to time, the aggregate Revolving Credit
Loans and Letter of Credit Liabilities.

Revolving Credit Lender. Collectively, the Lenders which have a Revolving Credit
Commitment, the initial Revolving Credit Lenders being identified on Schedule
1.1 hereto.

Revolving Credit LIBOR Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to LIBOR.

Revolving Credit Loan or Loans. An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of $35,000,000 (subject to increase as provided in §2.12) to be made by
the Revolving Credit Lenders hereunder as more particularly described in §2.
Without limiting the foregoing, Revolving Credit Loans shall also include
Revolving Credit Loans made pursuant to §2.11(f).

Revolving Credit Maturity Date. June 26, 2018, as such date may be extended as
provided in §2.13, or such earlier date on which the Revolving Credit Loans
shall become due and payable pursuant to the terms hereof.

Revolving Credit Notes. See §2.3.

Sanctioned Person. Any Person that is (i) listed on OFAC’s List of Specially
Designated Nationals and Blocked Persons, (ii) otherwise the subject or target
of Sanctions, to the extent U.S. persons are prohibited from engaging in
transactions with such a Person, and (iii) 50 percent or greater owned or
controlled by a Person described in clause (i) or (ii) above.

Sanction(s). Any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority, in each case, solely to the extent applicable to the Guarantor or any
of its Subsidiaries.

SEC. The federal Securities and Exchange Commission.

Security Documents. Collectively, the Joinder Agreements, the Mortgages, the
Assignments of Leases and Rents, the Indemnity Agreements, the Pledge Agreement,
UCC-1 financing statements and any further collateral security agreements or
assignments to the Agent for the benefit of the Lenders.

S&P. Standard & Poor’s Ratings Group.

State. A state of the United States of America and the District of Columbia.

Subordination, Attornment and Non-Disturbance Agreement. An agreement among the
Agent, a Borrower and a tenant under a Lease pursuant to which such tenant
agrees to subordinate its rights under the Lease to the lien or security title
of the applicable Mortgage and agrees to recognize the Agent or its successor in
interest as landlord under the Lease in the event of a foreclosure under such
Mortgage, and the Agent agrees to not disturb the possession of such tenant,
such agreement to be in form and substance reasonably satisfactory to Agent.

 

18



--------------------------------------------------------------------------------

Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

Subsidiary Borrower(s). Collectively, each Person which is a Subsidiary Borrower
as of the Closing Date and each Additional Subsidiary Borrower that is the
direct or indirect owner of a Collateral Property.

Subsidiary Credit Party(ies). Collectively, each Person which is a Subsidiary
Borrower or a Subsidiary Guarantor as of the Closing Date and each Additional
Subsidiary Borrower and Additional Subsidiary Guarantor that is the direct or
indirect owner of a Collateral Property.

Subsidiary Guarantor(s). Collectively, each Person which is a Subsidiary
Guarantor as of the Closing Date and each Additional Subsidiary Guarantor that
is the direct or indirect owner of a Collateral Property.

Survey. An ALTA instrument survey of each parcel of Collateral Property prepared
by a registered land surveyor which shall show the location of all buildings,
structures, easements and utility lines on such property, shall be sufficient to
remove the standard survey exception from the Title Policy, shall show that all
buildings and structures are within the lot lines of the Collateral Property and
shall not show any encroachments by others (or to the extent any encroachments
are shown, such encroachments shall be acceptable to the Agent in its reasonable
discretion), shall show rights of way, adjoining sites, establish building lines
and street lines, the distance to and names of the nearest intersecting streets
and such other details as the Agent may reasonably require; and shall show
whether or not the Collateral Property is located in a flood hazard district as
established by the Federal Emergency Management Agency or any successor agency
or is located in any flood plain, flood hazard or wetland protection district
established under federal, state or local law and shall otherwise be in form and
substance reasonably satisfactory to the Agent.

Surveyor Certification. With respect to each parcel of Collateral Property, a
certificate executed by the surveyor who prepared the Survey with respect
thereto, dated as of a recent date and containing such information relating to
such parcel as the Agent may reasonably require, such certificate to be
reasonably satisfactory to the Agent in form and substance.

Taking. The taking or appropriation (including by deed in lieu of condemnation)
of any Collateral Property, or any part thereof or interest therein, whether
permanently or temporarily, for public or quasi-public use under the power of
eminent domain, by reason of any public improvement or condemnation proceeding,
or in any other manner or any customarily recognized and compensated damage or
injury or diminution in value through condemnation, inverse condemnation or
other exercise of the power of eminent domain.

Tangible Net Worth. The difference between (a) Total Asset Value less (b) all
Indebtedness.

Taxes. Any present or future taxes, levies, imposts, duties, charges, fees, or
similar deductions or withholdings that are imposed by any Governmental
Authority.

 

19



--------------------------------------------------------------------------------

Titled Agents. The Arranger the Syndication Agent, and any co-syndication agents
or documentation agent.

Title Insurance Company. Any title insurance company or companies approved by
the Agent and the Parent Borrower.

Title Policy. With respect to each parcel of Collateral Property, an ALTA
standard form title insurance policy (or, if such form is not available, an
equivalent, legally promulgated form of mortgagee title insurance policy
reasonably acceptable to the Agent) issued by a Title Insurance Company (with
such reinsurance as the Agent may reasonably require, any such reinsurance to be
with direct access endorsements to the extent available under applicable law) in
an amount as the Agent may reasonably require based upon the fair market value
of the applicable Collateral Property insuring the priority of the Mortgage
thereon and that a Borrower or Subsidiary Guarantor holds marketable fee simple
title or a valid and subsisting leasehold interest to such parcel, subject only
to the encumbrances acceptable to Agent in its reasonable discretion and which
shall not contain standard exceptions for mechanics liens, persons in occupancy
(other than tenants as tenants only under Leases and liens for taxes not yet due
and payable) or matters which would be shown by a survey, shall not insure over
any matter except to the extent that any such affirmative insurance is
acceptable to the Agent in its reasonable discretion, and shall contain if
available and customarily obtained by other commercial lenders in the State in
which the Real Estate is located, (a) a future advance endorsement and (b) such
other endorsements and affirmative insurance as the Agent may reasonably
require, including but not limited to (i) a comprehensive endorsement, (ii) a
variable rate of interest endorsement, (iii) a usury endorsement, (iv) a doing
business endorsement, (v) an ALTA form 3.1 zoning endorsement, (vi) a “tie-in”
endorsement relating to all Title Policies issued by such Title Insurance
Company in respect of other Collateral Property, (vii) a “first loss”
endorsement, and (viii) a utility location endorsement.

Total Asset Value. The sum of (without duplication) (a) the aggregate Value of
all of Borrower’s, Guarantor’s and their Subsidiaries’ Real Estate, plus (b) the
carrying value of other real estate-related investments (such as loans
receivable) plus (c) the amount of any cash and Cash Equivalents, excluding
tenant security and other restricted deposits of the Guarantor and its
Subsidiaries. For any non-Wholly Owned Subsidiary, Total Asset Value shall be
adjusted for Borrower’s, Guarantor’s and their Subsidiaries’ pro rata ownership
percentage.

Total Commitment. As of the date of this Agreement, the Total Commitment is
Thirty Five Million and No/100 Dollars ($35,000,000.00). The Total Commitment
may increase in accordance with §2.12 or decreased in accordance with §2.5.

Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Investment, (a) whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person, and (b) which is not a
Subsidiary of such first Person.

Unconsolidated Subsidiary. In respect of any Person, any other Person in whom
such Person holds an Investment, whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person.

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted Cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is not

 

20



--------------------------------------------------------------------------------

subject to any escrow, reserves or Liens or similar claims of any kind in favor
of any Person (other than any statutory right of set off).

Unused Fee Rate. A per annum rate equal to (a) .25% per annum on the actual
daily unused amount of the Commitment of such Lender if usage is less than or
equal to 50%, and (b) at .20% per annum on the actual daily unused amount of the
Commitment of such Lender if usage is greater than 50%.

Value. The sum of the following: (a) for each (i) Collateral Property and
(ii) other Real Estate for which the Borrower has obtained an Appraisal, the
Appraised Value, and (b) for all other Real Estate, the undepreciated cost basis
of such Real Estate.

Wholly Owned Subsidiary. As to Parent Borrower, any Subsidiary of Parent
Borrower that is directly or indirectly owned 100% by Parent Borrower.

§1.2 Rules of Interpretation.

(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.

(b) The singular includes the plural and the plural includes the singular.

(c) A reference to any law includes any amendment or modification of such law.

(d) A reference to any Person includes its permitted successors and permitted
assigns.

(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.

(f) The words “include”, “includes” and “including” are not limiting.

(g) The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval.

(h) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein.

(i) Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.

(j) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

(k) The words “the date hereof” or words of like import shall mean the date that
this Agreement is fully executed by all parties.

(l) In the event of any change in generally accepted accounting principles after
the date hereof or any other change in accounting procedures pursuant to §7.3
which would affect the computation of any financial covenant, ratio or other
requirement set forth in any Loan Document, then

 

21



--------------------------------------------------------------------------------

upon the request of Borrowers or Agent, the Borrowers and the Agent shall
negotiate promptly, diligently and in good faith in order to amend the
provisions of the Loan Documents such that such financial covenant, ratio or
other requirement shall continue to provide substantially the same financial
tests or restrictions of the Borrowers as in effect prior to such accounting
change, as determined by the Agent in its good faith judgment. Until such time
as such amendment shall have been executed and delivered by the Borrowers and
the Agent, such financial covenants, ratio and other requirements, and all
financial statements and other documents required to be delivered under the Loan
Documents, shall be calculated and reported as if such change had not occurred.

§2. THE CREDIT FACILITY.

§2.1 Revolving Credit Loans. Subject to the terms and conditions set forth in
this Agreement and the Post Closing Letter, each of the Revolving Credit Lenders
severally agrees to lend to the Borrowers, and the Borrowers may borrow (and
repay and reborrow) from time to time between the Closing Date and the Revolving
Credit Maturity Date upon notice by the Borrowers to the Agent given in
accordance with §2.8, such sums as are requested by the Borrowers for the
purposes set forth in §2.10 up to a maximum aggregate principal amount
outstanding (after giving effect to all amounts requested) at any one time equal
to the lesser of (i) such Revolving Credit Lender’s Revolving Credit Commitment
and (ii) such Revolving Credit Lender’s Revolving Credit Commitment Percentage
of (A) the Borrowing Base Availability minus (B) the amount of all outstanding
Revolving Credit Exposure; provided, that, in all events no Default or Event of
Default shall have occurred and be continuing; and provided, further, that the
outstanding principal amount of the Revolving Credit Exposure (after giving
effect to all amounts requested) shall not at any time exceed the Total
Commitment or cause a violation of the covenant set forth in §9.1. The Revolving
Credit Loans shall be made pro rata in accordance with each Revolving Credit
Lender’s Revolving Credit Commitment Percentage. Each request for a Revolving
Credit Loan hereunder shall constitute a representation and warranty by the
Borrowers that all of the conditions required of Borrowers set forth in §10 and
§11 have been satisfied on the date of such request (or if such condition is
required to have been satisfied only as of the initial Closing Date, that such
condition was satisfied as of the Closing Date), or to the extent all of the
conditions required of Borrowers set forth in §10 and §11 are not satisfied or
deemed satisfied as of the date of such request, such shall not result in any
Material Adverse Effect. The Agent may assume that the conditions in §10 and §11
have been satisfied unless it receives prior written notice from a Revolving
Credit Lender that such conditions have not been satisfied. No Revolving Credit
Lender shall have any obligation to make Revolving Credit Loans to Borrowers in
the maximum aggregate principal outstanding balance of more than the principal
face amount of its Revolving Credit Note or its Commitment, as applicable.

§2.2 RESERVED.

§2.3 Notes. The Revolving Credit Loans shall, if requested by each Lender, be
evidenced by separate promissory notes of the Borrowers in substantially the
form of Exhibit A hereto (collectively, the “Revolving Credit Notes”), dated of
even date with this Agreement (except as otherwise provided in §18.3) and
completed with appropriate insertions. One Revolving Credit Note shall be
payable to the order of each Revolving Credit Lender which so requests the
issuance of a Revolving Credit Note in the principal amount equal to such
Revolving Credit Lender’s Revolving Credit Commitment or, if less, the
outstanding amount of all Revolving Credit Loans made by such Revolving Credit
Lender, plus interest accrued thereon, as set forth below.

§2.4 Facility Unused Fee. The Borrowers agree to pay to the Agent for the
account of the Revolving Credit Lenders (other than any Defaulting Lender) in
accordance with their respective Revolving Credit Commitment Percentages a
facility unused fee calculated at the Unused Fee Rate on the actual daily amount
by which the Total Commitment exceeds the outstanding principal amount of

 

22



--------------------------------------------------------------------------------

Revolving Credit Exposure during each calendar quarter or portion thereof
commencing on the date hereof and ending on the Revolving Credit Maturity Date.
The facility unused fee shall be calculated for each quarter based on the ratio
(expressed as a percentage) of (a) the actual daily amount of the outstanding
principal amount of the Revolving Credit Exposure during such quarter to (b) the
Total Commitment. The facility unused fee shall be payable quarterly in arrears
on the fifth (5th) day of each calendar quarter for the immediately preceding
calendar quarter or portion thereof, and on any earlier date on which the
Revolving Credit Commitments shall be reduced or shall terminate as provided in

§2.5, with a final payment on the Revolving Credit Maturity Date. §2.5 Reduction
and Termination of the Revolving Credit Commitments. The Borrowers shall have
the right at any time and from time to time upon five (5) Business Days’ prior
written notice to the Agent to reduce by $5,000,000 or an integral multiple of
$1,000,000 in excess thereof (provided that, in the event the Total Commitment
shall be increased to in excess of $50,000,000, in no event shall the Total
Commitment thereafter be reduced in such manner to an amount less than
$50,000,000) or to terminate entirely the Revolving Credit Commitments,
whereupon the Revolving Credit Commitments of the Revolving Credit Lenders shall
be reduced pro rata in accordance with their respective Revolving Credit
Commitment Percentages of the amount specified in such notice or, as the case
may be, terminated, any such termination or reduction to be without penalty
except as otherwise set forth in §4.8; provided, however, that no such
termination or reduction shall be permitted if, after giving effect thereto, the
sum of Outstanding Revolving Credit Loans and the Letter of Credit Liabilities
would exceed the Revolving Credit Commitments of the Revolving Credit Lenders as
so terminated or reduced. Promptly after receiving any notice from the Borrowers
delivered pursuant to this §2.5, the Agent will notify the Revolving Credit
Lenders of the substance thereof. Upon the effective date of any such reduction
or termination, the Borrowers shall pay to the Agent for the respective accounts
of the Revolving Credit Lenders the full amount of any unused facility unused
fee under §2.4 then accrued on the amount of the reduction. No reduction or
termination of the Revolving Credit Commitments may be reinstated.

§2.6 RESERVED.

§2.7 Interest on Loans.

(a) Each Revolving Credit Base Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the date on which such
Revolving Credit Base Rate Loan is repaid or converted to a Revolving Credit
LIBOR Rate Loan at the rate per annum equal to the sum of the Base Rate plus the
Applicable Margin for Revolving Credit Base Rate Loans.

(b) Each Revolving Credit LIBOR Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of each
Interest Period with respect thereto at the rate per annum equal to the sum of
LIBOR determined for such Interest Period plus the Applicable Margin for
Revolving Credit LIBOR Rate Loans.

(c) The Borrowers promise to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.

(d) Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the other
Type as provided in §4.1.

(e) The parties understand that the applicable interest rate for the Loans and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by Borrowers (the “Borrower Information”). If it is
subsequently determined that any such Borrower Information was incorrect (for

 

23



--------------------------------------------------------------------------------

whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Agent, and if the applicable interest rate or fees calculated for any period
were different than they should have been had the correct information been
timely provided, then, such interest rate and such fees for such period shall be
automatically recalculated using correct Borrower Information. The Agent shall
promptly notify Borrowers in writing of any additional interest and fees due
because of such recalculation, and the Borrowers shall pay such additional
interest or fees due to the Agent, for the account of each Lender, within five
(5) Business Days of receipt of such written notice. Borrowers shall receive a
credit or refund of any overpayment promptly after such determination. Any
recalculation of interest or fees required by this provision shall survive the
termination of this Agreement for a period of 180 days, and this provision shall
not in any way limit any of the Agent’s, the Issuing Lender’s or any Lender’s
other rights under this Agreement.

§2.8 Requests for Revolving Credit Loans. Except with respect to any initial
Revolving Credit Loan on the Closing Date, the Borrowers shall give to the Agent
written notice executed by an Authorized Officer in the form of Exhibit D hereto
(or telephonic notice confirmed in writing in the form of Exhibit D hereto) of
each Revolving Credit Loan requested hereunder (a “Loan Request”) by 1:00 p.m.
(Eastern time) one (1) Business Day prior to the proposed Drawdown Date with
respect to Revolving Credit Base Rate Loans and two (2) Business Days prior to
the proposed Drawdown Date with respect to Revolving Credit LIBOR Rate Loans,
together with an executed Borrowing Base Availability Certificate in the form of
Exhibit F. Each such notice shall specify with respect to the requested
Revolving Credit Loan the proposed principal amount of such Revolving Credit
Loan, the Type of Revolving Credit Loan, the initial Interest Period (if
applicable) for such Revolving Credit Loan and the Drawdown Date. Promptly upon
receipt of any such notice, the Agent shall notify each of the Revolving Credit
Lenders thereof. Each such Loan Request shall be irrevocable and binding on the
Borrowers and shall obligate the Borrowers to accept the Revolving Credit Loan
requested from the Revolving Credit Lenders on the proposed Drawdown Date.
Nothing herein shall prevent the Borrowers from seeking recourse against any
Revolving Credit Lender that fails to advance its proportionate share of a
requested Revolving Credit Loan as required by this Agreement. Each Loan Request
shall be (a) for a Revolving Credit Base Rate Loan in a minimum aggregate amount
of $100,000; or (b) for a Revolving Credit LIBOR Rate Loan in a minimum
aggregate amount of $500,000; provided, however, that there shall be no more
than four (4) Revolving Credit LIBOR Rate Loans outstanding at any one time.

§2.9 Funds for Loans.

(a) Not later than noon (Eastern time) on the proposed Drawdown Date of any
Revolving Credit Loans, each of the Revolving Credit Lenders will make available
to the Agent, at the Agent’s Head Office, in immediately available funds, the
amount of such Lender’s Commitment Percentage of the amount of the requested
Loans which may be disbursed pursuant to §2.1 or §2.2. Upon receipt from each
such Revolving Credit Lender of such amount, and upon receipt of the documents
required by §10 and §11 and the satisfaction of the other conditions set forth
therein to the extent applicable, the Agent will make available to the Borrowers
the aggregate amount of such Revolving Credit Loans made available to the Agent
by the Revolving Credit Lenders by crediting such amount to the account of the
Borrowers maintained at the Agent’s Head Office or wiring such funds in
accordance with Borrower’s written instructions. The failure or refusal of any
Revolving Credit Lender to make available to the Agent at the aforesaid time and
place on any Drawdown Date the amount of its Commitment Percentage of the
requested Loans shall not relieve any other Revolving Credit Lender from its
several obligation hereunder to make available to the Agent the amount of such
other Lender’s Commitment Percentage of any requested Loans, including any
additional Revolving Credit Loans that may be requested subject to the terms and
conditions hereof to provide funds to replace those not advanced by the Lender
so failing or refusing. In the event of any such failure or refusal, the Lenders
not so failing or refusing shall be entitled to a priority secured position as
against the Lender or Lenders so

 

24



--------------------------------------------------------------------------------

failing or refusing to make available to the Borrowers the amount of its or
their Commitment Percentage for such Loans as provided in §12.5.

(b) Unless the Agent shall have been notified by any Lender prior to the
applicable Drawdown Date that such Lender will not make available to Agent such
Lender’s Commitment Percentage of a proposed Loan, Agent may in its discretion
assume that such Lender has made such Loan available to Agent in accordance with
the provisions of this Agreement and the Agent may, if it chooses, in reliance
upon such assumption make such Loan available to the Borrowers, and such Lender
shall be liable to the Agent for the amount of such advance. If such Lender does
not pay such corresponding amount upon the Agent’s demand therefor, the Agent
will promptly notify the Borrowers, and the Borrowers shall promptly pay such
corresponding amount to the Agent, with Agent agreeing to provide Borrower with
at least thirty (30) days to make such repayment, unless Borrowers have
requested that Agent provide such funds on behalf of the subject Lender, in
which event such repayment shall be due within two (2) Business Days. The Agent
shall also be entitled to recover from the Lender or the Borrowers (without
duplication), as the case may be, interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Agent to the Borrowers to the date such corresponding amount is recovered
by the Agent at a per annum rate equal to (i) from the Borrowers at the
applicable rate for such Loan or (ii) from a Lender at the Federal Funds
Effective Rate.

§2.10 Use of Proceeds. The Borrowers and their Subsidiaries will use the
proceeds of the Loans solely to (a) pay closing costs in connection with this
Agreement; (b) repay existing loans, (c) fund acquisitions of Eligible Real
Estate and redevelopment and/or development projects, (d) fund capital and
construction expenditures, tenant improvements, leasing commissions and property
and equipment acquisitions; and (e) for general working capital purposes
(including without limitation to finance direct and indirect acquisitions and
other investments in real estate, interest shortfalls, general operating
expenses, including without limitation taxes, insurance and other expenses, and
payments of amounts that may be due from time to time to Second City Capital
Partners II, LP or City Office REIT, Inc.), but excluding direct advances for
the payment of any interest due hereunder.

§2.11 Letters of Credit.

(a) Subject to the terms and conditions set forth in this Agreement, at any time
and from time to time from the Restatement Date through the day that is thirty
(30) days prior to the Revolving Credit Maturity Date, the Issuing Lender shall
issue such Letters of Credit as the Borrowers may request upon the delivery of a
written request in the form of Exhibit E hereto (a “Letter of Credit Request”)
to the Issuing Lender, provided that (i) no Default or Event of Default shall
have occurred and be continuing, (ii) upon issuance of such Letter of Credit,
the Letter of Credit Liabilities shall not exceed Ten Million Dollars
($10,000,000), (iii) in no event shall the Revolving Credit Exposure (after
giving effect to all Letters of Credit requested) exceed the Total Commitment,
(iv) in no event shall the outstanding principal amount of the Revolving Credit
Exposure (after giving effect to any requested Letters of Credit) exceed the
Total Commitment or the Borrowing Base Availability or cause a violation of the
covenant set forth in §9.1, (v) the conditions set forth in §§10 and 11 shall
have been satisfied (or if such condition is required to have been satisfied
only as of the Restatement Date, that such condition was satisfied as of the
Restatement Date) or waived by Agent, (vi) no Revolving Credit Lender is a
Defaulting Lender (provided Issuing Lender may, in its sole discretion, be
entitled to waive this condition), unless the Issuing Lender has entered into
arrangements, including the delivery of cash collateral, satisfactory to the
Issuing Lender (in its sole discretion) with the Borrowers or such Defaulting
Lender to eliminate the Issuing Lender’s actual or potential Fronting Exposure
with respect to the Defaulting Lender arising from either the Letter of Credit
then proposed to be issued or that Letter of Credit and all other Letter of
Credit Liabilities as to which the Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion, and (vii) in no event
shall any amount drawn under a Letter of Credit be available for

 

25



--------------------------------------------------------------------------------

reinstatement or a subsequent drawing under such Letter of Credit. The Issuing
Lender may assume that the conditions in §10 and §11 have been satisfied unless
it receives written notice from a Revolving Credit Lender that such conditions
have not been satisfied. Each Letter of Credit Request shall be executed by an
Authorized Officer of Borrowers. The Issuing Lender shall be entitled to
conclusively rely on such Person’s authority to request a Letter of Credit on
behalf of Borrowers. The Issuing Lender shall have no duty to verify the
authenticity of any signature appearing on a Letter of Credit Request. The
Borrowers assume all risks with respect to the use of the Letters of Credit.
Unless the Issuing Lender and the Majority Lenders otherwise consent, the term
of any Letter of Credit shall not exceed a period of time commencing on the
issuance of the Letter of Credit and ending one year after the date of issuance
thereof, subject to extension pursuant to an “evergreen” clause reasonably
acceptable to Agent and Issuing Lender (but in any event the term shall not
extend beyond thirty (30) days prior to the Revolving Credit Maturity Date)
unless the Borrowers have provided to Agent cash collateral reasonably
acceptable to the Agent in an amount equal to the Letter of Credit Liability
with respect to any Letter of Credit which extends beyond thirty (30) days prior
to the Revolving Credit Maturity Date). The amount available to be drawn under
any Letter of Credit shall reduce on a dollar-for-dollar basis the amount
available to be drawn under the Total Commitment as a Revolving Credit Loan. The
Borrowers, the Agent and the Lenders hereby acknowledge and agree that all
Existing Letters of Credit shall constitute Letters of Credit under this
Agreement on and after the Restatement Date with the same effect as if such
Existing Letters of Credit were issued by the Issuing Lender at the request of
the Borrowers on the Restatement Date.

(b) Each Letter of Credit Request shall be submitted to the Issuing Lender at
least three (3) Business Days (or such shorter period as the Issuing Lender may
approve) prior to the date upon which the requested Letter of Credit is to be
issued. Each such Letter of Credit Request shall contain (i) a statement as to
the purpose for which such Letter of Credit shall be used (which purpose shall
be in accordance with the terms of this Agreement), and (ii) a certification by
an Authorized Officer or the chief financial or chief accounting officer of
Parent Borrower that the Borrowers are and will be in compliance with all
covenants under the Loan Documents after giving effect to the issuance of such
Letter of Credit. The Borrowers shall further deliver to the Issuing Lender such
additional applications (which application as of the date hereof is in the form
of Exhibit I attached hereto) and documents as the Issuing Lender may reasonably
require, in conformity with the then standard practices of its letter of credit
department applicable to all or substantially all similarly situated borrowers,
in connection with the issuance of such Letter of Credit; provided that in the
event of any conflict, the terms of this Agreement shall control.

(c) The Issuing Lender shall, subject to the conditions set forth in this
Agreement, issue the Letter of Credit on or before three (3) Business Days
following receipt of the documents last due pursuant to §2.11(b). Each Letter of
Credit shall be in form and substance reasonably satisfactory to the Issuing
Lender in its reasonable discretion.

(d) Upon the issuance of a Letter of Credit, each Revolving Credit Lender shall
be deemed to have purchased a participation therein from Issuing Lender in an
amount equal to its respective Commitment Percentage of the amount of such
Letter of Credit. No Revolving Credit Lender’s obligation to participate in a
Letter of Credit shall be affected by any other Revolving Credit Lender’s
failure to perform as required herein with respect to such Letter of Credit or
any other Letter of Credit.

(e) Upon the issuance of each Letter of Credit, the Borrowers shall pay to the
Issuing Lender (i) for its own account, a Letter of Credit fronting fee with
respect to each Letter of Credit, at a rate equal to the greater of (a) a one
time fee of 0.125%, computed on the face amount available to be drawn under such
Letter of Credit, or (b) $500.00, and (ii) for the accounts of the Revolving
Credit Lenders (including the Issuing Lender) in accordance with their
respective percentage shares of participation in such Letter of Credit, a Letter
of Credit fee calculated at the rate per annum equal to the

 

26



--------------------------------------------------------------------------------

Applicable Margin then applicable to Revolving Credit LIBOR Rate Loans on the
amount available to be drawn under such Letter of Credit. Such fees shall be
payable in quarterly installments in arrears with respect to each Letter of
Credit on the fifth day of each calendar quarter following the date of issuance
and continuing on each quarter or portion thereof thereafter, as applicable, or
on any earlier date on which the Commitments shall terminate and on the
expiration or return of any Letter of Credit (if such letter of credit is
outstanding less than a full quarter, such fee shall be pro rated for the period
of time outstanding). In addition, the Borrowers shall pay to Issuing Lender for
its own account within ten (10) Business Days of demand of Issuing Lender the
standard issuance, documentation and service charges applicable to all or
substantially all similarly situated borrowers for Letters of Credit issued from
time to time by Issuing Lender.

(f) In the event that any amount is drawn under a Letter of Credit by the
beneficiary thereof, the Borrowers shall reimburse the Issuing Lender by having
such amount drawn treated as an outstanding Revolving Credit Base Rate Loan
under this Agreement (Borrowers being deemed to have requested a Revolving
Credit Base Rate Loan on such date in an amount equal to the amount of such
drawing and such amount drawn shall be treated as an outstanding Revolving
Credit Base Rate Loan under this Agreement) and the Agent shall promptly notify
each Revolving Credit Lender by telex, telecopy, telegram, telephone (confirmed
in writing) or other similar means of transmission, and each Revolving Credit
Lender shall promptly and unconditionally pay to the Agent, for the Issuing
Lender’s own account, an amount equal to such Revolving Credit Lender’s
Revolving Credit Commitment Percentage of such Letter of Credit (to the extent
of the amount drawn). Borrowers further hereby irrevocably authorize and direct
Agent to notify the Revolving Credit Lenders of Borrowers’ intent to convert
such Revolving Credit Base Rate Loan to a Revolving Credit LIBOR Rate Loan with
an Interest Period of one (1) month on the third (3rd) Business Day following
the funding by the Revolving Credit Lenders of their advance under this
§2.11(f), provided that the making of such Revolving Credit LIBOR Rate Loan
shall not be a contravention of any provision of this Agreement. If and to the
extent any Revolving Credit Lender shall not make such amount available on the
Business Day on which such draw is funded, such Revolving Credit Lender agrees
to pay such amount to the Agent forthwith on demand, together with interest
thereon, for each day from the date on which such draw was funded until the date
on which such amount is paid to the Agent, at the Federal Funds Effective Rate
until three (3) days after the date on which the Agent gives notice of such draw
and at the Federal Funds Effective Rate plus one percent (1.0%) for each day
thereafter. Further, such Revolving Credit Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Revolving
Credit Loans, amounts due with respect to its participations in Letters of
Credit and any other amounts due to it hereunder to the Agent to fund the amount
of any drawn Letter of Credit which such Revolving Credit Lender was required to
fund pursuant to this §2.11(f) until such amount has been funded (as a result of
such assignment or otherwise). In the event of any such failure or refusal, the
Revolving Credit Lenders not so failing or refusing shall be entitled to a
priority secured position for such amounts as provided in §12.5. The failure of
any Revolving Credit Lender to make funds available to the Agent in such amount
shall not relieve any other Revolving Credit Lender of its obligation hereunder
to make funds available to the Agent pursuant to this §2.11(f).

(g) If after the issuance of a Letter of Credit pursuant to §2.11(c) by the
Issuing Lender, but prior to the funding of any portion thereof by a Revolving
Credit Lender, for any reason a drawing under a Letter of Credit cannot be
refinanced as a Revolving Credit Loan, each Revolving Credit Lender will, on the
date such Revolving Credit Loan pursuant to §2.11(f) was to have been made,
purchase an undivided participation interest in the Letter of Credit in an
amount equal to its Revolving Credit Commitment Percentage of the amount of such
Letter of Credit. Each Revolving Credit Lender will immediately transfer to the
Issuing Lender in immediately available funds the amount of its participation
and upon receipt thereof the Issuing Lender will deliver to such Revolving
Credit Lender a Letter of Credit participation certificate dated the date of
receipt of such funds and in such amount.

 

27



--------------------------------------------------------------------------------

(h) Whenever at any time after the Issuing Lender has received from any
Revolving Credit Lender any such Revolving Credit Lender’s payment of funds
under a Letter of Credit and thereafter the Issuing Lender receives any payment
on account thereof, then the Issuing Lender will distribute to such Revolving
Credit Lender its participation interest in such amount (appropriately adjusted
in the case of interest payments to reflect the period of time during which such
Revolving Credit Lender’s participation interest was outstanding and funded);
provided, however, that in the event that such payment received by the Issuing
Lender is required to be returned, such Revolving Credit Lender will return to
the Issuing Lender any portion thereof previously distributed by the Issuing
Lender to it.

(i) The issuance of any supplement, modification, amendment, renewal or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.

(j) Borrowers assume all risks of the acts, omissions, or misuse of any Letter
of Credit by the beneficiary thereof. Neither Agent, Issuing Lender nor any
Lender will be responsible for (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Letter of Credit or any document submitted by
any party in connection with the issuance of any Letter of Credit, even if such
document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) for the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of Agent or any Lender, none of the foregoing
will affect, impair or prevent the vesting of any of the rights or powers
granted to Agent, Issuing Lender or the Lenders hereunder. In furtherance and
extension and not in limitation or derogation of any of the foregoing, any act
taken or omitted to be taken by Agent, Issuing Lender or the other Lenders in
good faith will be binding on Borrowers and will not put Agent, Issuing Lender
or the other Lenders under any resulting liability to Borrowers; provided
nothing contained herein shall relieve Issuing Lender, Agent or any Lender for
liability to Borrowers arising as a result of the gross negligence or willful
misconduct of Issuing Lender, Agent or any Lender as determined by a court of
competent jurisdiction after the exhaustion of all applicable appeal periods.

§2.12 Increase in Total Commitment.

(a) Provided that no Default or Event of Default has occurred and is continuing,
subject to the terms and conditions set forth in this §2.12, the Borrowers shall
have the option at any time and from time to time before at least three
(3) months prior to the Revolving Credit Maturity Date to request an increase in
the Total Commitment to not more than $150,000,000 (after giving effect to each
such increase) by giving written notice to the Agent (an “Increase Notice”; and
the amount of such requested increase is the “Commitment Increase”), provided
that any such individual increase must be in a minimum amount of $10,000,000.
Upon receipt of any Increase Notice, the Agent shall consult with Arrangers and
within ten (10) days shall notify the Borrowers of the amount of facility fees
to be paid to any Revolving Credit Lenders who provide an additional Revolving
Credit Commitment in connection with such increase in the Total Commitment
(which shall be in addition to the fees to be paid to Agent or Arrangers
pursuant to the Agreement Regarding Fees). If the Borrowers agree to pay the
facility fees so determined, then the Agent promptly shall send a notice to all
Revolving Credit Lenders (the “Additional

 

28



--------------------------------------------------------------------------------

Commitment Request Notice”) informing them of the Borrowers’ request to increase
the Total Commitment and of the facility fees to be paid with respect thereto.
Each Revolving Credit Lender who desires to provide an additional Revolving
Credit Commitment upon such terms shall provide Agent with a written commitment
letter specifying the amount of the additional Revolving Credit Commitment by
which it is willing to provide prior to such deadline as may be specified in the
Additional Commitment Request Notice not to exceed ten (10) days. If the
requested increase is oversubscribed then the Agent and the Arrangers shall
allocate the Commitment Increase among the Revolving Credit Lenders who provide
such commitment letters on such basis mutually acceptable to each of the
Borrowers, Agent and Arrangers. If the additional Revolving Credit Commitments
so provided are not sufficient to provide the full amount of the Commitment
Increase requested by the Borrowers, then the Agent, Arrangers or Borrowers will
seek one or more banks or lending institutions (which banks or lending
institutions shall be reasonably acceptable to Agent, Arrangers and Parent
Borrower) to become a Revolving Credit Lender and provide an additional
Revolving Credit Commitment. The Agent shall provide all Revolving Credit
Lenders with a notice setting forth the amount, if any, of the additional
Revolving Credit Commitment to be provided by each Revolving Credit Lender and
the revised Revolving Credit Commitment Percentages which shall be applicable
after the effective date of the Commitment Increase specified therein (the
“Commitment Increase Date”). In no event shall any Revolving Credit Lender be
obligated to provide an additional Revolving Credit Commitment.

(b) On any Commitment Increase Date the outstanding principal balance of the
Revolving Credit Loans shall be reallocated among the Revolving Credit Lenders
such that after the applicable Commitment Increase Date the outstanding
principal amount of Revolving Credit Loans owed to each Revolving Credit Lender
shall be equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage (as in effect after the applicable Commitment Increase Date) of the
outstanding principal amount of all Revolving Credit Loans. The participation
interests of the Revolving Credit Lenders in Letters of Credit shall be
similarly adjusted. On any Commitment Increase Date those Revolving Credit
Lenders whose Revolving Credit Commitment Percentage is increasing shall advance
the funds to the Agent and the funds so advanced shall be distributed among the
Revolving Credit Lenders whose Revolving Credit Commitment Percentage is
decreasing as necessary to accomplish the required reallocation of the
outstanding Revolving Credit Loans. The funds so advanced shall be Revolving
Credit Base Rate Loans until converted to Revolving Credit LIBOR Rate Loans
which are allocated among all Revolving Credit Lenders based on their Revolving
Credit Commitment Percentages.

(c) Upon the effective date of each increase in the Total Commitment pursuant to
this §2.12 the Agent may unilaterally revise Schedule 1.1 and the Borrowers
shall, if requested by such Lender, execute and deliver to the Agent new
Revolving Credit Notes for each Revolving Credit Lender whose Revolving Credit
Commitment has changed so that the principal amount of such Revolving Credit
Lender’s Revolving Credit Note shall equal its Revolving Credit Commitment. The
Agent shall deliver such replacement Revolving Credit Notes to the respective
Revolving Credit Lenders in exchange for the Revolving Credit Notes replaced
thereby which shall be surrendered by such Revolving Credit Lenders and
delivered to Borrowers. Such new Revolving Credit Notes shall provide that they
are replacements for the surrendered Revolving Credit Notes and that they do not
constitute a novation, shall be dated as of the Commitment Increase Date and
shall otherwise be in substantially the form of the replaced Revolving Credit
Notes.

(d) Notwithstanding anything to the contrary contained herein, any increase in
the Total Commitment pursuant to this §2.12 shall be conditioned upon
satisfaction or waiver of the following conditions precedent which must be
satisfied or waived prior to the effectiveness of any increase of the Total
Commitment:

 

29



--------------------------------------------------------------------------------

(i) Payment of Activation Fee. The Borrowers shall pay (A) to the Agent those
fees described in and contemplated by the Agreement Regarding Fees with respect
to the applicable Commitment Increase, and (B) to the Arranger such facility
fees as the Revolving Credit Lenders who are providing an additional Revolving
Credit Commitment may require to increase the aggregate Revolving Credit
Commitment, which fees shall, when paid, be fully earned and non-refundable
under any circumstances. The Arranger shall pay to the Revolving Credit Lenders
acquiring the increased Revolving Credit Commitment certain fees pursuant to
their separate agreement; and

(ii) No Default. On the date any Increase Notice is given and on the date such
increase becomes effective, both immediately before and after the Total
Commitment is increased, there shall exist no Default or Event of Default; and

(iii) Representations True. The representations and warranties made by the
Borrowers in the Loan Documents or otherwise made by or on behalf of the
Borrowers in connection therewith or after the date thereof shall have been true
and correct in all material respects when made and shall also be true and
correct in all material respects on the date of such Increase Notice and on the
date the Total Commitment is increased (unless such representations are limited
by their terms to a specific date), both immediately before and after the Total
Commitment is increased, other than for changes in the ordinary course of
business permitted by this Agreement; and

(iv) Additional Documents and Expenses. The Borrowers shall execute and deliver
to Agent and the Revolving Credit Lenders such additional documents (including,
without limitation, amendments to the Security Documents), instruments,
certifications and opinions as the Agent may reasonably require, including,
without limitation, a Compliance Certificate, demonstrating compliance with all
covenants set forth in the Loan Documents after giving effect to the increase,
and the Borrowers shall pay the cost of any mortgagee’s title insurance policy
or any endorsement or update thereto or any updated UCC searches, all recording
costs and fees, and any and all intangible taxes or other documentary or
mortgage taxes, assessments or charges or any similar reasonable fees, taxes or
expenses which are reasonably requested in connection with such increase.

§2.13 Extension of Revolving Credit Maturity Date. The Borrowers shall have the
right and option to extend the Revolving Credit Maturity Date to June 26, 2019,
upon satisfaction or waiver of the following conditions precedent, which must be
satisfied prior to the effectiveness of any extension of the Revolving Credit
Maturity Date:

(a) Extension Request. The Borrowers shall deliver written notice of such
request (the “Extension Request”) to the Agent not earlier than the date which
is one hundred twenty (120) days and not later than the date which is sixty
(60) days prior to the then applicable Revolving Credit Maturity Date (as
determined without regard to such extension). Any such Extension Request shall
be irrevocable and binding on the Borrowers unless otherwise agreed to by the
Agent in its reasonable discretion.

(b) Payment of Extension Fee. The Borrowers shall pay to the Agent for the pro
rata accounts of the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitments an extension fee in an amount equal to
0.25% of the Total Commitment in effect on the then applicable Revolving Credit
Maturity Date, after taking into consideration any reduction in the Revolving
Credit Commitments as of such date (as determined without regard to such
extension), which fee shall, when paid, be fully earned and non-refundable under
any circumstances.

(c) No Default. On the date the Extension Request is given there shall exist no
Event of Default and on the then applicable Revolving Credit Maturity Date (as
determined without regard to such extension) there shall exist no Default or
Event of Default.

 

30



--------------------------------------------------------------------------------

(d) Representations and Warranties. The representations and warranties made by
the Borrowers in the Loan Documents or otherwise made by or on behalf of the
Borrowers in connection therewith or after the date thereof shall have been true
and correct in all material respects when made and shall also be true and
correct in all material respects on the date the Extension Request is given and
on the then applicable Revolving Credit Maturity Date (as determined without
regard to such extension), unless such representations and warranties are by
their terms limited to a specific date other than for changes in the ordinary
course of business permitted by this Agreement.

(e) Updated Appraisals. Agent at its option, or at the direction of the Required
Lenders, shall have obtained at Borrowers’ expense updates to existing
Appraisals and determined the current Appraised Values of the Collateral
Properties.

§3. REPAYMENT OF THE LOANS.

§3.1 Stated Maturity. The Borrowers promise to pay on the Revolving Credit
Maturity Date and there shall become absolutely due and payable on the Revolving
Credit Maturity Date all of the Revolving Credit Loans and other Letters of
Credit Liabilities outstanding on such date (other than Letters of Credit whose
expiration date is beyond the Revolving Credit Maturity Date as set forth in
§2.11(a), together with any and all accrued and unpaid interest thereon.

§3.2 Mandatory Prepayments. If at any time the sum of the aggregate outstanding
Revolving Credit Exposure exceeds (a) the Total Commitment or (b) the sum of the
Borrowing Base Availability, then the Borrowers shall, within ten (10) Business
Days after receipt of notice from Agent of such occurrence (or in the case of an
updated Appraisal to the extent that such updated Appraisal results in a change
in the Borrowing Base Availability pursuant to a specific provision of this
Agreement, then within ten (10) Business Days after receipt of notice from the
Agent of such occurrence) pay the amount of such excess to the Agent for the
respective accounts of the Revolving Credit Lenders, as applicable, for
application to the Revolving Credit Loans as provided in §3.4 or held, to the
extent the Revolving Credit Loans are repaid in full, as cash collateral for the
Letter of Credit Liabilities, together with any additional amounts payable
pursuant to §4.8. In the event there shall have occurred a casualty with respect
to any Collateral Property and the Borrowers are required to repay the Loans
pursuant to §7.7 or a Taking and the Borrowers are required to repay the Loans
pursuant to a Mortgage or §7.7, the Borrowers shall prepay the Loans
concurrently with the date of receipt by such Borrower or the Agent of any
Insurance Proceeds or Condemnation Proceeds in respect of such casualty or
Taking, as applicable, or as soon thereafter as is reasonably practicable, in
the amount required pursuant to the relevant provisions of §7.7 or such
Mortgage.

§3.3 Optional Prepayments.

(a) Each Borrower shall have the right, at its election, to prepay the
outstanding amount of the Revolving Credit Loans, as a whole or in part, at any
time without penalty or premium; provided, that if any prepayment of the
outstanding amount of any Revolving Credit LIBOR Rate Loans pursuant to this
§3.3 is made on a date that is not the last day of the Interest Period relating
thereto, such prepayment shall be accompanied by the payment of any amounts due
pursuant to §4.8.

(b) The Borrowers shall give the Agent, no later than 1:00 p.m. (Eastern time)
at least three (3) days prior written notice of any prepayment pursuant to this
§3.3, in each case specifying the proposed date of prepayment of the Loans and
the principal amount to be prepaid (provided that (i) any such notice may be
revoked or modified upon one (1) day’s prior notice to the Agent) and/or
(ii) any such notice or repayment may be conditioned upon the consummation of a
transaction.

 

31



--------------------------------------------------------------------------------

§3.4 Partial Prepayments. Each partial prepayment of the Loans under §3.3 shall
be in a minimum amount of $100,000, shall be accompanied by the payment of
accrued interest on the principal prepaid to the date of payment. Each partial
payment under §3.2 and §3.3 shall be applied first to the principal of Loans
(and with respect to each category of Revolving Credit Loans, first to the
principal of Base Rate Loans, and then to the principal of LIBOR Rate Loans).

§3.5 Effect of Prepayments. Amounts of the Revolving Credit Loans prepaid under
§3.2 and §3.3 prior to the Revolving Credit Maturity Date may be reborrowed as
provided in §2.

§4. CERTAIN GENERAL PROVISIONS.

§4.1 Conversion Options.

(a) The Borrowers may elect from time to time to convert any of its outstanding
Revolving Credit Loans to a Revolving Credit Loan of another Type and such
Revolving Credit Loans shall thereafter bear interest as a Base Rate Loan or a
LIBOR Rate Loan, as applicable; provided that (i) with respect to any such
conversion of a LIBOR Rate Loan to a Base Rate Loan, the Borrowers shall give
the Agent at least one (1) Business Day’s prior written notice of such election,
and such conversion shall only be made on the last day of the Interest Period
with respect to such LIBOR Rate Loan unless the Borrowers pay Breakage Costs as
required under this Agreement; (ii) with respect to any such conversion of a
Base Rate Loan to a LIBOR Rate Loan, the Borrowers shall give the Agent at least
three (3) LIBOR Business Days’ prior written notice of such election and the
Interest Period requested for such Loan, the principal amount of the Loan so
converted shall be in a minimum aggregate amount of $100,000 and, after giving
effect to the making of such Loan, there shall be no more than four
(4) Revolving Credit LIBOR Rate Loans outstanding at any one time; and (iii) no
Loan may be converted into a LIBOR Rate Loan when any Default or Event of
Default has occurred and is continuing. All or any part of the outstanding
Revolving Credit Loans of any Type may be converted as provided herein, provided
that no partial conversion shall result in a Revolving Credit Base Rate Loan in
a principal amount of less than $100,000 or a Revolving Credit LIBOR Rate Loan
in a principal amount of less than $100,000. On the date on which such
conversion is being made, each Lender shall take such action as is necessary to
transfer its Commitment Percentage of such Loans to its Domestic Lending Office
or its LIBOR Lending Office, as the case may be. Each Conversion/Continuation
Request relating to the conversion of a Base Rate Loan to a LIBOR Rate Loan
shall be irrevocable by the Borrowers.

(b) Any LIBOR Rate Loan may be continued as such Type upon the expiration of an
Interest Period with respect thereto by compliance by the Borrowers with the
terms of §4.1; provided that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.

(c) In the event that the Borrowers do not notify the Agent of their election
hereunder with respect to any LIBOR Rate Loan, such Loan shall be automatically
continued at the end of the applicable Interest Period as a LIBOR Rate Loan for
an Interest Period of one month unless such Interest Period shall be greater
than the time remaining until the Revolving Credit Maturity Date, in which case
such Loan shall be automatically converted to a Base Rate Loan at the end of the
applicable Interest Period.

§4.2 Fees. In addition to all fees specified herein, the Borrowers agree to pay
to KeyBank and the Arranger for their own account certain fees for services
rendered or to be rendered in connection with the Loans as provided pursuant to
a fee letter dated on or about the Closing Date between the Parent Borrower,
KeyBank and the Arranger(the “Agreement Regarding Fees”).

 

32



--------------------------------------------------------------------------------

§4.3 [Intentionally Omitted.]

§4.4 Funds for Payments.

(a) All payments of principal, interest, facility fees, closing fees and any
other amounts due hereunder or under any of the other Loan Documents shall be
made to the Agent, for the respective accounts of the Lenders and the Agent, as
the case may be, at the Agent’s Head Office, not later than 3:00 p.m. (Eastern
time) on the day when due (or such later time as is acceptable to the Agent in
the event of a payment in full of all Loans and a termination of Commitments
hereunder), in each case in lawful money of the United States in immediately
available funds. To the extent not already paid pursuant to the preceding
sentence, the Agent is hereby authorized to charge the accounts of the Borrowers
with KeyBank, on the dates when the amount thereof shall become due and payable,
with the amounts of the principal of and interest on the Loans and all fees,
charges, expenses and other amounts owing to the Agent and/or the Lenders under
the Loan Documents. Subject to the foregoing, all payments made to Agent on
behalf of the Lenders, and actually received by Agent, shall be deemed received
by the Lenders on the date actually received by Agent.

(b) All payments by the Borrowers hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction for any Taxes now or hereafter imposed or levied by the United
States of America or any political subdivision thereof or taxing or other
authority therein or any jurisdiction from or through which a payment is made by
the Borrowers, excluding any income Taxes, franchise or similar Taxes and any
Taxes imposed by a jurisdiction as a result of any connection between a Lender
and such jurisdiction other than any connection arising solely from executing,
delivering, performing its obligations under, or enforcing any Loan Document
(such Taxes, other than those so excluded as specifically set forth in this
sentence referred to as “Non-Excluded Taxes”), unless the Borrowers are
compelled by law to make such deduction or withholding. If any such obligation
is imposed upon the Borrowers with respect to any amount payable by the
Borrowers hereunder or under any of the other Loan Documents, the Borrowers will
pay to the Agent, for the account of the Lenders or (as the case may be) the
Agent, on the date on which such amount is due and payable hereunder or under
such other Loan Document, such additional amount in Dollars as shall be
necessary to enable the Lenders or the Agent to receive the same net amount
which the Lenders or the Agent would have received on such due date had no such
obligation been imposed upon the Borrowers; provided, however, that the
Borrowers shall not be required to increase any such amounts payable to any
Lender with respect to any Non-Excluded Taxes (i) that are attributable to such
Lender’s failure to comply with the requirements of §4.4(c) or such Lender’s
failure to comply with Sections 1471 through 1474 of the Code or any regulations
promulgated thereunder (the “FATCA”) to establish an exemption from withholding
thereunder; (ii) that are branch profits taxes imposed by the United States or
any similar taxes imposed by any other jurisdiction under the laws of which a
Lender is organized or in which its applicable lending office is located; or
(iii) in the case of a Non-U.S. Lender and notwithstanding any consent given
pursuant to §18.1, that are imposed on amounts payable to such Lender at the
time such Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment) to
receive additional amounts from the Borrowers with respect to such Non-Excluded
Taxes pursuant to this §4.4(b). The Borrowers will deliver promptly to the Agent
certificates or other valid vouchers for all Taxes or other charges deducted
from or paid with respect to payments made by the Borrowers hereunder or under
any other Loan Document. In the event a Lender receives a refund or credit of
any Non-Excluded Taxes paid by the Borrowers pursuant to this section, such
Lender will pay to the Borrowers the amount of such refund or credit (and any
interest received with respect thereto) promptly upon receipt thereof; provided
that if at any time thereafter such Lender is required to return such refund or
credit, the Borrowers shall promptly repay to such Lender the amount of such
refund or credit, net of any reasonable incremental additional costs.

 

33



--------------------------------------------------------------------------------

(c) Each Lender that is not a United States Person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes (a
“Non-U.S. Lender”) , to the extent such Lender is lawfully able to do so, shall
provide the Borrowers on or prior to the Closing Date (in the case of each
Lender listed on the signature pages hereof on the Closing Date) or on or prior
to the date of the Assignment and Acceptance Agreement pursuant to which it
becomes a Lender (in the case of each other Lender), and at such other times as
may be necessary in the determination of the Borrowers, with (x) two
(2) original copies of Internal Revenue Service Form W-8BEN, W-8ECI and/or
W-8IMY (or, in each case, any successor forms), properly completed and duly
executed by such Lender, and any other such duly executed form(s) or
statement(s) (including whether such Lender has complied with the FATCA) which
may, from time to time, be prescribed by law and, which, pursuant to applicable
provisions of (i) an income tax treaty between the United States and the country
of residence of such Lender, (ii) the Code, or (iii) any applicable rules or
regulations in effect under (i) or (ii) above, establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to any payments to such Lender of principal, interest, fees or other
amounts payable under any of the Loan Documents, or (y) if such Lender is not a
“bank” or other Person described in Section 881(c)(3) of the Code, a Certificate
Regarding Non-Bank Status together with two (2) original copies of Internal
Revenue Service Form W-8BEN (or any successor form), properly completed and duly
executed by such Lender, and such other documentation required under the Code
and requested by the Borrowers to establish that such Lender is not subject to
deduction or withholding of United States federal income tax with respect to any
payments to such Lender of interest payable under any of the Loan Documents.
Each Lender that is a United States Person (as such term is defined in
Section 7701(a)(30) of the Code) for United States federal income tax purposes
(a “U.S. Lender”) and is not an exempt recipient within the meaning of Treasury
Regulations Section 1.6049-4(c) shall provide the Borrowers on or prior to the
Closing Date (or, if later, on or prior to the date on which such Lender becomes
a party to this Agreement) two (2) original copies of Internal Revenue Service
From W-9 (or any successor form), properly completed and duly executed by such
Lender, certifying that such U.S. Lender is entitled to an exemption from United
States backup withholding tax, or otherwise prove that it is entitled to such an
exemption. Each Lender required to deliver any forms, certificates or other
evidence with respect to United States federal income tax withholding matters
pursuant to this section hereby agrees, from time to time after the initial
delivery by such Lender of such forms, certificates or other evidence, whenever
a lapse in time or change in circumstances renders such forms, certificates or
other evidence obsolete or inaccurate in any material respect, that such Lender
shall promptly provide the Borrowers two (2) new original copies of Internal
Revenue Service Form W-9, W-8BEN, W-8ECI and/or W-8IMY (or, in each case, any
successor form), or a Certificate Regarding Non-Bank Status and two (2) original
copies of Internal Revenue Service Form W-8BEN (or any successor form), as the
case may be, properly completed and duly executed by such Lender, and such other
documentation required under the Code and requested by the Borrowers to confirm
or establish that such Lender is not subject to deduction or withholding of
United States federal income tax with respect to payments to such Lender under
the Loan Documents, or notify the Borrowers of its inability to deliver any such
forms, certificates or other evidence.

(d) The obligations of the Borrowers to the Lenders under this Agreement (and of
the Revolving Credit Lenders to make payments to the Issuing Lender with respect
to Letters of Credit) shall be absolute, unconditional and irrevocable, and
shall be paid and performed strictly in accordance with the terms of this
Agreement, under all circumstances whatsoever, including, without limitation,
the following circumstances: (i) any lack of validity or enforceability of any
Letter of Credit; (ii) any improper use which may be made of any Letter of
Credit or any improper acts or omissions of any beneficiary or transferee of any
Letter of Credit in connection therewith; (iii) the existence of any claim,
set-off, defense or any right which the Borrowers or any of their Subsidiaries
or Affiliates may have at any time against any beneficiary or any transferee of
any Letter of Credit (or persons or entities for whom any such beneficiary or
any such transferee may be acting) or the Lenders (other than the defense of
payment to the Lenders in accordance with the terms of this Agreement) or any
other person, whether in

 

42



--------------------------------------------------------------------------------

connection with any Letter of Credit, this Agreement, any other Loan Document,
or any unrelated transaction; (iv) any draft, demand, certificate, statement or
any other documents presented under any Letter of Credit proving to be
insufficient, forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever; (v) any breach of
any agreement between Borrowers or any of their Subsidiaries or Affiliates and
any beneficiary or transferee of any Letter of Credit; (vi) any irregularity in
the transaction with respect to which any Letter of Credit is issued, including
any fraud by the beneficiary or any transferee of such Letter of Credit;
(vii) payment by the Issuing Lender under any Letter of Credit against
presentation of a sight draft, demand, certificate or other document which does
not comply with the terms of such Letter of Credit, provided that such payment
shall not have constituted gross negligence or willful misconduct on the part of
the Issuing Lender as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods; (viii) any non-application or
misapplication by the beneficiary of a Letter of Credit of the proceeds of such
Letter of Credit; (ix) the legality, validity, form, regularity or
enforceability of the Letter of Credit; (x) the failure of any payment by
Issuing Lender to conform to the terms of a Letter of Credit (if, in Issuing
Lender’s good faith judgment, such payment is determined to be appropriate);
(xi) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; (xii) the
occurrence of any Default or Event of Default; and (xiii) any other circumstance
or happening whatsoever, whether or not similar to any of the foregoing,
provided that nothing contained herein shall relieve Issuing Lender, Agent or
any Lender for liability to Borrowers arising as a result of gross negligence or
willful misconduct on the part of the Issuing Lender, Agent, or any Lender, as
applicable as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods.

§4.5 Computations. All computations of interest on the Loans and of other fees
to the extent applicable shall be based on a 360-day year and paid for the
actual number of days elapsed. Except as otherwise provided in the definition of
the term “Interest Period” with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
Outstanding Loans and Letter of Credit Liabilities as reflected on the records
of the Agent from time to time shall be considered prima facie evidence of such
amount.

§4.6 Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or the Agent shall reasonably
determine that LIBOR will not accurately and fairly reflect the cost of the
Lenders making or maintaining LIBOR Rate Loans for such Interest Period, the
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrowers and the Lenders absent manifest error)
to the Borrowers and the Lenders. In such event (a) any Loan Request with
respect to a LIBOR Rate Loan shall be automatically withdrawn and shall be
deemed a request for a Base Rate Loan and (b) each LIBOR Rate Loan will
automatically, on the last day of the then current Interest Period applicable
thereto, become a Base Rate Loan, and the obligations of the Lenders to make
LIBOR Rate Loans shall be suspended until the Agent determines that the
circumstances giving rise to such suspension no longer exist, whereupon the
Agent shall so notify the Borrowers and the Lenders.

§4.7 Illegality. Notwithstanding any other provisions herein, if any Change in
Law shall make it unlawful, or any central bank or other governmental authority
having jurisdiction over a Lender or its LIBOR Lending Office shall assert that
it is unlawful, for any Lender to make or maintain LIBOR Rate Loans, such Lender
shall forthwith give notice of such circumstances to the Agent and the Borrowers
thereupon (a) the commitment of the Lenders to make LIBOR Rate Loans shall
forthwith be suspended and (b) the LIBOR Rate Loans then outstanding shall be
converted automatically to Base

 

35



--------------------------------------------------------------------------------

Rate Loans on the last day of each Interest Period applicable to such LIBOR Rate
Loans or within such earlier period as may be required by law. Notwithstanding
the foregoing, before giving such notice, the applicable Lender shall designate
a different lending office if such designation will void the need for giving
such notice and will not, in the reasonable judgment of such Lender, be
otherwise materially disadvantageous to such Lender or increase any costs
payable by Borrowers hereunder.

§4.8 Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, the
Borrowers will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages, in addition
to any amounts of interest otherwise payable hereunder, the Breakage Costs.
Borrowers understand, agree and acknowledge the following: (i) no Lender has any
obligation to purchase, sell and/or match funds in connection with the use of
LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan;
(ii) LIBOR is used merely as a reference in determining such rate; and
(iii) Borrowers have accepted LIBOR as a reasonable and fair basis for
calculating such rate and any Breakage Costs. Borrowers further agree to pay the
Breakage Costs, if any, whether or not a Lender elects to purchase, sell and/or
match funds.

§4.9 Additional Costs, Etc. Notwithstanding anything herein to the contrary, if
any Change in Law, shall:

(a) subject any Lender or the Agent to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Agreement, the other
Loan Documents, such Lender’s Commitment, a Letter of Credit or the Loans (other
than taxes based upon or measured by the gross receipts, income or profits of
such Lender or the Agent or its franchise tax), or

(b) materially change the basis of taxation (except for changes in taxes on
gross receipts, income or profits or its franchise tax) of payments to any
Lender of the principal of or the interest on any Loans or any other amounts
payable to any Lender under this Agreement or the other Loan Documents, or

(c) impose or increase or render applicable any special deposit, reserve,
assessment, liquidity, capital adequacy or other similar requirements (whether
or not having the force of law and which are not already reflected in any
amounts payable by Borrowers hereunder) against assets held by, or deposits in
or for the account of, or loans by, or commitments of an office of any Lender,
or

(d) impose on any Lender or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, such Lender’s
Commitment, or any class of loans or commitments of which any of the Loans or
such Lender’s Commitment forms a part; and the result of any of the foregoing
is:

(i) to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans, the Letters of Credit or such
Lender’s Commitment, or

(ii) to reduce the amount of principal, interest or other amount payable to any
Lender or the Agent hereunder on account of such Lender’s Commitment or any of
the Loans or the Letters of Credit, or

(iii) to require any Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum

 

36



--------------------------------------------------------------------------------

is calculated by reference to the gross amount of any sum receivable or deemed
received by such Lender or the Agent from the Borrowers hereunder, then, and in
each such case, the Borrowers will (and as to clauses (a) and (b) above, subject
to the provisions of Section §4.4), within thirty (30) days of demand made by
such Lender or (as the case may be) the Agent at any time and from time to time
and as often as the occasion therefor may arise, pay to such Lender or the Agent
such additional amounts as such Lender or the Agent shall reasonably determine
in good faith to be sufficient to compensate such Lender or the Agent for such
additional cost, reduction, payment or foregone interest or other sum. For the
avoidance of doubt, the provisions of this §4.9 shall not apply with respect to
Taxes, which shall be governed by §4.4(b) and §4.4(c).

§4.10 Capital Adequacy. If after the date hereof any Lender determines that
(a) as a result of a Change in Law, or (b) compliance by such Lender or its
parent bank holding company with any directive of any such entity regarding
liquidity or capital adequacy, has the effect of reducing the return on such
Lender’s or such holding company’s capital as a consequence of such Lender’s
commitment to make Loans hereunder to a level below that which such Lender or
holding company could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity’s capital) by any amount deemed by such Lender to be material, then
such Lender may notify the Borrowers thereof. The Borrowers agree to pay to such
Lender the amount of such reduction in the return on capital as and when such
reduction is reasonably determined, upon presentation by such Lender of a
statement of the amount setting forth the Lender’s calculation thereof. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods generally applied by such Lender.

§4.11 Breakage Costs. Borrowers shall pay all Breakage Costs required to be paid
by them pursuant to this Agreement and incurred from time to time by any Lender
within fifteen (15) days from receipt of written notice from Agent, or such
earlier date as may be required by this Agreement.

§4.12 Default Interest; Late Charge. Following the occurrence and during the
continuance of any Event of Default, and regardless of whether or not the Agent
or the Lenders shall have accelerated the maturity of the Loans, all Loans shall
bear interest payable on demand at a rate per annum equal to four percent
(4.0%) above the interest rate that would otherwise be in effect hereunder (the
“Default Rate”), until such amount shall be paid in full (after as well as
before judgment). In addition, the Borrowers shall pay a late charge equal to
four percent (4.0%) of any amount of interest and/or principal payable on the
Loans (other than amounts due on the Maturity Date or as a result of
acceleration), which is not paid by the Borrowers within ten (10) days of the
date when due.

§4.13 Certificate. A certificate setting forth any amounts payable pursuant to
§4.8, §4.9, §4.10, §4.11 or §4.12 and a reasonably detailed explanation of such
amounts which are due, submitted by any Lender or the Agent to the Borrowers,
shall be prima facie evidence of the amount due. A Lender shall be entitled to
reimbursement under §4.9, or §4.10 from and after notice to Borrower that such
amounts are due given in accordance with §4.9 or §4.10 and for a period of
ninety (90) days prior to receipt of such notice if such Change in Law was
effective during such ninety (90) day period.

§4.14 Limitation on Interest. Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary, all agreements between or among the
Borrowers, the Lenders and the Agent, whether now existing or hereafter arising
and whether written or oral, are hereby limited so that in no contingency,
whether by reason of acceleration of the maturity of any of the Obligations or
otherwise, shall the interest contracted for, charged or received by the Lenders
exceed the maximum amount permissible under applicable law. If, from any
circumstance whatsoever, interest would otherwise be payable to the Lenders in
excess of the maximum lawful amount, the interest payable to the Lenders

 

37



--------------------------------------------------------------------------------

shall be reduced to the maximum amount permitted under applicable law; and if
from any circumstance the Lenders shall ever receive anything of value deemed
interest by applicable law in excess of the maximum lawful amount, an amount
equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations and to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal of the Obligations,
such excess shall be refunded to the Borrowers. All interest paid or agreed to
be paid to the Lenders shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations (including the period of any
renewal or extension thereof) so that the interest thereon for such full period
shall not exceed the maximum amount permitted by applicable law. This Section
shall control all agreements between or among the Borrowers, the Lenders and the
Agent.

§4.15 Certain Provisions Relating to Increased Costs and Non-Funding Lenders. If
a Lender gives notice of the existence of the circumstances set forth in §4.7 or
any Lender requests compensation for any losses or costs to be reimbursed
pursuant to any one or more of the provisions of §4.4(b) (as a result of the
imposition of U.S. withholding taxes on amounts paid to such Lender under this
Agreement), §4.9 or §4.10, then, upon the request of the Borrowers, such Lender,
as applicable, shall use reasonable efforts in a manner consistent with such
institution’s practice in connection with loans like the Loan of such Lender to
eliminate, mitigate or reduce amounts that would otherwise be payable by
Borrowers under the foregoing provisions, provided that such action would not be
otherwise prejudicial to such Lender, including, without limitation, by
designating another of such Lender’s offices, branches or affiliates; the
Borrowers agreeing to pay all reasonable and necessary costs and expenses
incurred by such Lender in connection with any such action. Notwithstanding
anything to the contrary contained herein, if no Default or Event of Default
shall have occurred and be continuing, and if any Lender (a) has given notice of
the existence of the circumstances set forth in §4.7 or has requested payment or
compensation for any losses or costs to be reimbursed pursuant to any one or
more of the provisions of §4.4(b) (as a result of the imposition of U.S.
withholding taxes on amounts paid to such Lender under this Agreement), §4.9 or
§4.10 and following the request of Borrowers has been unable to take the steps
described above to mitigate such amounts (each, an “Affected Lender”) or (b) has
failed to make available to Agent its pro rata share of any Loan or its
participation in any Letter of Credit Liability, and such failure has not been
cured (a “Non-Funding Lender”), then, within ninety (90) days after such notice
or request for payment or compensation or failure to fund, as applicable,
Borrowers shall have the right as to such Affected Lender or Non-Funding Lender,
as applicable, to be exercised by delivery of written notice delivered to the
Agent and the Affected Lender or Non-Funding Lender, within ninety (90) days of
receipt of such notice or failure to fund, as applicable, to elect to cause the
Affected Lender or Non-Funding Lender, as applicable, to transfer its
Commitment. The Agent shall promptly notify the remaining Lenders that each of
such Lenders shall have the right, but not the obligation, to acquire a portion
of the Commitment, pro rata based upon their relevant Commitment Percentages, of
the Affected Lender or Non-Funding Lender, as applicable (or if any of such
Lenders does not elect to purchase its pro rata share, then to such remaining
Lenders in such proportion as approved by the Agent). In the event that the
Lenders do not elect to acquire all of the Affected Lender’s or Non-Funding
Lender’s Commitment, then the Agent shall endeavor to obtain a new Lender to
acquire such remaining Commitment. Upon any such purchase of the Commitment of
the Affected Lender or Non-Funding Lender, as applicable, the Affected Lender’s
or Non-Funding Lender’s interest in the Obligations and its rights hereunder and
under the Loan Documents shall terminate at the date of purchase, and the
Affected Lender or Non-Funding Lender, as applicable, shall promptly execute all
documents reasonably requested to surrender and transfer such interest. The
purchase price for the Affected Lender’s or Non-Funding Lender’s Commitment
shall equal any and all amounts outstanding and owed by Borrowers to the
Affected Lender or Non-Funding Lender, as applicable, including principal,
prepayment premium or fee, and all accrued and unpaid interest or fees.

 

38



--------------------------------------------------------------------------------

§5. COLLATERAL SECURITY.

§5.1 Collateral. The Obligations and the Hedge Obligations shall be secured by a
perfected first priority lien and security interest to be held by the Agent for
the benefit of the Lenders on the Collateral, pursuant to the terms of the
Security Documents.

§5.2 Appraisals; Adjusted Value.

(a) The Agent may, for the purpose of determining the current Appraised Value of
the Collateral Properties, obtain new Appraisals or an update to existing
Appraisals with respect to such property, or any of them, as the Agent shall
determine (i) in connection with the acceptance of such Real Estate as a
Collateral Property, (ii) once annually unless an Event of Default shall be in
existence, (iii) in connection with any requested extension of the Maturity
Date, or (iv) at any time while an Event of Default is in existence. The
reasonable expense of such Appraisals and/or updates performed pursuant to this
§5.2(a) shall be borne by the Borrowers and payable to Agent within ten
(10) days of demand.

(b) The Borrowers acknowledge that the Agent has the right to reasonably approve
any Appraisal performed pursuant to this Agreement. The Borrowers further agree
that the Lenders and Agent do not make any representations or warranties with
respect to any such Appraisal and shall have no liability as a result of or in
connection with any such Appraisal for statements contained in such Appraisal,
including without limitation, the accuracy and completeness of information,
estimates, conclusions and opinions contained in such Appraisal, or variance of
such Appraisal from the fair value of such property that is the subject of such
Appraisal given by the local tax assessor’s office, or the Borrowers’ idea of
the value of such property.

§5.3 Addition of Collateral Properties.

(a) After the Closing Date, Parent Borrower shall have the right, subject to the
consent of the Agent and the Required Lenders to the extent required under
(v) below (which consent shall not be unreasonably withheld) and the
satisfaction by Parent Borrower of the conditions set forth in this §5.3, to add
Potential Collateral to the Collateral. In the event Parent Borrower desires to
add additional Potential Collateral as aforesaid, Parent Borrower shall provide
written notice to the Agent of such request (which the Agent shall promptly
furnish to the Lenders), together with all documentation and other information
reasonably required to permit the Agent to determine whether such Real Estate is
Eligible Real Estate. Thereafter, the Agent shall have ten (10) Business Days
from the date of the receipt of such documentation and other information to
advise Parent Borrower whether the necessary Lender consent to the acceptance of
such Potential Collateral has been received. If a Lender shall fail to respond
to Agent within such ten (10) Business Day period, such Lender shall be deemed
to have approved such proposed Potential Collateral. Notwithstanding the
foregoing, no Potential Collateral shall be included as Collateral unless and
until the following conditions precedent shall have been satisfied:

(i) the proposed Real Estate shall be Eligible Real Estate;

(ii) the owner of the Eligible Real Estate shall have executed a Joinder
Agreement and satisfied the conditions of §5.5;

(iii) Parent Borrower or the owner of the Eligible Real Estate shall have
executed and delivered to the Agent all Eligible Real Estate Qualification
Documents, all of which instruments, documents or agreements shall be in form
and substance reasonably satisfactory to the Agent and the Lenders together with
an executed Borrowing Base Availability Certificate in the form of Exhibit F;

 

39



--------------------------------------------------------------------------------

(iv) after giving effect to the inclusion of such Potential Collateral in
connection with each requested Advance, each of the representations and
warranties made by or on behalf of the Borrowers or any of their respective
Subsidiaries contained in this Agreement, the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with this
Agreement shall be true in all material respects both as of the date as of which
it was made and shall also be true as of the time of the addition (or any
replacement) of Collateral Properties, with the same effect as if made at and as
of that time (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct only as of such specified date), and no Default or Event of Default
shall have occurred and be continuing, and the Agent shall have received a
certificate of Parent Borrower to such effect; and

(v) Approval of the inclusion of such Eligible Real Estate as a Collateral
Property by the Required Lenders in their sole discretion.

Notwithstanding the foregoing, in the event such Collateral or Potential
Collateral does not qualify as Eligible Real Estate, so long as the conditions
set forth in clauses (ii) and (iv) of this §5.3 have been satisfied, such
Collateral or Potential Collateral shall be included as Collateral and
constitute Eligible Real Estate so long as the Agent shall have received the
prior written consent of Required Lenders in their sole discretion to the
inclusion of such Real Estate as a Collateral Property.

§5.4 Release of Collateral Property. Provided no Default or Event of Default
shall have occurred hereunder and be continuing (or would exist immediately
after giving effect to the transactions contemplated by this §5.4 including any
paydown of the Loans in connection with the transactions contemplated by this
§5.4), the Agent shall release a Collateral Property from the lien or security
title of the Security Documents encumbering the same upon the request of Parent
Borrower subject to and upon the following terms and conditions:

(a) The Parent Borrower shall have provided the Agent with written notice of its
intention to remove any specified Collateral Property from the Collateral at
least ten (10) days prior to the requested release (which notice may be revoked
by Borrower at any time);

(b) Parent Borrower shall submit to the Agent with such request an executed
Borrowing Base Availability Certificate in the form of Exhibit F and a
Compliance Certificate prepared using the financial statements of Parent
Borrower most recently provided or required to be provided to the Agent under
§6.4 or §7.4 adjusted in the best good faith estimate of Parent Borrower solely
to give effect to the proposed release and demonstrating that no Default or
Event of Default with respect to the covenants referred to therein shall exist
after giving effect to such release and if the Borrowers would not be in
compliance, then any reduction in the outstanding amount of the Loans in
connection with such release;

(c) all release documents to be executed by the Agent shall be in form and
substance reasonably satisfactory to the Agent;

(d) Parent Borrower shall pay all reasonable costs and expenses of the Agent in
connection with such release, including without limitation, reasonable
attorney’s fees;

(e) Parent Borrower shall pay to the Agent for the account of the Lenders any
payment required to comply with §3.2, which payment shall be applied to reduce
the outstanding principal balance of the Loans as provided in §3.2; and

 

40



--------------------------------------------------------------------------------

(f) without limiting or affecting any other provision hereof, any release of a
Collateral Property will not cause the Borrowers to be in violation of the
covenants set forth in §§9.1 through 9.7.

§5.5 Additional Subsidiary Credit Parties. As and to the extent that Parent
Borrower shall request that certain Real Estate of a Subsidiary of Parent
Borrower be included as a Collateral Property in connection with the request of
any Loan as contemplated by §5.3 and such Real Estate is approved for inclusion
as a Collateral Property in accordance with the terms hereof, the Parent
Borrower shall cause each such Subsidiary to execute and deliver to Agent a
Joinder Agreement wherein, as approved by the Agent, such Subsidiary shall
either become a Subsidiary Borrower or a Subsidiary Guarantor, and such
Subsidiary shall become a Subsidiary Credit Party hereunder. Each such
Subsidiary shall be authorized, in accordance with its respective organizational
documents, to be a Subsidiary Credit Party hereunder and to execute such
Security Documents as Agent may require. Parent Borrower shall further cause all
representations, covenants and agreements in the Loan Documents with respect to
the Subsidiary Credit Parties to be true and correct with respect to each such
Subsidiary from and after the date such Subsidiary executes and delivers a
Joinder Agreement. In connection with the delivery of such Joinder Agreement,
Parent Borrower shall deliver to the Agent such organizational agreements,
resolutions, consents, opinions and other documents and instruments as the Agent
may reasonably require.

§5.6 Release of Certain Subsidiary Credit Parties. In the event that all
Collateral Properties owned by a Subsidiary Credit Party shall have been
released as Collateral for the Obligations and Hedge Obligations in accordance
with the terms of this Agreement, then such Subsidiary Credit Party shall be
deemed to be fully released of all Obligations and all Hedge Obligations without
the need of any further actions from Agent or any Lender.

§5.7 Release of Collateral. Upon the refinancing or repayment of the Obligations
in full, then the Agent shall release the Collateral from the lien and security
interest of the Security Documents and to release the Borrowers; provided that
Agent has not received a notice from the “Representative” (as defined in §14.17)
or the holder of the Hedge Obligations that any Hedge Obligation is then due and
payable to the holder thereof.

§6. REPRESENTATIONS AND WARRANTIES. The Borrowers represent and warrant to the
Agent and the Lenders as follows, each as of the Closing Date hereof, and as of
the date of a request for a funding of any Loan hereunder:

§6.1 Corporate Authority, Etc.

(a) Incorporation; Good Standing. Parent Borrower is a Maryland limited
partnership duly organized pursuant to its certificate of limited partnership
filed with the Maryland Secretary of State, and is validly existing and in good
standing under the laws of Maryland. Parent Borrower (i) has all requisite power
to own its property and conduct its business as now conducted and as presently
contemplated, and (ii) is in good standing and is duly authorized to do business
in each other jurisdiction where a failure to be so qualified in such other
jurisdiction could have a Material Adverse Effect.

(b) Other Credit Parties. Each of the other Credit Parties (i) is a corporation,
limited partnership, general partnership, limited liability company or trust
duly organized under the laws of its State of organization and is validly
existing and in good standing under the laws thereof, (ii) has all requisite
power to own its property and conduct its business as now conducted and as
presently contemplated and (iii) is in good standing and is duly authorized to
do business in each jurisdiction where

 

41



--------------------------------------------------------------------------------

a Collateral Property owned or leased by it is located to the extent required to
do so under applicable law and in each other jurisdiction where a failure to be
so qualified could have a Material Adverse Effect.

(c) Other Subsidiaries. Except where a failure to satisfy such representation
would not have a Material Adverse Effect, each of the Subsidiaries of the
Borrowers (other than the Subsidiary Credit Parties) (i) is a corporation,
limited partnership, general partnership, limited liability company or trust
duly organized under the laws of its State of organization and is validly
existing and in good standing under the laws thereof, (ii) has all requisite
power to own its property and conduct its business as now conducted and as
presently contemplated and (iii) is in good standing and is duly authorized to
do business in each jurisdiction where Real Estate owned or leased by it is
located.

(d) Authorization. The execution, delivery and performance of this Agreement and
the other Loan Documents to which any of the Borrowers is a party and the
transactions contemplated hereby and thereby (i) are within the authority of the
Credit Parties, (ii) have been duly authorized by all necessary actions on the
part of the Credit Parties, (iii) do not and will not conflict with or result in
any breach or contravention of any provision of law, statute, rule or regulation
to which any Credit Party is subject or any judgment, order, writ, injunction,
license or permit applicable to any Credit Party, except as would not reasonably
be expected to result in a Material Adverse Effect, (iv) do not and will not
conflict with or constitute a default (whether with the passage of time or the
giving of notice, or both) under any provision of the partnership agreement,
articles of incorporation or other charter documents or bylaws of, or any
agreement or other instrument binding upon, any Credit Party or any of its
properties where, in the case of any agreement or other instrument binding upon
any Credit Party or any of its properties, any conflict or default would not
reasonably be expected to have a Material Adverse Effect, (v) do not and will
not result in or require the imposition of any lien or other encumbrance on any
of the properties, assets or rights of any Credit Party other than the liens and
encumbrances in favor of Agent contemplated by this Agreement and the other Loan
Documents, and (vi) do not require the approval or consent of any Person other
than those already obtained and delivered to Agent or except as would not
reasonably be expected to result in a Material Adverse Effect.

(e) Enforceability. The execution and delivery of this Agreement and the other
Loan Documents to which any of the Credit Parties is a party are valid and
legally binding obligations of the Credit Parties enforceable in accordance with
the respective terms and provisions hereof and thereof, except as enforceability
is limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and
general principles of equity.

§6.2 Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents to which any Credit Party is a party and
the transactions contemplated hereby and thereby do not require the approval or
consent of, or filing or registration with, or the giving of any notice to, any
court, department, board, governmental agency or authority other than those
already obtained and the filing of the Security Documents in the appropriate
records office with respect thereto, in each case, except as would not
reasonably be expected to result in a Material Adverse Effect.

§6.3 Title to Collateral Properties. Except as indicated on Schedule 6.3 hereto
or other adjustments that are not material in amount, Subsidiary Credit Parties
own or lease the Collateral Property subject to no rights of others, including
any mortgages, leases pursuant to which Subsidiary Credit Parties or any of
their Affiliates is the lessee, conditional sales agreements, title retention
agreements, liens or other monetary encumbrances except Permitted Liens.

§6.4 Financial Statements. Guarantor has furnished to Agent: (a) the
consolidated balance sheet of Guarantor and its Subsidiaries as of the Balance
Sheet Date and the related consolidated statement of income and cash flow for
the most recent period then ended (and available) certified by an

 

42



--------------------------------------------------------------------------------

Authorized Officer or the chief financial or accounting officer of Guarantor,
(b) as of the Closing Date, an unaudited statement of Net Operating Income for
each of the Collateral Properties (if any) for the most recent period then ended
(and available) certified by the chief financial or accounting officer of Parent
Borrower as fairly presenting in all material respects the Net Operating Income
for such parcels for such periods, and (c) certain other financial information
relating to the Borrowers and the Real Estate (including, without limitation,
the Collateral Properties). Such balance sheet and statements have been prepared
in accordance with generally accepted accounting principles and fairly present
in all material respects the consolidated financial condition of the Guarantor
and its Subsidiaries as of such dates and the consolidated results of the
operations of the Guarantor and its Subsidiaries for such periods.

§6.5 No Material Changes. Since the later of Balance Sheet Date or the date of
the most recent financial statements delivered pursuant to §7.4, as applicable,
except as otherwise disclosed to Agent, there has occurred no materially adverse
change in the financial condition, or business of the Borrowers, and their
respective Subsidiaries taken as a whole as shown on or reflected in the
consolidated balance sheet of the Guarantor as of the Balance Sheet Date, or its
consolidated statement of income or cash flows for the calendar year then ended,
other than changes that have not and could not reasonably be expected to have a
Material Adverse Effect. As of the date hereof, except as set forth on Schedule
6.5 hereto, there has occurred no materially adverse change in the financial
condition, prospects, operations or business activities of any of the Collateral
Properties from the condition shown on the statements of income delivered to the
Agent pursuant to §6.4 other than changes in the ordinary course of business
that have not had a Material Adverse Effect.

§6.6 Franchises, Patents, Copyrights, Etc. The Borrowers and the Subsidiary
Credit Parties possess all franchises, patents, copyrights, trademarks, trade
names, service marks, licenses and permits, and rights in respect of the
foregoing, adequate for the conduct of their business substantially as now
conducted without known conflict with any rights of others. None of the
Collateral Properties is owned or operated under or by reference to any
registered or protected trademark, trade name, service mark or logo, except
where such failure or conflict would not reasonably be expected to have a
Material Adverse Effect.

§6.7 Litigation. As of the date hereof, except as stated on Schedule 6.7, there
are no actions, suits, proceedings or investigations of any kind pending or to
the knowledge of the Borrowers or the Subsidiary Credit Parties threatened
against any Borrower or a Subsidiary Credit Party before any court, tribunal,
arbitrator, mediator or administrative agency or board which question the
validity of this Agreement or any of the other Loan Documents, any action taken
or to be taken pursuant hereto or thereto or any lien, security title or
security interest created or intended to be created pursuant hereto or thereto.
As of the date hereof, except as set forth on Schedule 6.7, there are no
judgments, final orders or awards outstanding against or affecting any Borrower,
the Subsidiary Credit Parties or any Collateral Property individually or in the
aggregate in excess of $1,000,000.

§6.8 No Material Adverse Contracts, Etc. None of the Borrowers or the Subsidiary
Credit Parties is subject to any charter, corporate or other legal restriction,
or any judgment, decree, order, rule or regulation that has or is expected in
the future to have a Material Adverse Effect, with the Lenders agreeing the
exercise of the redemption rights granted under the Partnership Agreement shall
not be deemed to have a Material Adverse Effect. None of the Borrowers or the
Subsidiary Credit Parties is a party to any contract or agreement that has or
could reasonably be expected to have a Material Adverse Effect.

§6.9 Compliance with Other Instruments, Laws, Etc. None of the Borrowers or any
of their respective Subsidiaries is in violation of any provision of its charter
or other organizational documents, bylaws, or any agreement or instrument to
which it is subject or by which it or any of its properties is

 

43



--------------------------------------------------------------------------------

bound or any decree, order, judgment, statute, license, rule or regulation, in
any of the foregoing cases in a manner that has had or could reasonably be
expected to have a Material Adverse Effect.

§6.10 Tax Status. Except as would not reasonably be expected to result in a
Material Adverse Effect, each of the Borrowers and the Subsidiary Credit Parties
(a) has made or filed all federal and state income and all other Tax returns,
reports and declarations required by any jurisdiction to which it is subject or
has obtained an extension for filing, (b) has paid prior to delinquency all
Taxes and other governmental assessments and charges shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and by appropriate proceedings or for which any of the Borrowers or
their respective Subsidiaries, as applicable has set aside on its books
provisions reasonably adequate for the payment of such Taxes, and (c) has made
provisions reasonably adequate for the payment of all accrued Taxes not yet due
and payable. Except as would not reasonably be expected to result in a Material
Adverse Effect, there are no unpaid Taxes claimed by the taxing authority of any
jurisdiction to be due by the Borrowers of their respective Subsidiaries, the
officers or partners of such Person know of no basis for any such claim, and as
of the Closing Date, there are no audits pending or to the knowledge of
Borrowers threatened with respect to any Tax returns filed by Borrowers or their
respective Subsidiaries. The taxpayer identification number for Parent Borrower
is 46-4654279.

§6.11 No Event of Default. No Default or Event of Default has occurred and is
continuing.

§6.12 Investment Company Act. None of the Borrowers or any of their respective
Subsidiaries is an “investment company”, or an “affiliated company” or a
“principal underwriter” of an “investment company”, as such terms are defined in
the Investment Company Act of 1940.

§6.13 Absence of UCC Financing Statements, Etc. Except with respect to Permitted
Liens or as disclosed on the lien search reports delivered to and approved by
the Agent, there is no financing statement (but excluding any financing
statements that may be filed against any Borrower or Subsidiary Credit Party
without the consent or agreement of such Persons), security agreement, chattel
mortgage, real estate mortgage or other document filed or recorded with any
applicable filing records, registry, or other public office, that purports to
cover, affect or give notice of any present or possible future lien on, or
security interest or security title in, any Collateral.

§6.14 Setoff, Etc. The Collateral and the rights of the Agent and the Lenders
with respect to the Collateral are not subject to any setoff, claims,
withholdings or other defenses by the Borrowers or any of their Subsidiaries or
Affiliates or, to the best knowledge of Borrowers, any other Person other than
Permitted Liens described in §8.2(i), (vi), (vii) and (viii).

§6.15 Certain Transactions. Except as disclosed on Schedule 6.15 hereto, none of
the partners, officers, trustees, managers, members, directors, or employees of
any Borrower or Subsidiary Guarantor is, nor shall any such Person become, a
party to any transaction with any Borrower or Subsidiary Guarantor (other than
for services as partners, managers, members, employees, officers and directors),
including any agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any partner, officer, trustee,
director or such employee or, to the knowledge of the Borrowers or the
Subsidiary Guarantors, any corporation, partnership, trust or other entity in
which any partner, officer, trustee, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, which are
on terms less favorable to the Borrowers or the Subsidiary Guarantors than those
that would be obtained in a comparable arms-length transaction.

§6.16 Employee Benefit Plans. Except as would not reasonably be expected to have
a Material Adverse Effect, each Borrower and each ERISA Affiliate that is
subject to ERISA has fulfilled

 

44



--------------------------------------------------------------------------------

its obligation, if any, under the minimum funding standards of ERISA and the
Code with respect to each Employee Benefit Plan, Multiemployer Plan or
Guaranteed Pension Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each
Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan. Except as
would not reasonably be expected to result in a Material Adverse Effect, neither
any Borrower nor any ERISA Affiliate has (a) sought a waiver of the minimum
funding standard under §412 of the Code in respect of any Multiemployer Plan or
Guaranteed Pension Plan or (b) incurred any liability under Title IV of ERISA
other than a liability to the PBGC for premiums under §4007 of ERISA. Neither
any Borrower nor any ERISA Affiliate has failed to make any contribution or
payment to any Multiemployer Plan or Guaranteed Pension Plan, or made any
amendment to any Multiemployer Plan or Guaranteed Pension Plan, which has
resulted or would reasonably be expected to result in the imposition of a Lien.
None of the Collateral Properties constitutes a “plan asset” of any Employee
Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan in each case, that
is subject to ERISA.

§6.17 Disclosure. All of the representations and warranties made by Borrowers or
the Subsidiary Guarantors or Guarantor in this Agreement and the other Loan
Documents or any document or instrument delivered to the Agent or the Lenders
pursuant to or in connection with any of such Loan Documents are true and
correct in all material respects. All information contained in this Agreement,
the other Loan Documents or otherwise furnished to or made available to the
Agent or the Lenders by any Borrower or the Subsidiary Credit Parties or
Guarantor, is and will be true and correct in all material respects and does not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not materially misleading
when taken as a whole. The written information, reports and other papers and
data with respect to the Borrowers, any Subsidiary or the Collateral Properties
(other than projections and estimates) furnished to the Agent or the Lenders by
Borrower or Guarantor in connection with this Agreement or the obtaining of the
Commitments of the Lenders hereunder was, at the time so furnished, correct in
all material respects, or has been subsequently supplemented by other written
information, reports or other papers or data, to the extent necessary to give in
all material respects a true and accurate knowledge of the subject matter in all
material respects; provided that such representation shall not apply to (a) the
accuracy of any appraisal, title commitment, survey, or engineering and
environmental reports prepared by third parties or legal conclusions or analysis
provided by the Borrowers’ counsel or (b) budgets, projections and other
forward-looking speculative information prepared in good faith by the Borrowers
(except to the extent the related assumptions were when made manifestly
unreasonable) except to the extent that any of the foregoing would not
reasonably be expected to have a Material Adverse Effect.

§6.18 Trade Name; Place of Business. No Borrower or the Subsidiary Guarantor
uses any trade name and conducts business under any name other than its actual
name set forth in the Loan Documents. The principal place of business of the
Borrowers and the other Credit Parties is c/o City Office REIT, Inc., 1075 West
Georgia Street, Suite 2600, Vancouver, BC Canada V6E 3C9.

§6.19 Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. No Borrower or other
Credit Party is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224.

§6.20 Environmental Compliance. Except as set forth on Schedule 6.20 or as
specifically set forth in the written environmental site assessment reports of
the Environmental Engineer provided to the

 

45



--------------------------------------------------------------------------------

Agent on or before the date hereof, or in the case of Collateral Property
acquired after the date hereof, the environmental site assessment reports with
respect thereto provided to the Agent:

(a) None of the Collateral Properties, nor to Borrower’s knowledge, any tenant
or operations thereon, is in violation, or alleged violation, of any
Environmental Law, which violation would reasonably be expected to have a
Material Adverse Effect.

(b) None of the Borrowers or Subsidiary Guarantors has received written notice
from any third party including, without limitation, any federal, state or local
governmental authority, (i) that it has been identified by the United States
Environmental Protection Agency (“EPA”) as a potentially responsible party under
CERCLA with respect to a site listed on the National Priorities List, 40 C.F.R.
Part 300 Appendix B (1986); (ii) that any Hazardous Substance(s) which it has
generated, transported or disposed of have been found at any site at which a
federal, state or local agency or other third party has conducted, or has
demanded that any Borrower conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law; or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages in connection
with the release of Hazardous Substances in violation of applicable
Environmental Law, which in the case of clauses (i) through (iii) above which
involves a Collateral Property and which would reasonably be expected to have a
Material Adverse Effect.

(c) (i) No portion of the Collateral Properties is used by Borrowers or
Subsidiary Guarantors, or to the knowledge of Borrowers or Subsidiary
Guarantors, by any tenant or operator thereon for the handling, processing,
storage or disposal of Hazardous Substances except in compliance with applicable
Environmental Laws, and no underground tank or other underground storage
receptacle for Hazardous Substances is located on any portion of the Collateral
Properties except those which are being operated and maintained, and, if
required, remediated, in compliance with Environmental Laws; (ii) in the course
of any business activities conducted by the Borrowers, their respective
Subsidiaries or, to the Borrower’s actual knowledge, the tenants and operators
of their properties, no Hazardous Substances have been generated or are being
used on the Collateral Properties except in the ordinary course of Borrowers’ or
Subsidiary Guarantors’ or their tenants’ and operators’ business and in
compliance with applicable Environmental Laws; (iii) to Borrower’s actual
knowledge, there has been no past or present releasing, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping (other than in reasonable quantities to the extent
necessary in the ordinary course of operation of Borrowers’, Subsidiary
Guarantors’, their tenants’ or operators’ business and, in any event, in
compliance with all Environmental Laws) (a “Release”) or threatened Release of
Hazardous Substances on, upon, into or from the Collateral Properties, which
Release would reasonably be expected to have a Material Adverse Effect; (iv) to
Borrower’s knowledge, there have been no Releases on, upon, from or into any
real property in the vicinity of any of the Collateral Properties which, through
soil or groundwater contamination, have come to be located on the Collateral
Properties, and which would be reasonably anticipated to have a Material Adverse
Effect; and (v) to Borrower’s actual knowledge, any Hazardous Substances that
have been generated on any of the Collateral Properties have been transported
off-site in accordance with all applicable Environmental Laws and in a manner
that would not reasonably be expected to have a Material Adverse Effect.

(d) Except for such matters that shall be complied with as of the Closing Date,
by virtue of the transactions set forth herein and contemplated hereby, or as a
condition to the recording of the Mortgages or to the effectiveness of any other
transactions contemplated hereby, none of the Borrowers, the Subsidiary
Guarantors nor the Collateral Properties will become subject to any applicable
Environmental Law requiring the performance of environmental site assessments,
or the removal or remediation of Hazardous Substances, or the giving of notice
to any governmental agency or the

 

46



--------------------------------------------------------------------------------

recording or delivery to other Persons of an environmental disclosure document
or statement pursuant to applicable Environmental Laws, which would reasonably
be expected to have a Material Adverse Effect.

(e) There are no existing or closed sanitary waste landfills, or hazardous waste
treatment, storage or disposal facilities on the Collateral Properties except
where such existence would not reasonably be expected to have a Material Adverse
Effect.

(f) Neither the Borrowers nor Subsidiary Guarantors have received any written
notice from any party that any use, operation, or condition of any Collateral
Properties has caused any adverse condition on any other property that would
reasonably be expected to result in a claim under applicable Environmental Law
that would have a Material Adverse Effect, nor does any Borrower or Subsidiary
Guarantor have actual knowledge of any existing facts or circumstances that
could reasonably be expected to form the basis for such a claim.

§6.21 Subsidiaries; Organizational Structure. Schedule 6.21 sets forth, as of
the Closing Date, all of the Subsidiaries and Unconsolidated Subsidiaries of
Parent Borrower, the form and jurisdiction of organization of each of the
Subsidiaries and Unconsolidated Subsidiaries, and the owners of the direct and
indirect ownership interests therein. No Person owns any legal, equitable or
beneficial interest in any of the Persons set forth on Schedule 6.21 except as
set forth on such Schedule.

§6.22 Leases. The Borrowers have delivered to the Agent true and complete copies
of the Leases and any amendments thereto relating to each Collateral Property
required to be delivered as a part of the Eligible Real Estate Qualification
Documents as of the date hereof. An accurate and complete Rent Roll in all
material respects as of the date of inclusion of each Collateral Property in the
Collateral with respect to all Leases of any portion of the Collateral Property
has been provided to the Agent. The Leases previously delivered to Agent as
described in the preceding sentence constitute as of the date thereof the sole
material agreements relating to leasing or licensing of space at such Collateral
Property and in the Building relating thereto. No tenant under any Lease is
entitled to any free rent, partial rent, rebate of rent payments, credit, offset
or deduction in rent, including, without limitation, lease support payments or
lease buy-outs, except as reflected in such Leases or such Rent Roll. Except as
set forth in Schedule 6.22, the Leases reflected therein are, as of the date of
inclusion of the applicable Collateral Property in the Collateral, in full force
and effect in accordance with their respective terms, without any payment
default or any other material default thereunder, nor are there any material
defenses, counterclaims, offsets, concessions or rebates available to any tenant
thereunder, and except as reflected in Schedule 6.22, no Borrower has given or
made, any notice of any payment or other material default, or any claim, which
remains uncured or unsatisfied, with respect to any of the Leases, and to the
best of the knowledge and belief of the Borrowers and the Subsidiary Guarantors,
there is no basis for any such claim or notice of default by any tenant except
in the case of any of the foregoing, those matters which would not result in a
Material Adverse Effect. Borrower knows of no condition which with the giving of
notice or the passage of time or both would constitute a default on the part of
any tenant with respect to the material terms under a Lease or of the respective
Borrower as landlord under the Lease, which would result in a Material Adverse
Effect. No security deposit or advance rental or fee payment (more than 2 months
in advance) has been made by any lessee or licensor under the Leases except as
may be specifically designated in the copies of the Leases furnished to the
Agent or as otherwise disclosed to Agent in writing. No property other than the
Collateral Property which is the subject of the applicable Lease is necessary to
comply with the requirements (including, without limitation, parking
requirements) contained in such Lease.

§6.23 Property. Except as set forth in Schedule 6.23 or as set forth in the
written engineer reports provided to Agent on or before the date hereof, all of
the Collateral Properties, and all major building systems located thereon, are
structurally sound, in good condition and working order and free

 

47



--------------------------------------------------------------------------------

from material defects, subject to ordinary wear and tear, except for such
portion of such Real Estate which is not occupied by any tenant and which may
not be in final working order pending final build-out of such space except where
such defects have not had and could not reasonably be expected to have a
Material Adverse Effect. Each of the Collateral Properties, and the use and
operation thereof, is in material compliance with all applicable federal and
state law and governmental regulations and any local ordinances, orders or
regulations, including without limitation, laws, regulations and ordinances
relating to zoning, building codes, subdivision, fire protection, health,
safety, handicapped access, historic preservation and protection, wetlands,
tidelands, and Environmental Laws except in cases that would not reasonably
cause a Material Adverse Effect. All water, sewer, electric, gas, telephone and
other utilities necessary for the use and operation of the Collateral Property
are installed to the property lines of the Collateral Property through dedicated
public rights of way or through perpetual private easements with respect to
which the applicable Mortgage creates a valid and enforceable first lien subject
to Permitted Liens and, except in the case of drainage facilities, are connected
to the Building located thereon with valid permits and are adequate to service
the Building in compliance with applicable law, and except where the failure of
any of the foregoing could not reasonably be expected to have a Material Adverse
Effect. There are no material unpaid or outstanding real estate or other taxes
or assessments on or against any of the Collateral Properties which are payable
by any Borrower (except only real estate or other taxes or assessments, that are
not yet delinquent or are being protested as permitted by this Agreement).
Except as otherwise disclosed to Agent in writing, there are no pending, or to
the knowledge of Borrowers or Subsidiary Guarantors threatened or contemplated,
eminent domain proceedings against any of the Collateral Properties. Except as
otherwise disclosed to Agent in writing, none of the Collateral Properties is
now damaged as a result of any fire, explosion, accident, flood or other
casualty. Except as otherwise disclosed to Agent in writing, none of the
Borrowers or Subsidiary Guarantors has received any outstanding notice from any
insurer or its agent requiring performance of any work with respect to any of
the Collateral Properties or canceling or threatening to cancel any policy of
insurance, and each of the Collateral Properties complies with the material
requirements of all of the Borrowers’ and Subsidiary Guarantors’ insurance
carriers, except where any of the foregoing would not reasonably be expected to
have a Material Adverse Effect. Except as otherwise disclosed to Agent, the
Borrowers and the Subsidiary Guarantors have no Management Agreements for any of
the Collateral Properties. To the best knowledge of the Borrowers and the
Subsidiary Guarantors, there are no materials claims or any bases for material
claims in respect of any Collateral Property or its operation by any party to
any service agreement or Management Agreement, that would have a Material
Adverse Effect. No person or entity has any right or option to acquire any
Collateral Property or any Building thereon or any portion thereof or interest
therein, except for certain tenants pursuant to the terms of their Leases with
Subsidiary Credit Parties.

§6.24 Brokers. None of the Borrowers nor any of their respective Subsidiaries
has engaged or otherwise dealt with any broker, finder or similar entity in
connection with this Agreement or the Loans contemplated hereunder.

§6.25 Other Debt. None of the Borrowers or the Subsidiary Guarantors is a party
to or bound by any agreement, instrument or indenture that may require the
subordination in right or time or payment of any of the Obligations to any other
indebtedness or obligation of any Borrower. Schedule 6.25 hereto sets forth all
agreements, mortgages, deeds of trust, financing agreements or other material
agreements binding upon the Borrowers or the Subsidiary Guarantors or their
respective properties and entered into by the Borrowers or the Subsidiary
Guarantors as of the date of this Agreement with respect to any Indebtedness of
the Borrowers or the Subsidiary Guarantors, and the Borrowers have provided the
Agent with true, correct and complete copies thereof, with the redemption
obligations set forth under the Partnership Agreement not being deemed
Indebtedness for the purposes of this §6.25.

 

48



--------------------------------------------------------------------------------

§6.26 Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, and, including, without
limitation the provisions of §37 hereof, no Borrower is insolvent on a balance
sheet basis such that the sum of such Person’s assets exceeds the sum of such
Person’s liabilities, each Borrower is able to pay its debts as they become due,
and each Borrower has sufficient capital to carry on its business.

§6.27 No Bankruptcy Filing. As of the Closing Date, no Borrower is contemplating
either the filing of a petition by it under any state or federal bankruptcy or
insolvency laws or the liquidation of its assets or property, and the Borrowers
and the Subsidiary Guarantors have no knowledge of any Person contemplating the
filing of any such petition against it.

§6.28 No Fraudulent Intent. Neither the execution and delivery of this Agreement
or any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by any Borrower with or as a result
of any actual intent by any of such Persons to hinder, delay or defraud any
entity to which any of such Persons is now or will hereafter become indebted.

§6.29 Transaction in Best Interests of Borrowers; Consideration. The transaction
evidenced by this Agreement and the other Loan Documents is in the best
interests of each Borrower and the Subsidiary Guarantors. The direct and
indirect benefits to inure to the Borrowers and the Subsidiary Guarantors
pursuant to this Agreement and the other Loan Documents constitute substantially
more than “reasonably equivalent value” (as such term is used in §548 of the
Bankruptcy Code) and “valuable consideration,” “fair value,” and “fair
consideration,” (as such terms are used in any applicable state fraudulent
conveyance law), in exchange for the benefits to be provided by the Borrowers
and the Subsidiary Guarantors pursuant to this Agreement and the other Loan
Documents, and but for the willingness of each Subsidiary Credit Party to be a
co-borrower or guarantor of the Loan, the Borrowers and the Subsidiary
Guarantors would be unable to obtain the financing contemplated hereunder which
financing will enable the Borrowers and the Subsidiary Guarantors to have
available financing to conduct and expand their business. Borrowers and the
Subsidiary Guarantors further acknowledge and agree that Borrowers and the
Subsidiary Guarantors constitute a single integrated and common enterprise and
that each receives a benefit from the availability of credit under this
Agreement.

§6.30 OFAC. None of the Guarantor, the Borrowers or the Subsidiary Guarantors is
(or will be) (i) a Sanctioned Person, (ii) located, organized or resident in a
Designated Jurisdiction or (iii) is or has been (within the previous five
(5) years) engaged in any transaction with any Sanctioned Person or any Person
who is located, organized or resident in any Designated Jurisdiction to the
extent that such transactions would violate Sanctions. No Loan or Letter of
Credit, nor the proceeds from any Loan or Letter of Credit, has been used,
directly or indirectly, or has otherwise been made available to fund any
activity or business in any Designated Jurisdiction or to fund any activity or
business with any Sanctioned Person, or in any other manner that will result in
a violation by any Loan Party or Subsidiary thereof, or any Lender, the Agent,
the Issuing Lender, of Sanctions. Neither the making of the Loans nor the
issuance of Letters of Credit hereunder nor the use of proceeds thereof will
violate the Act, the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
C.F.R., Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto or successor statute thereto. The Guarantor and
its Subsidiaries are in compliance in all material respects with the Patriot
Act.

§7. AFFIRMATIVE COVENANTS. The Borrowers covenant and agree that, so long as any
Loan or Note is outstanding or any Lender has any obligation to make any Loans:

 

49



--------------------------------------------------------------------------------

§7.1 Punctual Payment. The Borrowers will duly and punctually pay or cause to be
paid the principal and interest on the Loans and all interest and fees provided
for in this Agreement, all in accordance with the terms of this Agreement and
the Notes, as well as all other sums owing pursuant to the Loan Documents in
accordance with the terms hereof.

§7.2 Maintenance of Office. The Borrowers will maintain their respective chief
executive office at 1075 West Georgia Street, Suite 2600, Vancouver, BC Canada
V6E 3C9, or at such other as the Borrowers shall designate upon prompt written
notice to the Agent and the Lenders, where notices, presentations and demands to
or upon the Borrowers in respect of the Loan Documents may be given or made.

§7.3 Records and Accounts. The Borrowers and the Subsidiary Guarantors will
(a) keep, and cause each of their respective Subsidiaries to keep true and
accurate records and books of account in which full, true and correct entries
will be made in accordance with GAAP (in each case, in all material respects)
and (b) make adequate provision for the payment of all Taxes (including income
taxes). Neither any Borrower nor any of their respective Subsidiaries shall,
without the prior written consent of the Agent (x) make any material change to
the accounting policies/principles used by such Person in preparing the
financial statements and other information described in §6.4 or §7.4 (unless
required by GAAP or other applicable accounting standards), or (y) change its
fiscal year.

§7.4 Financial Statements, Certificates and Information. Borrowers will deliver
or cause to be delivered to the Agent:

(a) not later than one hundred twenty (120) days after the end of each calendar
year, the audited Consolidated balance sheet of the Guarantor and its
Subsidiaries at the end of such year, and the related audited consolidated
statements of income, changes in capital and cash flows for such year, setting
forth in comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP,
together with a certification by an Authorized Officer or the chief financial
officer or accounting officer of the Guarantor that the information contained in
such financial statements fairly presents in all material respects the financial
position of the Guarantor and its Subsidiaries, and accompanied by an auditor’s
report prepared without qualification as to the scope of the audit by a member
firm of KPMG, LLP or another nationally recognized accounting firm, and any
other information the Agent may reasonably request to complete a financial
analysis of Parent Borrower and its Subsidiaries;

(b) not later than sixty (60) days after the end of each calendar quarter of
each year, copies of the unaudited consolidated balance sheet of the Guarantor
and its Subsidiaries and the Parent Borrower and its Subsidiaries as at the end
of such quarter, and the related unaudited consolidated statements of income and
cash flows for the portion of the Guarantor’s fiscal year then elapsed, all in
reasonable detail and prepared in accordance with GAAP, together with a
certification by an Authorized Officer or the chief financial officer or
accounting officer of Guarantor that the information contained in such financial
statements fairly presents in all material respects the financial position of
the Guarantor and its Subsidiaries on the date thereof (subject to year-end
adjustments);

(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above an executed Borrowing Base Availability
Certificate in the form of Exhibit F and a statement (a “Compliance
Certificate”) certified by an Authorized Officer or the chief financial officer
or chief accounting officer of Guarantor in the form of Exhibit G hereto (or in
such other form as the Agent may reasonably approve from time to time) setting
forth in reasonable detail computations evidencing compliance or non-compliance
(as the case may be) with the covenants contained in §9. Guarantor shall submit
with the Compliance Certificate a Borrowing Base Certificate in the form of

 

50



--------------------------------------------------------------------------------

Exhibit F attached hereto pursuant to which the Guarantor shall calculate the
amount of the Borrowing Base Availability as of the end of the immediately
preceding calendar quarter. All income, expense, debt and value associated with
Real Estate or other Investments disposed of during any quarter will be
eliminated from calculations, where applicable. The Compliance Certificate shall
be accompanied by copies of the statements of Net Operating Income for such
calendar quarter for each of the Collateral Properties, prepared on a basis
consistent with the statements furnished to the Agent prior to the date hereof
and otherwise in form and substance reasonably satisfactory to the Agent,
together with a certification by an Authorized Officer or the chief financial
officer or chief accounting officer of Guarantor that the information contained
in such statement fairly presents in all material respects Net Operating Income
of the Collateral Properties for such periods;

(d) simultaneously with the delivery of the financial statements referred to in
clause (a) above, the statement of all contingent liabilities involving amounts
of $1,000,000 or more of the Borrowers or the Subsidiary Guarantors which are
not reflected in such financial statements or referred to in the notes thereto
(including, without limitation, all guaranties, endorsements and other
contingent obligations in respect of the indebtedness of others, and obligations
to reimburse the issuer in respect of any letters of credit);

(e) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, (i) a Rent Roll for each of the Collateral
Properties and a summary thereof in form reasonably satisfactory to Agent as of
the end of each calendar quarter (including the fourth calendar quarter in each
year), and (ii) an operating statement for each of the Collateral Properties for
each such calendar quarter and year to date and a consolidated operating
statement for the Collateral Properties for each such calendar quarter and year
to date (such statements and reports to be in form reasonably satisfactory to
Agent), including (if requested by Agent) a receivables aging;

(f) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, upon request by Agent, a statement (i) listing
the Real Estate owned by the Borrowers and their Subsidiaries (or in which the
Borrowers or their Subsidiaries owns an interest) and stating the location
thereof, the date acquired and the acquisition cost, (ii) listing the
Indebtedness (excluding, for the purposes hereof, the redemption obligations
under the Partnership Agreement) of the Borrowers and their Subsidiaries, which
statement shall include, without limitation, a statement of the original
principal amount of such Indebtedness and the current amount outstanding, the
holder thereof, the maturity date and any extension options, the interest rate,
the collateral provided for such Indebtedness and whether such Indebtedness is
recourse or non-recourse, and (iii) listing the properties of the Borrowers and
their Subsidiaries which are Development Properties and providing a brief
summary of the status of such development;

(g) if requested by Agent, promptly after they are filed with the Internal
Revenue Service, copies of all annual federal income tax returns and amendments
thereto of the Borrowers;

(h) not later than December 15 of each year, a budget and business plan for the
Guarantor and each Collateral Property for the next calendar year;

(i) to the extent requested by Agent, evidence reasonably satisfactory to Agent
of the timely payment of all real estate taxes for the Collateral Properties;

(j) from time to time such other financial data and information in the
possession of the Borrowers or their respective Subsidiaries (including without
limitation auditors’ management letters, status of litigation or investigations
against the Borrowers or the Subsidiary Guarantors and any settlement
discussions relating thereto (unless the Borrowers in good faith believe that
such disclosure

 

51



--------------------------------------------------------------------------------

could result in a waiver or loss of attorney work product, attorney-client or
any other applicable privilege), property inspection and environmental reports
and information as to zoning and other legal and regulatory changes affecting
the Borrowers or the Subsidiary Guarantors) as the Agent may reasonably request.

Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent or made available to Agent pursuant to an
accessible website and the Lenders provided that such material is in a format
reasonably acceptable to Agent, and such material shall be deemed to have been
delivered to Agent and the Lenders upon Agent’s receipt thereof or access to the
website containing such material. Upon the request of Agent, Borrowers shall
deliver paper copies thereof to Agent and the Lenders. Borrowers authorize Agent
and Arranger to disseminate any such materials through the use of Intralinks,
SyndTrak or any other electronic information dissemination system provided that
system is secure and access thereto is protected by a password that is only
disclosed to the Lenders, and the Borrowers release Agent and the Lenders from
any liability in connection therewith (other than the liability based on Agent’s
gross negligence or willful misconduct).

§7.5 Notices.

(a) Defaults. The Borrowers and the Subsidiary Guarantors will promptly upon
becoming aware of same notify the Agent in writing of the occurrence of any
Default or Event of Default, which notice shall describe such occurrence with
reasonable specificity and shall state that such notice is a “notice of
default”. If any Person shall give any written notice or take any other action
in respect of a claimed default (whether or not constituting an Event of
Default) under this Agreement or under any note, evidence of indebtedness,
indenture or other obligation to which or with respect to which any Borrower is
a party or obligor, whether as principal or surety, and such default would
permit the holder of such note or obligation or other evidence of indebtedness
to accelerate the maturity thereof, which acceleration would either cause a
Default or have a Material Adverse Effect, the Borrowers and the Subsidiary
Guarantors shall forthwith give written notice thereof to the Agent and each of
the Lenders, describing the notice or action and the nature of the claimed
default.

(b) Environmental Events. The Borrowers or the Subsidiary Guarantors will give
notice to the Agent within five (5) Business Days of becoming aware of (i) any
known Release, or threat of Release, of any Hazardous Substances in violation of
any applicable Environmental Law; (ii) any violation of any Environmental Law
that any Borrower reports in writing or is reportable by such Person in writing
(or for which any written report supplemental to any oral report is made) to any
federal, state or local environmental agency or (iii) any written inquiry,
proceeding, or investigation, including a written notice from any agency of
potential environmental liability, of any federal, state or local environmental
agency or board, that in the case of either clauses (i) – (iii) above involves
any Collateral Property and would reasonably be expected to have a Material
Adverse Effect, or materially adversely affect the Agent’s liens or security
title on the Collateral pursuant to the Security Documents.

(c) Notification of Claims Against Collateral. The Borrowers or the Subsidiary
Guarantors will give notice to the Agent in writing within five (5) Business
Days of becoming aware of any material setoff, claims (including, with respect
to the Collateral Property, environmental claims), withholdings or other
defenses to which any of the Collateral, or the rights of the Agent or the
Lenders with respect to the Collateral, are subject, which could have a Material
Adverse Effect.

(d) Notice of Litigation and Judgments. The Borrowers or the Subsidiary
Guarantors will give notice to the Agent in writing within five (5) Business
Days of becoming aware of any pending litigation and proceedings affecting any
Borrower or to which any Borrower is a party involving an uninsured claim
against any Borrower that could either cause a Default or could reasonably be
expected

 

52



--------------------------------------------------------------------------------

to have a Material Adverse Effect and stating the nature and status of such
litigation or proceedings. The Borrowers or the Subsidiary Guarantors will give
notice to the Agent, in writing, within ten (10) days of any judgment not
covered by insurance, whether final or otherwise, against any Borrower or any of
their respective Subsidiaries in an amount in excess of $5,000,000.

(e) ERISA. The Borrowers or the Subsidiary Guarantors will give notice to the
Agent within ten (10) Business Days after the Borrowers or any ERISA Affiliate
(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in §4043 of ERISA) with respect to any Guaranteed Pension Plan,
Multiemployer Plan or Employee Benefit Plan, or knows that the plan
administrator of any such plan has given or is required to give notice of any
such reportable event; (ii) gives a copy of any notice (including any received
from the trustee of a Multiemployer Plan) of complete or partial withdrawal
liability under Title IV of ERISA; or (iii) receives any notice from the PBGC
under Title IV or ERISA of an intent to terminate or appoint a trustee to
administer any such plan, in each case if such event or occurrence would
reasonably be expected to have a Material Adverse Effect.

(f) Notification of Lenders. Within five (5) Business Days after receiving any
notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.

§7.6 Existence; Maintenance of Properties.

(a) The Borrowers and the Subsidiary Guarantors will preserve and keep in full
force and effect their legal existence in the jurisdiction of its incorporation
or formation. The Borrowers and the Subsidiary Guarantors will preserve and keep
in full force all of their rights and franchises, the preservation of which is
necessary to the conduct of their business, to the extent that the failure to do
so could reasonably be expected to result in a Material Adverse Effect.

(b) Each Borrower (i) will cause all of the Collateral Properties to be
maintained and kept in good condition, repair and working order (ordinary wear
and tear excepted) and supplied with all necessary equipment, and (ii) will
cause to be made all necessary repairs, renewals, replacements, betterments and
improvements thereof in each case under (i) or (ii) above in which the failure
to do so would cause a Material Adverse Effect. Without limitation of the
obligations of the Borrowers and the Subsidiary Guarantors under this Agreement
with respect to the maintenance of the Collateral Properties, the Borrowers and
the Subsidiary Guarantors shall promptly and diligently comply with the
reasonably and necessary recommendations of the Environmental Engineer
concerning the maintenance, operation or upkeep of the Collateral Properties
contained in the building inspection and environmental reports delivered to the
Agent or otherwise obtained by Borrowers or the Subsidiary Guarantors with
respect to the Collateral Property, that are required by Environmental Laws.

§7.7 Insurance; Condemnation.

(a) The Borrowers or the Subsidiary Guarantors will, at their expense, procure
and maintain for the benefit of the Borrowers, the Subsidiary Guarantors and the
Agent, insurance policies issued by such insurance companies, in such amounts,
in such form and substance, and with such coverages, endorsements, deductibles
and expiration dates as are reasonably acceptable to the Agent, taking into
consideration the property size, use, and location that a commercially prudent
lender would require (provided such insurance is generally available in the
commercial markets and being required of other similarly situated borrowers),
providing the following types of insurance covering each Collateral Property:

 

53



--------------------------------------------------------------------------------

(i) All Risks” or “Special Form” property insurance, coverage from loss or
damage arising from flood, earthquake, and acts of terrorism (with such coverage
satisfactory to Agent), and comprehensive boiler and machinery or “breakdown”
coverages on each Building owned by the Borrowers or the Subsidiary Guarantors
in an amount not less than the full insurable replacement cost of each Building.
As approved by Agent, flood, earthquake and boiler and machinery/breakdown
coverages may be subject to sublimits less than the Building’s insurable
replacement cost. Losses shall be valued on a replacement cost basis, and
coinsurance (if any) shall be waived. The deductibles shall not to exceed
$250,000 for physical damage, a 24-hour waiting period for business interruption
and five percent (5%) of the insured value per location for earthquake or named
windstorm. Full insurable replacement cost as used herein means the cost of
replacing the Building (exclusive of the cost of excavations, foundations and
footings below the lowest basement floor) without deduction for physical
depreciation thereof;

(ii) If not covered by or under the terms or provisions of the policies required
in clause (i) above, during the course of construction or repair of any Building
or of any renovations or repairs that are not covered by Borrowers’ or the
Subsidiary Guarantors’ property insurance, the insurance required by clause
(i) above shall be written on a builder’s risk, completed value, non-reporting
form, with recovery not affected by interim reports of value submitted for
premium accounting purposes, meeting all of the terms required by clause
(i) above, covering the total value of work performed, materials, equipment,
machinery and supplies furnished, existing structures, and temporary structures
being erected on or near the Collateral Property, including coverage against
collapse and damage during transit or while being stored off-site, and
containing a soft costs (including loss of rents) coverage endorsement and a
permission to occupy endorsement;

(iii) If not insured by the flood insurance required under (i) above, flood
insurance if at any time any Building is located in any federally designated
“special hazard area” (including any area having special flood, mudslide and/or
flood-related erosion hazards, and shown on a Flood Hazard Boundary Map or a
Flood Insurance Rate Map published by the Federal Emergency Management Agency as
Zone A, AO, Al-30, AE, A99, AH, VO, V1-30, VE, V, M or E), in an amount equal to
the full replacement cost or the maximum amount then available under the
National Flood Insurance Program;

(iv) Rent loss insurance in an amount sufficient to recover at least the total
estimated gross receipts from all sources of income, including without
limitation, rental income, for the Collateral Property for a twelve (12) month
period, including a provision for an extended period of indemnity of not less
than one year;

(v) Commercial general liability insurance against claims for bodily injury and
property damage liability, on an occurrence basis, (including personal injury
and advertising injury liability, contractual liability coverage, and completed
operations coverage with a general aggregate limit of not less than $2,000,000,
a completed operations aggregate limit of not less than $2,000,000, a combined
single limit of not less than $1,000,000 per occurrence for bodily injury, and
property damage liability, and a limit of not less than $1,000,000 for personal
injury and advertising injury;

(vi) Umbrella liability insurance with limits of not less than $10,000,000 to be
in excess of the limits of the insurance required by clause (v) above, with
coverage at least as broad as the primary coverages, with any excess liability
insurance to be at least as broad as the coverages of the lead umbrella policy.
All such policies shall include language to provide defense coverage
obligations; and

(vii) Such other insurance in such form and in such amounts as may from time to
time be reasonably required by the Agent against other insurable hazards and
casualties which at the

 

54



--------------------------------------------------------------------------------

time are commonly insured against in the case of properties of similar character
and location to the Collateral Property.

The Borrowers or the Subsidiary Guarantors shall pay all premiums on insurance
policies. The insurance policies with respect to all Collateral Property
provided for in clauses (v), (vi) and (vii) shall name or contain provisions
granting coverage to the Agent and each Lender as an additional insured and
shall contain a cross liability/severability provisions. The insurance policies
provided for in clauses (i), (ii) and (iii) above as to each Collateral Property
shall name the Agent as mortgagee and loss payee, shall be first payable in case
of loss to the Agent, and shall contain mortgage clauses and lender’s loss
payable endorsements in form and substance acceptable to the Agent. The
Borrowers or the Subsidiary Guarantors shall deliver certificates of insurance
for all such policies to the Agent, and the Borrowers or the Subsidiary
Guarantors shall promptly furnish to the Agent duplicate originals or certified
copies of all such policies, all renewal notices and evidence that all premiums
or portions thereof then due and payable have been paid. At least ten (10) days
prior to the expiration date of the policies, the Borrowers or the Subsidiary
Guarantors shall deliver to the Agent evidence of continued coverage, including
a certificate of insurance, as may be reasonably satisfactory to the Agent;
provided, however, if Borrowers or the Subsidiary Guarantors are continuing
insurance renewal negotiations at such date, then Borrowers or the Subsidiary
Guarantors shall inform Agent in writing of the status of such insurance renewal
negotiations and any anticipated or potential material changes in coverages,
deductibles or limits, and shall in any event provide evidence of extension,
renewal or replacement prior to the expiration date of the current policies.

(b) All policies required by clauses (i), (ii) and (iii), above shall contain
standard mortgagee clauses or endorsements to the effect that (i) no act or
omission of the Borrowers or the Subsidiary Guarantors or anyone acting for the
Borrowers or the Subsidiary Guarantors (including, without limitation, any
representations made in the procurement of such insurance), which might
otherwise result in a forfeiture of such insurance or any part thereof, no
occupancy or use of the Collateral Property for purposes more hazardous than
permitted by the terms of the policy, and no foreclosure or any other change in
title to the Collateral Property or any part thereof, shall affect the validity
or enforceability of such insurance insofar as the Agent is concerned, (ii) such
policies shall not be canceled or terminated prior to the scheduled expiration
date thereof without the insurer thereunder giving at least thirty (30) days
prior written notice except in cases of non-payment of premium, ten (10) days
prior written notice, to the Agent, and (iii) that the Agent or the Lenders
shall have the right but not any obligation to pay any premiums thereon or any
assessments thereunder, and to file claims; and under all policies, (i) the
insurer waives any right of set off, counterclaim, subrogation, or any deduction
in respect of any liability of the Borrowers, the Subsidiary Guarantors and the
Agent, and (ii) such insurance is primary and without right of contribution from
any other insurance which may be available.

(c) The insurance required by this Agreement may be effected through a blanket
policy or policies covering additional locations and property of the Borrowers,
the Subsidiary Guarantors and other Persons not included in the Collateral
Property, provided that such blanket policy or policies comply with all of the
terms and provisions of this §7.7 and contain endorsements or clauses assuring
that any claim recovery will not be less than that which a separate policy would
provide, including, without limitation, a priority claim provision and a
lender’s loss payable endorsement favoring the Agent with respect to property
insurance and a per location aggregate that applies to the commercial general
liability insurance.

(d) All policies of insurance required by this Agreement shall be issued by
companies authorized to do business in the State where the policy is issued and
also in the States where the Collateral Property is located and having a rating
in Best’s Key Rating Guide of at least “A” and a financial size category of at
least “X.”

 

55



--------------------------------------------------------------------------------

(e) No Borrower shall carry separate insurance, concurrent in kind or form or
contributing in the event of loss, with any insurance required under this
Agreement unless such insurance complies with the terms and provisions of this
§7.7.

(f) In the event of any loss or damage to a Collateral Property in excess of
$2,000,000, the Borrowers or the Subsidiary Guarantors shall give prompt written
notice to the insurance carrier and the Agent. Subject to the provisions of
(g) below, each Borrower hereby irrevocably authorizes and empowers the Agent,
at the Agent’s option and in the Agent’s sole discretion or at the request of
the Required Lenders in their sole discretion, as its attorney in fact, to make
proof of such loss, to appear in and prosecute any action arising from such
insurance policies, to collect and receive Insurance Proceeds and Condemnation
Proceeds, and to deduct therefrom the Agent’s reasonable expenses incurred in
the collection of such Insurance Proceeds; provided, however, that so long as no
Event of Default has occurred and is continuing and so long as the applicable
Borrower shall in good faith diligently pursue such claim, the applicable
Borrower may make proof of loss and appear in and prosecute any proceedings or
negotiations with respect to the adjustment of such claim and collect and
receive Insurance Proceeds and Condemnation Proceeds of $2,000,000 or less,
except that the applicable Borrower may not settle, adjust or compromise any
such claim without the prior written consent of the Agent, which consent shall
not be unreasonably withheld or delayed; provided, further, that the applicable
Borrower may make proof of loss and settle, adjust and compromise any claim
under casualty insurance policies which is in an amount less than $1,000,000 so
long as no Event of Default has occurred and is continuing and so long as the
applicable Borrower shall in good faith diligently pursue such claim. Subject to
the provisions of (g) below, the Borrowers and the Subsidiary Guarantors further
authorize the Agent, at the Agent’s option, to (i) apply the balance of such
Insurance Proceeds and Condemnation Proceeds to the payment of the Obligations
whether or not then due, or (ii) if the Agent shall require the reconstruction
or repair of the Collateral Property, to hold the balance of such proceeds as
trustee to be used to pay taxes, charges, sewer use fees, water rates and
assessments which may be imposed on the Collateral Property which are then due
and payable and the Obligations as they become due during the course of
reconstruction or repair of the Collateral Property and to pay, in accordance
with such terms and conditions as the Agent or other lenders of construction
projects may prescribe, for the costs of reconstruction or repair of the
Collateral Property, and upon completion of such reconstruction or repair to pay
the excess to Borrower.

(g) Notwithstanding the foregoing or anything to the contrary contained in the
Mortgages, the Agent shall make Insurance Proceeds and Condemnation Proceeds
available to the Borrowers or the Subsidiary Guarantors to reconstruct and
repair the Collateral Property, in accordance with such customary terms and
conditions as the Agent may reasonably prescribe in the Agent’s discretion for
the disbursement of the proceeds, provided that (i) the cost of such
reconstruction or repair is not estimated by the Agent to exceed forty percent
(40%) of the replacement cost of the damaged Building (as reasonably estimated
by the Agent) or the applicable Borrower is required under any applicable lease
to restore the property and the failure to do so would constitute a default
under such lease, (ii) no Default or Event of Default shall have occurred and be
continuing (other than any Event of Default occurring solely as a result of such
casualty or condemnation), (iii) the Borrowers or the Subsidiary
Guarantors shall have provided to the Agent additional cash security in an
amount equal to the amount reasonably estimated by the Agent to be the amount in
excess of the Insurance Proceeds or Condemnation Proceeds received which will be
required to complete such repair or restoration, (iv) the Agent shall have
approved the plans and specifications, construction budget, construction
contracts, and construction schedule for such repair or restoration, not to be
unreasonably withheld, delayed or conditioned, and reasonably determined that
the repaired or restored Collateral Property will provide the Agent with
adequate security for the Obligations (which security should be deemed adequate
if such security is substantially comparable to the security in place prior to
such casualty or condemnation) (provided that the Agent shall not disapprove
such plans and specifications if the Building is to be

 

56



--------------------------------------------------------------------------------

restored to substantially its condition immediately prior to such damage),
(v) the Borrowers or the Subsidiary Guarantors shall have delivered to the Agent
written agreements binding upon not less than seventy five percent (75%) of the
tenants or other parties having present or future rights to possession of any
portion of the affected Collateral Property or having any right to require
repair, restoration or completion of the Collateral Property or any portion
thereof (determined by reference to those tenants in the aggregate occupying or
having rights to occupy not less than seventy five percent (75%) of the Net
Rentable Area of the Building so damaged), agreeing upon a date for delivery of
possession of the Collateral Property or their respective portions thereof, to
permit time which is sufficient in the judgment of the Agent for such repair or
restoration and approving the plans and specifications for such repair or
restoration, or other evidence satisfactory to the Agent that none of such
tenants or other parties may terminate their Leases as a result of such casualty
or as a result of having a right to approve the plans and specifications for
such repair or restoration, (vi) the Agent shall reasonably determine that such
repair or reconstruction can be completed prior to the Revolving Credit Maturity
Date, (vii) the Agent shall receive evidence reasonably satisfactory to it that
any such restoration, repair or rebuilding complies in all respects with any and
all applicable state, federal and local laws, ordinances and regulations,
including without limitation, zoning laws, ordinances and regulations, and that
all required permits, licenses and approvals relative thereto have been or will
be issued in a manner so as not to materially impede the progress of
restoration, (viii) the Agent shall receive customary evidence reasonably
satisfactory to it that the insurer under such policies of fire or other
casualty insurance does not assert any defense to payment under such policies
against any Borrower or the Agent (or Borrower shall have provided security for
any amounts with respect to which the insurance carrier is asserting any defense
to payment), and (ix) with respect to any Taking, Agent shall determine that
following such repair or restoration there shall be no more than the lesser of
(i) a twenty-five percent (25%) reduction in occupancy or rental income from the
Collateral Property so affected by such specific condemnation or taking
(excluding any proceeds from rental loss insurance or proceeds from such award
allocable to rent) or (ii) a fifteen percent (15%) reduction in occupancy or in
rental income from all of the Collateral Properties (excluding any proceeds from
rental loss insurance or proceeds of such award allocable to rent), after giving
effect to the current condemnation or taking and any previous condemnations or
takings which may have occurred. Any excess Insurance Proceeds shall be paid to
the Borrowers or the Subsidiary Guarantors, or if an Event of Default has
occurred and is continuing (other than any Event of Default occurring solely as
a result of such casualty or condemnation), such proceeds shall be applied to
the payment of the Obligations, unless in either case by the terms of the
applicable insurance policy the excess proceeds are required to be returned to
such insurer. Any excess Condemnation Proceeds shall be applied to the payment
of the Obligations. In no event shall the provisions of this section be
construed to extend the Revolving Credit Maturity Date or to limit in any way
any right or remedy of the Agent upon the occurrence of an Event of Default
hereunder. If the Collateral Property is sold or the Collateral Property is
acquired by the Agent, all right, title and interest of the Borrowers and the
Subsidiary Guarantors in and to any insurance policies and unearned premiums
thereon (other than in connection with any blanket policy) and in and to the
proceeds thereof resulting from loss or damage to the Collateral Property prior
to the sale or acquisition shall pass to the Agent or any other successor in
interest to the Borrowers or the Subsidiary Guarantors or purchaser of the
Collateral Property.

§7.8 Taxes; Liens. The Borrowers or the Subsidiary Guarantors will, and will
cause their respective Subsidiaries to, duly pay and discharge, or cause to be
paid and discharged, before the same shall become delinquent, all taxes,
assessments and other governmental charges imposed upon them or upon the
Collateral Properties or the other Real Estate, sales and activities, or any
part thereof, or upon the income or profits therefrom, as well as all claims for
labor, materials or supplies, that if unpaid might by law become a lien or
charge upon any of its property or other Liens affecting any of the Collateral
or other property of Borrowers or the Subsidiary Guarantors, or, with respect to
their respective Subsidiaries that in case of any of the foregoing could
reasonably be expected to have a Material Adverse Effect, provided that any such
tax, assessment, charge or levy or claim need not be paid if the

 

57



--------------------------------------------------------------------------------

validity or amount thereof shall currently be contested in good faith by
appropriate proceedings which shall suspend the collection thereof with respect
to such property, neither such property nor any portion thereof or interest
therein would be in any danger of sale, forfeiture or loss by reason of such
proceeding and such Borrower or any such Subsidiary shall have set aside on its
books adequate reserves in accordance with GAAP; and provided, further, that
forthwith upon the commencement of proceedings to foreclose any lien that may
have attached as security therefor, such Borrower or any such Subsidiary either
(i) will provide a bond issued by a surety reasonably acceptable to the Agent
and sufficient to stay all such proceedings or (ii) if no such bond is provided,
will pay each such tax, assessment, charge or levy.

§7.9 Inspection of Collateral Properties and Books. The Borrowers and the
Subsidiary Guarantors will, and will cause their respective Subsidiaries to,
permit the Agent and the Lenders, at the Borrowers’ expense (subject to the
limitation set forth below) and upon reasonable prior notice, to visit and
inspect any of the Collateral Properties during normal business hours, to
examine the books of account of the Borrowers and the Subsidiary Guarantors (and
to make copies thereof and extracts therefrom) and to discuss the affairs,
finances and accounts of the Borrowers and the Subsidiary Guarantors with, and
to be advised as to the same by, their respective officers, partners or members,
all at such reasonable times and intervals as the Agent or any Lender may
reasonably request, provided that so long as no Default or Event of Default
shall have occurred and be continuing, the Borrowers and the Subsidiary
Guarantors shall not be required to pay for such visits and inspections more
than once in any twelve (12) month period. The Agent and the Lenders shall use
good faith efforts to coordinate such visits and inspections so as to minimize
the interference with and disruption to the normal business operations of the
Borrowers, the Subsidiary Guarantors and their respective Subsidiaries.

§7.10 Compliance with Laws, Contracts, Licenses, and Permits. The Borrowers and
the Subsidiary Guarantors will comply in all respects with (i) all applicable
laws and regulations now or hereafter in effect wherever its business is
conducted, (ii) the provisions of its corporate charter, partnership agreement,
limited liability company agreement or declaration of trust, as the case may be,
and other charter documents and bylaws, (iii) all agreements and instruments to
which it is a party or by which it or any of its properties may be bound,
(iv) all applicable decrees, orders, and judgments, and (v) all licenses and
permits required by applicable laws and regulations for the conduct of its
business or the ownership, use or operation of its properties, except where a
failure to so comply with any of clauses (i) through (v) could not reasonably be
expected to have a Material Adverse Effect. If any authorization, consent,
approval, permit or license from any officer, agency or instrumentality of any
government shall become necessary or required in order that the Borrowers or
their respective Subsidiaries may fulfill any of its obligations hereunder, the
Borrowers or such Subsidiary will immediately take or cause to be taken all
steps necessary to obtain such authorization, consent, approval, permit or
license and furnish the Agent and the Lenders with evidence thereof, except
where the failure to obtain the foregoing could not reasonably be expected to
have a Material Adverse Effect. The Borrowers and the Subsidiary Guarantors
shall develop and implement such programs, policies and procedures as are
necessary to comply with the Patriot Act and shall promptly advise Agent in
writing in the event that the Borrowers and the Subsidiary Guarantors shall
determine that any investors in Borrowers are in violation of such act.

§7.11 Further Assurances. The Borrowers and the Subsidiary Guarantors will
cooperate with the Agent and the Lenders and execute such further instruments
and documents as the Lenders or the Agent shall reasonably request to carry out
to their satisfaction the transactions contemplated by this Agreement and the
other Loan Documents provided that such instrument and documents are consistent
with the terms of the Loan Documents and do not impose any additional material
obligations or expenses on the Borrowers or the Subsidiary Guarantors.

 

58



--------------------------------------------------------------------------------

§7.12 Management. The Borrowers and the Subsidiary Guarantors shall not enter
into any Management Agreement with a third-party manager for the Collateral
Property without the prior written consent of the Agent (which shall not be
unreasonably withheld, delayed or conditioned), and after such approval, no such
Management Agreement shall be modified in any material respect or terminated
without Agent’s prior written approval, such approval not to be unreasonably
withheld, delayed or conditioned. Agent may condition any approval of a new
manager upon the execution and delivery to Agent of collateral assignment of
such Management Agreement to Agent and a subordination of the manager’s rights
thereunder to the rights of the Agent and the Lenders under the Loan Documents.
The Management Agreements described on Schedule 6.23 hereto relating to the
initial Collateral Properties are approved by Agent.

§7.13 Leases of the Property. Subject to the requirements of this §7.13, the
Borrowers and the Subsidiary Guarantors shall provide the Agent with a copy of
each new Lease within five (5) Business Days of execution. The Borrowers or the
Subsidiary Guarantors will give notice to the Agent of any proposed new Lease at
any Collateral Property for the lease of space therein for a new Lease in excess
of 20,000 square feet and shall provide to the Agent a copy of such proposed
Lease and any and all agreements or documents related thereto, current financial
information for the proposed tenant and any guarantor of the proposed Lease and
such other information as the Agent may reasonably request. No Borrower will
lease all or any portion of a Collateral Property or amend, supplement or
otherwise modify any material economic term of any Lease in excess of 20,000
square feet, terminate or cancel, or accept the surrender of, or consent to the
assignment or subletting of, or grant any material monetary concessions to or
waive the performance of any material monetary obligations of any tenant, lessee
or licensee under, any now existing or future Lease at any Collateral Property
in excess of 20,000 square feet without (a) the prior written consent of the
Agent, such consent not to be unreasonably withheld, conditioned or delayed, if
such Lease involves more than 20,000 square feet but less than 50,000 square
feet, and (b) the prior written consent of the Majority Lenders, such consent
not to be unreasonably withheld, conditioned or delayed, if such Lease involves
more than 50,000 square feet. The provisions of this Section 7.13 shall not be
applicable to any Lease of less than 20,000 square feet. If a Borrower submits
to Agent a written request for approval with respect to a proposed Lease and/or
any such action with respect to a Lease and Agent or the Majority Lenders, as
applicable, fail to approve or disapprove any such proposed Lease and/or any
such action within ten (10) days after Agent receives from such Borrower such
request together with a copy of the final version of such proposed Lease, as
applicable, then Borrower may provide to the Agent a second written request for
approval with respect to a proposed Lease which includes the following in all
capital, bolded, block letters on the first page thereof:

“THE FOLLOWING REQUEST REQUIRES A RESPONSE

WITHIN TEN (10) DAYS OF RECEIPT. FAILURE TO DO SO

WILL BE DEEMED AN APPROVAL OF THE REQUEST.”

and if the foregoing legend is included by the Borrower in its communication,
the Agent or the Majority Lenders shall be deemed to have approved or consented
to such proposed Lease and/or such action if the Agent fails to object to such
proposed Lease and/or such action within ten (10) days (without counting the day
of receipt) of Agent’s receipt of such second notice.

Agent agrees, upon request, to enter into a non-disturbance agreement in form
and substance reasonably acceptable to the Agent and any such tenant and/or
licensee, and Borrower shall use its best efforts to provide a non-disturbance
agreement in form and substance reasonably acceptable to the Agent and any such
tenant and/or licensee for any Lease in excess of 20,000 square feet.

§7.14 Business Operations. The Borrowers and the Subsidiary Guarantors will not
and will not permit any of their respective Subsidiaries to engage in any
business other than to acquire, own, use,

 

59



--------------------------------------------------------------------------------

operate, manage, finance, sell, lease, sublease, exchange or otherwise dispose
of office-type properties in the United States, directly or indirectly, and
engage in any other activities related or incidental thereto or permitted
pursuant to the terms hereof.

§7.15 Registered Servicemark. Without prior written notice to the Agent, none of
the Collateral Properties shall be owned or operated by the Borrowers or the
Subsidiary Guarantors under any registered or protected trademark, tradename,
servicemark or logo.

§7.16 Ownership of Real Estate. Without the prior written consent of Agent, all
Real Estate and all interests (whether direct or indirect) of Parent Borrower or
Guarantor in any real estate assets now owned or leased or acquired or leased
after the date hereof shall be owned or leased directly by Parent Borrower or a
Wholly Owned Subsidiary of Parent Borrower; provided, however that Parent
Borrower shall be permitted to own or lease interests in Real Estate through
non-Wholly Owned Subsidiaries and Unconsolidated Affiliates as permitted by
§8.3.

§7.17 Distributions of Income to Parent Borrower. Parent Borrower shall cause
all Subsidiary Credit Parties to promptly distribute to Parent Borrower (but not
less frequently than once each calendar quarter, unless otherwise approved by
the Agent), whether in the form of dividends, distributions or otherwise, all
profits, proceeds or other income relating to or arising from such Subsidiaries’
use, operation, financing, refinancing, sale or other disposition of their
respective assets and properties after (a) the payment by such Subsidiary of its
debt service, operating expenses, capital improvements and leasing commissions
for such quarter and (b) the establishment of reasonable reserves for the
payment of operating expenses not paid on at least a quarterly basis and capital
improvements and tenant improvements to be made to such Subsidiary’s assets and
properties and other reasonable resources approved by such Subsidiary in the
course of its business.

§7.18 Plan Assets. The Borrowers and the Subsidiary Guarantors will do, or cause
to be done, all things necessary to ensure that none of the Collateral
Properties will be deemed to be Plan Assets at any time.

§7.19 Guarantor Covenants. Borrowers shall cause Guarantor to comply with the
following covenants:

(a) Guarantor will not make or permit to be made, by voluntary or involuntary
means, any transfer or encumbrance of its interest in Parent Borrower, or any
dilution of its interest in Parent Borrower, that would result in a Change of
Control; and

(b) the Guarantor shall not dissolve, liquidate or otherwise wind-up its
business, affairs or assets.

Nothing contained in this Agreement or the other Loan Documents shall prohibit,
limit or restrict Guarantor, as the general partner of the Borrower, from
performing its obligations under the Partnership Agreement (including, without
limitation, its obligations under Section 15.1 of the Partnership Agreement),
provided that such obligations do not result in a Change of Control and no
payment shall be made in cash (other than from proceeds of equity raised by the
Guarantor) in connection with any redemption obligations if an Event of Default
shall be in existence.

§7.20 Collateral Properties. Without limiting the further covenants contained in
the Security Documents, at all times the Borrowers and the Subsidiary Guarantors
shall use commercially reasonable efforts to cause each other Borrower or the
applicable tenant, to:

 

60



--------------------------------------------------------------------------------

(a) pay all real estate and personal property taxes, assessments, water rates or
sewer rents, ground rents, maintenance charges, impositions, and any other
charges, including vault charges and license fees for the use of vaults, chutes
and similar areas adjoining any Collateral Property, now or hereafter levied or
assessed or imposed against any Collateral Property or any part thereof (except
those which are being contested in good faith by appropriate proceedings
diligently conducted where the failure to pay any of the foregoing could
reasonably be expected to have a Material Adverse Effect).

(b) promptly pay (or cause to be paid) when due all bills and costs for labor,
materials, and specifically fabricated materials incurred in connection with any
Collateral Property (except those which are being contested in good faith by
appropriate proceedings diligently conducted where the failure to pay any of the
foregoing could reasonably be expected to have a Material Adverse Effect), and
in any event never permit to be created or exist in respect of any Collateral
Property or any part thereof any other or additional Lien or security interest
other than Liens permitted hereunder.

(c) operate the Collateral Properties in a good and workmanlike manner and in
all material respects in accordance with all Legal Requirements in accordance
with such Borrower’s or Subsidiary’s prudent business judgment, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

§7.21 Guarantor. The Equity Interests of Guarantor shall at all times be
publicly traded on the New York Stock Exchange, or some other comparable stock
exchange approved by Agent. The Guarantor shall at all times comply with all
requirements of applicable laws necessary to maintain its status as a real
estate investment trust under the Code, shall elect to be treated as a real
estate investment trust and shall operate its business in compliance with the
terms and conditions of this Agreement applicable to Guarantor and the other
Loan Documents to which it is a party.

§8. NEGATIVE COVENANTS. The Borrowers covenant and agree that, so long as any
Loan or Note is outstanding or any of the Lenders has any obligation to make any
Loans:

§8.1 Restrictions on Indebtedness. The Borrowers and the Subsidiary Guarantors
will not create, incur, assume, guarantee or be or remain liable, contingently
or otherwise, with respect to any Indebtedness other than:

(i) Indebtedness to the Lenders arising under any of the Loan Documents and
Hedge Obligations to a Lender Hedge Provider;

(ii) current liabilities of the Borrowers or the Subsidiary Guarantors incurred
in the ordinary course of business but not incurred through (i) the borrowing of
money, or (ii) the obtaining of credit except for credit on an open account
basis customarily extended and in fact extended in connection with normal
purchases of goods and services;

(iii) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;

(iv) Indebtedness in respect of judgments only to the extent, for the period and
for an amount not resulting in an Event of Default;

(v) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

 

61



--------------------------------------------------------------------------------

(vi) Indebtedness incurred to any other landowners, government or
quasi-government or entity or similar entity in the ordinary course of business
in connection with the construction or development of any Real Estate,
including, without limitation, subdivision improvement agreements, development
agreements, reimbursement agreements, infrastructure development agreements,
agreements to construct or pay for on-site or off-site improvements and similar
agreements incurred in the ordinary course of business in connection with the
development of Real Estate or construction of infrastructure in connection
therewith;

(vii) To the extent constituting Indebtedness, the redemption obligations set
forth in the Partnership Agreement;

(viii) Indebtedness of the Parent Borrower under carve-out guaranties and
environmental indemnifications on first mortgage or other property related
loans, provided the Parent Borrower shall use commercially reasonably efforts to
have any such guaranties or environmental indemnifications be provided by the
Guarantor before being provided by the Parent Borrower; and

(ix) The Guarantor will not incur any Recourse Indebtedness other than
(i) guaranties and other direct indebtedness of the Guarantor consisting of
carve-out guaranties and environmental indemnifications on first mortgage or
other property related loans; and (ii) Indebtedness under the Guaranty; and
(iii) other Indebtedness in an aggregate amount at any one time not in excess of
five percent (5%) of Guarantor’s Tangible Net Worth.

Notwithstanding anything in this Agreement to the contrary, none of the
Indebtedness described in §8.1 above shall have any of the Collateral Properties
or any interest therein or any direct ownership interest in any Subsidiary
Credit Party as collateral, a borrowing base, asset pool or any similar form of
credit support for such Indebtedness (provided that the foregoing shall not
preclude Subsidiaries of the Guarantor (other than a Borrower or a Subsidiary
Guarantor) to incur Indebtedness which would be prohibited by the terms of this
§8.1).

§8.2 Restrictions on Liens, Etc. The Borrowers and the Subsidiary Guarantors
will not (a) create or incur or suffer to be created or incurred or to exist any
lien, security title, encumbrance, mortgage, pledge, negative pledge, charge, or
other security interest of any kind upon the Collateral Properties, the Equity
Interests in any Subsidiary Credit Party, or any of the Subsidiary Credit
Party’s material respective property or assets of any character whether now
owned or hereafter acquired, or upon the income or profits therefrom;
(b) transfer any of the Subsidiary Credit Party’s material property or assets or
the income or profits therefrom for the purpose of subjecting the same to the
payment of Indebtedness or performance of any other obligation in priority to
payment of its general creditors; (c) acquire, or agree or have an option to
acquire, any property or assets upon conditional sale or other title retention
or purchase money security agreement, device or arrangement; (d) suffer to exist
for a period of more than thirty (30) days after the same shall have been
incurred any Indebtedness or claim or demand against any of them that if unpaid
could by law or upon bankruptcy or insolvency, or otherwise, be given any
priority whatsoever as to the Collateral Properties over any of their general
creditors; (e) sell, assign, pledge or otherwise transfer any accounts, contract
rights, general intangibles, chattel paper or instruments, with or without
recourse; or (f) incur or maintain any obligation to any holder of Indebtedness
of any of such Persons which prohibits the creation or maintenance of any lien
securing the Obligations (collectively, “Liens”); provided that notwithstanding
anything to the contrary contained herein, the Borrowers and the Subsidiary
Guarantors may create or incur or suffer to be created or incurred or to exist:

(i) Liens not yet due or payable on properties to secure taxes, assessments and
other governmental charges (excluding any Lien imposed pursuant to any of the
provisions of

 

62



--------------------------------------------------------------------------------

ERISA) or claims for labor, material or supplies incurred in the ordinary course
of business in respect of obligations not overdue by more than 60 days or are
being contested in good faith and by appropriate proceedings diligently
conducted with adequate reserves being maintained by Borrower in accordance with
GAAP or not otherwise required to be paid or discharged under the terms of this
Agreement or any of the other Loan Documents;

(ii) deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;

(iii) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(iv) judgment liens and judgments that do not constitute an Event of Default;

(v) Liens consisting of pledges of security interests in the ownership interests
of any Subsidiary which is not a Borrower or a Subsidiary Guarantor or the
direct or indirect owner of an interest in a Borrower or a Subsidiary Guarantor
securing Indebtedness which is permitted by §8.1 or lien securing Indebtedness
otherwise permitted herein;

(vi) encumbrances on a Collateral Property consisting of easements, rights of
way, zoning restrictions, restrictions on the use of real property and defects
and irregularities in the title thereto, landlord’s or lessor’s liens under
leases to which a Borrower or a Subsidiary Guarantor is a party, purchase money
security interests and other liens or encumbrances, which do not individually or
in the aggregate have a Material Adverse Effect;

(vii) Liens in favor of the Agent and the Lenders under the Loan Documents to
secure the Obligations and the Hedge Obligations; and

(viii) Liens and encumbrances on a Collateral Property expressly permitted under
the terms of the Mortgage relating thereto.

§8.3 Restrictions on Investments.

(a) Neither the Parent Borrower nor any Subsidiary Credit Party will make or
permit to exist or to remain outstanding any Investment except Investments in:

(i) marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase by Parent Borrower or
Subsidiary Credit Party;

(ii) marketable direct obligations of any of the following: Federal Home Loan
Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;

(iii) demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $100,000,000;
provided, however, that the aggregate amount at any time so invested with any
single bank having total assets of less than $1,000,000,000 will not exceed
$200,000;

 

63



--------------------------------------------------------------------------------

(iv) securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
State which at the time of purchase are rated by Moody’s Investors Service, Inc.
or by Standard & Poor’s Corporation at not less than “P 1” if then rated by
Moody’s Investors Service, Inc., and not less than “A 1”, if then rated by
Standard & Poor’s Corporation;

(v) repurchase agreements having a term not greater than ninety (90) days and
fully secured by securities described in the foregoing subsection (i), (iv) and
(vi) with banks described in the foregoing subsection (iii) or with financial
institutions or other corporations having total assets in excess of
$500,000,000;

(vi) shares of so-called “money market funds” registered with the SEC under the
Investment Company Act of 1940 which maintain a level per-share value, invest
principally in investments described in the foregoing subsections (i) through
(iv) and have total assets in excess of $50,000,000;

(vii) the acquisition of fee interests or long-term ground lease interests by
Parent Borrower or Subsidiary Credit Party (directly or indirectly) in real
estate and investments incidental thereto, any and all construction and
development related thereto;

(viii) Investments by Parent Borrower (directly or indirectly) in Subsidiaries
of Parent Borrower;

(ix) Investments which constitute Indebtedness to the extent such Indebtedness
is permitted pursuant to §8.1;

(x) Investments in preferred equity (including preferred limited partnership
interests) in entities owning real estate projects;

(xi) Investments in real estate including the acquisition of entities (or
interest therein) that are either publicly traded or privately held that own,
manage, develop or construct commercial real estate including without limitation
REITS and other real estate related entities such as private real estate funds,
real estate management companies, real estate development companies and debt
funds, acquisition of real estate preferred securities or preferred equity
investments and other equity interests, including common stock in companies
related directly or indirectly to real estate; and

(xii) real estate debt of any kind or nature whatsoever, either directly or
indirectly, including but not limited to origination of and participation in
commercial real estate loans, mortgage notes, collateralized mortgage notes,
collateralized mortgage back securities and collateralized debt obligations
(including any subordinated promissory notes secured by real estate), and
mezzanine loans.

(b) The Parent Borrower shall not permit Investments by the Parent Borrower
and/or the Guarantor or the Guarantor’s Subsidiaries to be outstanding at any
one time which exceed the following:

(i) Investments in unimproved land to exceed five percent (5%) of Total Asset
Value;

 

64



--------------------------------------------------------------------------------

(ii) Investments in “ground up” construction and “ground up” development
projects to exceed five percent (5%) of Total Asset Value;

(iii) Investments in Real Estate consisting of mortgage loans to exceed ten
percent (10%) of Total Asset Value; and

(iv) Investments in Real Estate consisting of property other than office
properties to exceed five percent (5%) of Total Asset Value;

Notwithstanding the foregoing, in no event shall the aggregate value of the
Investments described in §8.3(b)(i) through (iv) exceed ten percent (10%) of
Total Asset Value at any time.

For the purposes of this §8.3, the Investment of Parent Borrower or Subsidiary
Credit Parties in any non-Wholly Owned Subsidiaries and Unconsolidated
Affiliates will equal (without duplication) the sum of (i) such Person’s pro
rata share of their Unconsolidated Affiliate’s Investment in Real Estate; plus
(ii) such Person’s pro rata share of any other Investments valued at the GAAP
book value.

§8.4 Merger, Consolidation. No Credit Party will become a party to any
dissolution, liquidation, disposition of all or substantially all of its assets
or business, merger, reorganization, consolidation or other business combination
or agree to effect any asset acquisition, stock acquisition or other acquisition
individually or in a series of transactions which may have a similar effect as
any of the foregoing, in each case without the prior written consent of the
Required Lenders except for (i) the merger or consolidation of one or more of
the Subsidiaries of Parent Borrower (other than any Subsidiary that is a
Subsidiary Credit Party) with and into Parent Borrower (it being understood and
agreed that in any such event Parent Borrower will be the surviving Person),
(ii) the merger or consolidation of two or more Subsidiaries of Parent Borrower
or (iii) in connection with the release of all Collateral owned by such
Subsidiary Credit Party.

§8.5 Intentionally Deleted.

§8.6 Compliance with Environmental Laws. None of the Borrowers or the Subsidiary
Guarantors will do any of the following: (a) use any of the Collateral
Properties or any portion thereof as a facility for the handling, processing,
storage or disposal of Hazardous Substances, except for quantities of Hazardous
Substances used in the ordinary course of Borrower’s, a Subsidiary Guarantor’s
or its tenants’ business and in material compliance with all applicable
Environmental Laws, (b) cause or permit to be located on any of the Collateral
Properties any underground tank or other underground storage receptacle for
Hazardous Substances except in material compliance with Environmental Laws,
(c) generate any Hazardous Substances on any of the Collateral Properties except
in material compliance with Environmental Laws, (d) conduct any activity at any
Collateral Properties or use any Collateral Properties in any manner that would
reasonably be expected to cause a Release of Hazardous Substances on, upon or
into the Collateral Properties or any surrounding properties which would
reasonably be expected to give rise to liability under CERCLA or any other
Environmental Law, or (e) directly or indirectly transport or arrange for the
transport of any Hazardous Substances (except in compliance with all
Environmental Laws), except, any such use, generation, conduct or other activity
described in clauses (a) to (e) of this §8.6 would not reasonably be expected to
have a Material Adverse Effect.

The Borrowers and the Subsidiary Guarantors shall:

(i) in the event of any change in applicable Environmental Laws governing the
assessment, release or removal of Hazardous Substances, take all reasonable
action as required by such Laws, and

 

65



--------------------------------------------------------------------------------

(ii) if any Release or disposal of Hazardous Substances which Borrowers or the
Subsidiary Guarantors are legally obligated to contain, correct or otherwise
remediate shall occur or shall have occurred on any Collateral Property
(including without limitation any such Release or disposal occurring prior to
the acquisition or leasing of such Collateral Property by the Borrowers or the
Subsidiary Guarantors), the relevant Borrower or Subsidiary Guarantor shall,
after obtaining knowledge thereof, cause the performance of actions required by
applicable Environmental Laws at the Collateral Property in material compliance
with all applicable Environmental Laws; provided, that each of the Borrowers and
the Subsidiary Guarantors shall be deemed to be in compliance with Environmental
Laws for the purpose of this clause (ii) so long as it or a responsible third
party with sufficient financial resources is taking reasonable action to
remediate or manage such event to the reasonable satisfaction of the Agent or
has taken and is diligently pursuing a challenge to any such alleged legal
obligation through appropriate administrative or judicial proceedings. The Agent
may engage its own Environmental Engineer to review the environmental
assessments and the compliance with the covenants contained herein.

At any time after an Event of Default shall have occurred hereunder, the Agent
may at its election (and will at the request of the Required Lenders) obtain
such environmental assessments of any or all of the Collateral Properties
prepared by an Environmental Engineer as may be reasonably necessary or
advisable for the purpose of evaluating or confirming (i) whether any Hazardous
Substances are present in the soil or water at any such Collateral Property in a
quantity or condition that is required to be contained, corrected or otherwise
remediated by the owner or operator of the Collateral Property pursuant to
applicable Environmental Laws and (ii) whether the use and operation of any such
Collateral Property complies with all Environmental Laws to the extent required
by the Loan Documents. Additionally, at any time that the Agent or the Required
Lenders shall have reasonable and objective grounds to believe that a Release or
threatened Release of Hazardous Substances may have occurred at or from any
Collateral Property which the owner or operator of such property would be
obligated to contain, correct or otherwise remediate pursuant to applicable
Environmental Laws, or that any of the Collateral Property is not in compliance
with Environmental Laws to the extent required by the Loan Documents, Borrowers
or the Subsidiary Guarantor shall promptly upon the request of Agent obtain and
deliver to Agent such environmental assessments of such Collateral Property
prepared by an Environmental Engineer as may be reasonably necessary or
advisable for the purpose of evaluating or confirming (i) whether any Hazardous
Substances are present in the soil or water at such Collateral Property and
(ii) whether the use and operation of such Collateral Property complies with all
Environmental Laws to the extent required by the Loan Documents. Environmental
assessments may include detailed visual inspections of such Collateral Property
including, without limitation, any and all storage areas, storage tanks, drains,
dry wells and leaching areas, and the taking of soil samples, as well as such
other investigations or analyses as are reasonably necessary or appropriate for
a complete determination of the compliance of such Collateral Property and the
use and operation thereof with all applicable Environmental Laws. All reasonable
expenses of environmental assessments contemplated by this §8.6 shall be at the
sole cost and expense of the Borrowers and the Subsidiary Guarantors.

§8.7 Distributions. Parent Borrower shall not pay any Distribution to the
partners, members or other owners of Parent Borrower, and Guarantor shall not
pay any Distribution to its partners, members, or other owners or shareholders,
if an Event of Default is in existence, except that each of Guarantor, Parent
Borrower and Subsidiary Credit Parties shall be permitted to make Distributions
in an amount not less than the amount that would be required to be distributed
by Guarantor taking into account all other sources of net income in order to
maintain REIT qualification, to eliminate any U.S. federal income tax liability,
and to avoid the imposition of any excise tax for undistributed income.

 

66



--------------------------------------------------------------------------------

§8.8 Asset Sales. The Borrowers and the Subsidiary Guarantors will not sell,
transfer or otherwise dispose of any material asset other than pursuant to a
bona fide arm’s length transaction or if replaced with an asset of equal value,
and subject in all instances to §5.4 hereof.

§8.9 Collateral Properties. The Borrowers and respective Subsidiaries Borrowers
shall not, nor shall they permit any other Subsidiary Credit Party, directly or
indirectly, to:

(a) use or occupy or conduct any activity on, or knowingly permit the use or
occupancy of or the conduct of any activity on any Collateral Properties by any
tenant, in any manner which violates any Legal Requirement or which constitutes
a public or private nuisance in any manner which would have a Material Adverse
Effect or which makes void, voidable, or cancelable any insurance then in force
with respect thereto or makes the maintenance of insurance in accordance with
§7.7(a) commercially unreasonable (including by way of increased premium);

(b) without the prior written consent of Agent (which consent shall not be
unreasonably withheld, conditioned or delayed), except in connection with any
construction, development or redevelopment of any real estate, initiate or
permit any zoning reclassification of any Collateral Property or seek any
variance under existing zoning ordinances applicable to any Collateral Property
or in any event use or knowingly permit the use of any Collateral Property in
such a manner which would result in such use becoming a nonconforming use under
applicable zoning ordinances or other Legal Requirements if such nonconforming
use would reasonably be expected to have a Material Adverse Effect;

(c) without the prior written consent of Agent (which consent shall not be
unreasonably withheld, conditioned or delayed), except in connection with any
construction, development or redevelopment of any real estate, (i) impose any
material easement, restrictive covenant, or encumbrance upon any Collateral
Property, other than the easements entered into the ordinary course of business
and that would customarily be agreed to by a reasonably prudent land owner,
(ii) execute or file any subdivision plat or condominium declaration affecting
any Collateral Property, or (iii) consent to the annexation of any Collateral
Property to any municipality;

(d) do any act, by any Borrower or Subsidiary Guarantor which would reasonably
be expected to materially decrease the value of any Collateral Property as
reflected in the most-recent Appraisal (including by way of negligent act);

(e) without the prior written consent of all the Lenders (which consent shall
not be unreasonably withheld, conditioned or delayed), take any affirmative
action to permit any drilling or exploration for or extraction, removal or
production of any mineral, hydrocarbon, gas, natural element, compound or
substance (including sand and gravel) from the surface or subsurface of any
Collateral Property regardless of the depth thereof or the method of mining or
extraction thereof;

(f) without the prior consent of the Lenders (which consent shall not be
unreasonably withheld, conditioned or delayed), surrender the leasehold estate
created by any applicable Ground Lease (accepted by the Agent and the Lenders)
respecting a Collateral Property or terminate or cancel any such Ground Lease or
materially modify, change, supplement, alter, or amend any such Ground Lease,
either orally or in writing.

§8.10 Restriction on Prepayment of Indebtedness. Borrower and the Subsidiary
Guarantors will not (a) voluntarily prepay, redeem, defease, purchase or
otherwise retire the principal amount, in whole or in part, of any material
Indebtedness other than the Obligations and the Hedge Obligations after the
occurrence and continuance of any Event of Default; provided, that the foregoing
shall not prohibit

 

67



--------------------------------------------------------------------------------

(x) the prepayment of Indebtedness which is financed primarily from the proceeds
of a new loan or external equity which would otherwise be permitted by the terms
of §8.1; and (y) the prepayment, redemption, defeasance or other retirement of
the principal of Indebtedness secured by Real Estate which is satisfied
primarily from the proceeds of a sale of the Real Estate securing such
Indebtedness or external equity; and (b) modify any document evidencing any
material Indebtedness (other than the Obligations) to accelerate the maturity
date of such Indebtedness after the occurrence and continuance of an Event of
Default.

§8.11 Derivatives Contracts. No Borrower or Subsidiary Guarantor shall contract,
create, incur, assume or suffer to exist any Derivatives Contracts except for
Derivative Contracts made in the ordinary course of business and not prohibited
pursuant to §8.1 which are not secured by any portion of the collateral granted
to the Agent under any of the Loan Documents (other than Hedge Obligations).

§8.12 Transactions with Affiliates. No Borrower or Subsidiary Guarantor shall
permit to exist or enter into any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate (but not including any Subsidiary of Parent Borrower), except
(i) transactions in connection with the Management Agreements, (ii) transactions
set forth on Schedule 6.15 attached hereto, (iii) transactions pursuant to the
reasonable requirements of the business of such Person and upon fair and
reasonable terms which are no less favorable to such Person than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate and (iv) distributions permitted under §8.7.

§8.13 Management Fees. Borrowers and the Subsidiary Guarantors shall not pay,
and shall not permit to be paid, any property management, advisory or
acquisition fees or other payments under any Management Agreement for any
Collateral Property to any Person that is an Affiliate of any Borrower or the
Subsidiary Guarantors in the event that a Default or Event of Default shall have
occurred and be continuing.

§9. FINANCIAL COVENANTS. The Borrowers and Guarantor covenant and agree that, so
long as any Loan or Note is outstanding or any Lender has any obligation to make
any Loans, the Borrowers and Guarantor, as applicable, shall comply with the
following covenants. The Borrowers’ and Guarantor’s compliance with the
following covenants shall be tested quarterly, as of the close of each fiscal
quarter.

§9.1 Maximum Leverage Ratio. The Consolidated Leverage Ratio shall not exceed
sixty five percent (65%).

§9.2 Minimum Liquidity. The Guarantor’s Liquidity shall not be less than
$3,000,000.

§9.3 Minimum Fixed Charge Coverage Ratio. The Guarantor’s Fixed Charge Ratio
shall not be less than 1.60 to 1.0.

§9.4 Minimum Tangible Net Worth. Consolidated Tangible Net Worth of the
Guarantor and its respective Subsidiaries shall not be less than the sum of
(i) $181,007,270.00, plus (ii) an amount equal to 85% of the net proceeds from
any issuance of common or preferred Equity Interests in Guarantor or Parent
Borrower following the Closing Date, plus (iii) an amount equal to 85% of the
equity in any Real Estate contributed to Guarantor or Borrower following the
Closing Date.

§9.5 Minimum Debt Yield. The Outstanding Obligations shall not exceed an amount
such that the Property Debt Yield would be less than 10.50%.

 

68



--------------------------------------------------------------------------------

§9.6 Maximum Loan to Value Ratio. The Outstanding Obligations shall not exceed
65% of the Value of all Collateral Properties.

§9.7 Interest Rate Protection. The aggregate amount of Consolidated Indebtedness
of Guarantor which accrues interest at a variable rate and is not otherwise
subject to an interest rate hedging arrangement shall not exceed 30% of all
Consolidated Indebtedness of Guarantor.

§10. CLOSING CONDITIONS. The obligation of the Lenders to make the initial Loans
or to initially include any Real Estate in the Collateral Properties shall be
subject to the satisfaction of the following conditions precedent:

§10.1 Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect. The Agent shall have received a fully executed counterpart of each such
document.

§10.2 Certified Copies of Organizational Documents. The Agent shall have
received from each Credit Party a copy, certified as of a recent date by the
appropriate officer of each State in which such Person is organized and in which
the Collateral Properties are located and a duly authorized officer, partner or
member of such Person, as applicable, to be true and complete, of the
partnership agreement, corporate charter or operating agreement and/or other
organizational agreements of such Credit Party, as applicable, and its
qualification to do business, as applicable, as in effect on such date of
certification.

§10.3 Resolutions. All action on the part of each Credit Party, as applicable,
necessary for the valid execution, delivery and performance by such Person of
this Agreement and the other Loan Documents to which such Person is or is to
become a party shall have been duly and effectively taken, and evidence thereof
reasonably satisfactory to the Agent shall have been provided to the Agent.

§10.4 Incumbency Certificate; Authorized Signers. The Agent shall have received
from each Credit Party an incumbency certificate, dated as of the Closing Date,
signed by a duly authorized officer of such Person and giving the name and
bearing a specimen signature of each individual who shall be authorized to sign,
in the name and on behalf of such Person, each of the Loan Documents to which
such Person is or is to become a party. The Agent shall have also received from
each Credit Party a certificate, dated as of the Closing Date, signed by a duly
authorized representative of such Credit Party and giving the name and specimen
signature of each Authorized Officer who shall be authorized to make Loan
Requests and Conversion/Continuation Requests and to give notices and to take
other action on behalf of such Credit Party under the Loan Documents.

§10.5 Opinion of Counsel. The Agent shall have received an opinion addressed to
the Lenders and the Agent and dated as of the Closing Date from counsel to each
Credit Party in form and substance reasonably satisfactory to the Agent.

§10.6 Payment of Fees. The Borrowers shall have paid to the Agent the fees
payable pursuant to §4.2.

§10.7 Insurance. The Agent shall have received certificates evidencing that the
Agent and the Lenders are named as mortgagee and additional insured, as
applicable, on all policies of insurance as required by this Agreement or the
other Loan Documents.

§10.8 Performance; No Default. Each Credit Party shall have performed and
complied with all terms and conditions herein required to be performed or
complied with by it on or prior to the Closing Date, and on the Closing Date
there shall exist no Default or Event of Default.

 

69



--------------------------------------------------------------------------------

§10.9 Representations and Warranties. The representations and warranties made by
the Credit Parties in the Loan Documents or otherwise made by or on behalf of
the Credit Parties and their respective Subsidiaries in connection therewith or
after the date thereof shall have been true and correct in all material respects
when made and shall also be true and correct in all material respects on the
Closing Date (unless such representations and warranties are limited by their
terms to a specific date).

§10.10 Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require and are customarily
required in connection with similar transactions.

§10.11 Eligible Real Estate Qualification Documents. The Eligible Real Estate
Qualification Documents for each Collateral Property included in the Collateral
as of the Closing Date shall have been delivered to the Agent at the Borrowers’
expense and shall be in form and substance reasonably satisfactory to the Agent.

§10.12 Compliance Certificate. The Agent shall have received a Compliance
Certificate dated as of the date of the Closing Date demonstrating compliance
with each of the covenants calculated therein. Further, such Compliance
Certificate shall include within the calculation of Net Operating Income any
Collateral Properties which have been owned for less than a calendar quarter,
and shall be based upon financial data and information with respect to
Collateral Properties as of the end of the most recent calendar month as to
which data and information is available.

§10.13 Appraisals. The Agent shall have received Appraisals of each of the
Collateral Properties being included as a Collateral Property for the first time
in form and substance satisfactory to the Agent and the Lenders, reflecting the
Appraised Value for such Collateral Properties.

§10.14 Consents. The Agent shall have received evidence reasonably satisfactory
to the Agent that all necessary stockholder, partner, member or other consents
required in connection with the consummation of the transactions contemplated by
this Agreement and the other Loan Documents have been obtained.

§10.15 Other. The Agent shall have reviewed such other documents, instruments,
certificates, opinions, assurances, consents and approvals as the Agent or the
Agent’s Special Counsel may reasonably have requested and are customarily
required in connection with similar transactions.

§11. CONDITIONS TO ALL BORROWINGS. The obligations of the Lenders to make any
Loan, whether on or after the Closing Date, shall also be subject to the
satisfaction of the following conditions precedent:

§11.1 Prior Conditions Satisfied. All conditions set forth in §10 and in §5.3
shall continue to be satisfied as of the date upon which any Loan is to be made
provided that this §11.1 shall not require (a) the delivery of any new Appraisal
not otherwise specifically required pursuant to the terms hereof, and (b) any
Credit Party to comply with the conditions set forth in §§ 10.2, 10.3, 10.4,
10.5 with respect to any Real Estate which has previously been included in the
Collateral.

§11.2 Representations True; No Default. Each of the representations and
warranties made by or on behalf of the Credit Parties or any of their respective
Subsidiaries contained in this Agreement, the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with this

 

70



--------------------------------------------------------------------------------

Agreement shall be true in all material respects both as of the date as of which
they were made and shall also be true in all material respects as of the time of
the making of such Loan, with the same effect as if made at and as of that time,
except to the extent of changes resulting from transactions permitted by the
Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date), and no Default or Event of
Default shall have occurred and be continuing.

§11.3 Borrowing Documents. The Agent shall have received a fully completed Loan
Request for such Loan and the other documents and information (including,
without limitation, a Compliance Certificate) as required by §2.8.

§11.4 Future Advances Tax Payment. In addition to the requirements of §15
hereof, as a condition precedent to any Lender’s obligations to make any Loans
available to the Borrowers hereunder, the Borrowers will obtain a letter from
the Title Insurance Company or local counsel stating that any mortgage,
recording, intangible, documentary stamp or other similar taxes and charges
which the Agent reasonably determines to be payable as a result of such Loan to
any state or any county or municipality thereof in which any of the Collateral
Properties are located, have been paid.

§12. EVENTS OF DEFAULT; ACCELERATION; ETC.

§12.1 Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

(a) the Borrowers shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(b) the Borrowers shall fail to pay any interest on the Loans within five
(5) days of the date that the same shall become due and payable, any
reimbursement obligations with respect to the Letters of Credit or any fees or
other sums due hereunder (other than any voluntary prepayment) or under any of
the other Loan Documents within five (5) days after notice from Agent, whether
at the stated date of maturity or any accelerated date of maturity or at any
other date fixed for payment;

(c) [Reserved];

(d) any of the Borrowers or the other Credit Parties or any of their respective
Subsidiaries shall fail to perform any other term, covenant or agreement
contained in §9.1, §9.2, §9.3, §9.4, §9.5, §9.6 or §9.7, in each case without
prepaying a portion of the Loan in order to comply with such financial covenant
within fifteen (15) days after written notice of a Default under this §12.1(d);

(e) any of the Borrowers or the other Credit Parties shall fail to perform any
other term, covenant or agreement contained herein or in any of the other Loan
Documents which they are required to perform (other than those specified in the
other subclauses of this §12 (including, without limitation, §12.2 below) or in
the other Loan Documents), and such failure shall continue for thirty (30) days
after Borrower receives from Agent written notice thereof, and in the case of a
default that cannot be cured within such thirty (30)-day period despite
Borrower’s diligent efforts but is susceptible of being cured within ninety
(90) days of Borrower’s receipt of Agent’s original notice, then Borrower shall
have such additional time as is reasonably necessary to effect such cure, but in
no event in excess of ninety (90) days from Borrower’s receipt of Agent’s
original notice; provided that the foregoing cure provisions shall not pertain
to any default consisting of a failure to comply with §8.4, §8.7, or to any
Default excluded

 

71



--------------------------------------------------------------------------------

from any provision of cure of defaults contained in any other of the Loan
Documents and with respect to any defaults under §8.1, §8.2, §8.3, §8.4, §8.7 or
§8.8, the thirty (30) day cure period described above shall be reduced to a
period of ten (10) days and no additional cure period shall be provided with
respect to such defaults;

(f) any material representation or warranty made by or on behalf of the Credit
Parties or any of their respective Subsidiaries in this Agreement or any other
Loan Document, or any report, certificate, financial statement, request for a
Loan, or in any other document or instrument delivered pursuant to or in
connection with this Agreement, any advance of a Loan, or any of the other Loan
Documents shall prove to have been false in any material respect upon the date
when made or deemed to have been made or repeated except to the extent it is not
reasonably expected to have a Material Adverse Effect;

(g) Any (a) Borrower or other Credit Party defaults under any recourse
Indebtedness with respect to all uncured defaults at any time, or (b) Borrower,
Guarantor or Subsidiary thereof defaults under any Non-Recourse Indebtedness in
an aggregate amount equal to or greater than $50,000,000 with respect to all
uncured defaults at any time;

(h) any of the Borrowers or other Credit Party, (i) shall make an assignment for
the benefit of creditors, or admit in writing its general inability to pay or
generally fail to pay its debts as they mature or become due, or shall petition
or apply for the appointment of a trustee or other custodian, liquidator or
receiver for it or any substantial part of its assets, (ii) shall commence any
case or other proceeding relating to it under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, or (iii) shall take
any action to authorize any of the foregoing;

(i) a petition or application shall be filed for the appointment of a trustee or
other custodian, liquidator or receiver of any of the Borrowers or other Credit
Party or any substantial part of the assets of any thereof, or a case or other
proceeding shall be commenced against any such Person under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law of any jurisdiction, now or hereafter in effect, and
any such Person shall indicate its approval thereof, consent thereto or
acquiescence therein or such petition, application, case or proceeding shall not
have been dismissed within ninety (90) days following the filing or commencement
thereof;

(j) a decree or order is entered appointing a trustee, custodian, liquidator or
receiver for any of the Borrowers or other Credit Party or adjudicating any such
Person, bankrupt or insolvent, or approving a petition in any such case or other
proceeding, or a decree or order for relief is entered in respect of any such
Person in an involuntary case under federal bankruptcy laws as now or hereafter
constituted;

(k) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than sixty (60) days, one or more uninsured or unbonded final judgments
against Guarantor or Parent Borrower or any Subsidiary Credit Party that, either
individually or in the aggregate, exceed in excess of $5,000,000.00 in the case
of the Guarantor or the Parent Borrower or $500,000.00 in the case of any
Subsidiary Credit Party;

(l) any of the material Loan Documents shall be canceled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or the express
prior written agreement, consent or approval of the Required Lenders, or any
action at law, suit in equity or other legal proceeding to cancel, revoke or
rescind any of the material Loan Documents shall be commenced by or on behalf of
any of the Credit Parties, or any court or any other governmental or regulatory
authority or agency of

 

72



--------------------------------------------------------------------------------

competent jurisdiction shall make a determination, or issue a judgment, order,
decree or ruling, to the effect that any one or more of the material Loan
Documents is illegal, invalid or unenforceable in accordance with the terms
thereof;

(m) Intentionally Deleted;

(n) with respect to any Guaranteed Pension Plan, an ERISA Reportable Event shall
have occurred and such event reasonably would be expected to result in liability
of any of the Credit Parties to pay money to the PBGC or such Guaranteed Pension
Plan in an aggregate amount exceeding $1,000,000 and one of the following shall
apply with respect to such event: (x) such event in the circumstances occurring
reasonably would be expected to result in the termination of such Guaranteed
Pension Plan by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Guaranteed Pension Plan; or (y) a
trustee shall have been appointed by the United States District Court to
administer such Plan; or (z) the PBGC shall have instituted proceedings to
terminate such Guaranteed Pension Plan;

(o) any Change of Control shall occur;

(p) then, and upon any such Event of Default, the Agent may, and upon the
request of the Required Lenders shall, by notice in writing to the Borrowers
declare all amounts owing with respect to this Agreement, the Notes, and the
other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrowers; provided
that in the event of any Event of Default specified in §12.1(h), §12.1(i) or
§12.1(j), all such amounts shall become immediately due and payable
automatically and without any requirement of presentment, demand, protest or
other notice of any kind from any of the Lenders or the Agent.

§12.2 Certain Cure Periods. In the event that there shall occur any Default that
affects only certain Collateral Property or the owner(s) thereof (if such owner
is a Subsidiary Credit Party) or the removal of certain Collateral Property
would cure the Default, then the Borrowers may elect to cure such Default (so
long as no other Default or Event of Default would arise as a result) by
electing to have Agent remove such Collateral Property from the calculation of
the Borrowing Base Availability (and the Borrowers’ compliance with Section 3.2
as a result thereof), in which event such removal and reduction shall be
completed within thirty (30) days after receipt of notice of such Default from
the Agent or the Required Lenders.

§12.3 Termination of Commitments. If any one or more Events of Default specified
in §12.1(h), §12.1(i) or §12.1(j) shall occur, then immediately and without any
action on the part of the Agent or any Lender any unused portion of the credit
hereunder shall terminate and the Lenders shall be relieved of all obligations
to make Loans or issue or renew Letters of Credit to the Borrowers. If any other
Event of Default shall have occurred, the Agent may, and upon the election of
the Required Lenders shall, by notice to the Borrowers terminate the obligation
to make Loans to the Borrowers. No termination under this §12.3 shall relieve
the Borrowers of their obligations to the Lenders arising under this Agreement
or the other Loan Documents.

§12.4 Remedies. In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent on behalf of the Lenders may,
and upon the direction of the Required Lenders shall, proceed to protect and
enforce their rights and remedies under this Agreement, the Notes and/or any of
the other Loan Documents by suit in equity, action at law or other appropriate
proceeding, including to the full extent permitted by applicable law the
specific performance of any covenant or agreement

 

73



--------------------------------------------------------------------------------

contained in this Agreement and the other Loan Documents, the obtaining of the
ex parte appointment of a receiver, and, if any amount shall have become due, by
declaration or otherwise, the enforcement of the payment thereof. No remedy
herein conferred upon the Agent or the holder of any Note is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.
Notwithstanding the provisions of this Agreement providing that the Loans may be
evidenced by multiple Notes in favor of the Lenders, the Lenders acknowledge and
agree that only the Agent may exercise any remedies arising by reason of a
Default or Event of Default. If any Credit Party fails to perform any agreement
or covenant contained in this Agreement or any of the other Loan Documents
beyond any applicable period for notice and cure, Agent may itself perform, or
cause to be performed, any agreement or covenant of such Person contained in
this Agreement or any of the other Loan Documents which such Person shall fail
to perform, and the out-of-pocket costs of such performance, together with any
reasonable expenses, including reasonable attorneys’ fees actually incurred
(including attorneys’ fees incurred in any appeal) by Agent in connection
therewith, shall be payable by Borrowers upon demand and shall constitute a part
of the Obligations and shall if not paid within five (5) days after demand bear
interest at the rate for overdue amounts as set forth in this Agreement. In the
event that all or any portion of the Obligations is collected by or through an
attorney-at-law, the Borrowers shall pay all costs of collection including, but
not limited to, reasonable attorney’s fees.

§12.5 Distribution of Collateral Proceeds. In the event that, following the
occurrence and during the continuance of any Event of Default, any monies are
received in connection with the enforcement of any of the Loan Documents, or
otherwise with respect to the realization upon any of the Collateral or other
assets of Credit Parties, such monies shall be distributed for application as
follows:

(a) First, to the payment of, or (as the case may be) the reimbursement of the
Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid, incurred or sustained by
the Agent in accordance with the terms of the Loan Documents to protect or
preserve the Collateral or in connection with the collection of such monies by
the Agent, for the exercise, protection or enforcement by the Agent of all or
any of the rights, remedies, powers and privileges of the Agent or the Lenders
under this Agreement or any of the other Loan Documents or in respect of the
Collateral or in support of any provision of adequate indemnity to the Agent
against any taxes or liens which by law shall have, or may have, priority over
the rights of the Agent or the Lenders to such monies;

(b) Second, to all other Obligations and Hedge Obligations (including any Letter
of Credit Liabilities, interest, expenses or other obligations incurred after
the commencement of a bankruptcy) in such order or preference as the Required
Lenders shall determine; provided, that (i) distributions in respect of such
other Obligations shall include, on a pari passu basis, any Agent’s fee payable
pursuant to §4.2; (ii) in the event that any Lender shall have wrongfully failed
or refused to make an advance under §2.9(a) and such failure or refusal shall be
continuing, advances made by other Lenders during the pendency of such failure
or refusal shall be entitled to be repaid as to principal and accrued interest
in priority to the other Obligations and Hedge Obligations described in this
subsection (b); and (iv) Obligations owing to the Lenders with respect to each
type of Obligation such as interest, principal, fees and expenses and Hedge
Obligations shall be made among the Lenders, pro rata, and among the Lender
Hedge Providers pro rata; and provided, further that the Required Lenders may in
their discretion make proper allowance to take into account any Obligations and
Hedge Obligations not then due and payable;

(c) Third, the excess, if any, shall be returned to the Borrowers or to such
other Persons as are entitled thereto.

 

74



--------------------------------------------------------------------------------

§13. SETOFF. Regardless of the adequacy of any Collateral, during the
continuance of any Event of Default, any deposits (general or specific, time or
demand, provisional or final, regardless of currency, maturity, or the branch
where such deposits are held) or other sums credited by or due from any Lender
or any Affiliate thereof to Parent Borrower or any Subsidiary Credit Party and
any securities or other property of such parties in the possession of such
Lender or any Affiliate may, without notice to any Borrower or any Subsidiary
Credit Party (any such notice being expressly waived by Borrowers) but with the
prior written approval of Agent, be applied to or set off against the payment of
Obligations and any and all other liabilities, direct, or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, of the
Borrowers or any Subsidiary Credit Party to such Lender. Each of the Lenders
agrees with each other Lender that if such Lender shall receive from a Borrower
or any Subsidiary Credit Party, whether by voluntary payment, exercise of the
right of setoff, or otherwise, and shall retain and apply to the payment of the
Note or Notes held by such Lender any amount in excess of its ratable portion of
the payments received by all of the Lenders with respect to the Notes held by
all of the Lenders, such Lender will make such disposition and arrangements with
the other Lenders with respect to such excess, either by way of distribution,
pro tanto assignment of claims, subrogation or otherwise as shall result in each
Lender receiving in respect of the Notes held by it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest.

§14. THE AGENT.

§14.1 Authorization. The Agent is authorized to take such action on behalf of
each of the Lenders and to exercise all such powers as are hereunder and under
any of the other Loan Documents and any related documents delegated to the Agent
and all other powers not specifically reserved to the Lenders, together with
such powers as are reasonably incident thereto, provided that no duties or
responsibilities not expressly assumed herein or therein shall be implied to
have been assumed by the Agent. The obligations of the Agent hereunder are
primarily administrative in nature, and nothing contained in this Agreement or
any of the other Loan Documents shall be construed to constitute the Agent as a
trustee for any Lender or to create an agency or fiduciary relationship. Agent
shall act as the contractual representative of the Lenders hereunder, and
notwithstanding the use of the term “Agent”, it is understood and agreed that
Agent shall not have any fiduciary duties or responsibilities to any Lender by
reason of this Agreement or any other Loan Document and is acting as an
independent contractor, the duties and responsibilities of which are limited to
those expressly set forth in this Agreement and the other Loan Documents. The
Borrowers and any other Person shall be entitled to conclusively rely on a
statement from the Agent that it has the authority to act for and bind the
Lenders pursuant to this Agreement and the other Loan Documents.

§14.2 Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent may reasonably determine, and all
reasonable fees and expenses of any such Persons shall be paid by the Borrowers.

§14.3 No Liability. Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable to the Lenders for (a) any
waiver, consent or approval given or any action taken, or omitted to be taken,
in good faith by it or them hereunder or under any of the other Loan Documents,
or in connection herewith or therewith, or be responsible for the consequences
of any oversight or error of judgment whatsoever, except that the Agent or such
other Person, as the case may be, shall be liable for losses due to its willful
misconduct or gross negligence as finally determined by a court of competent

 

75



--------------------------------------------------------------------------------

jurisdiction after the expiration of all applicable appeal periods or (b) any
action taken or not taken by Agent with the consent or at the request of the
Required Lenders. The Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Agent for the account of the Lenders, unless the Agent has received notice
from a Lender or the Borrowers referring to the Loan Documents and describing
with reasonable specificity such Default or Event of Default and stating that
such notice is a “notice of default”.

§14.4 No Representations. The Agent shall not be responsible for the execution
or validity or enforceability of this Agreement, the Notes, any of the other
Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrowers or any of their respective Subsidiaries, or be bound to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements herein or in any of the other Loan
Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrowers or any holder of any
of the Notes shall have been duly authorized or is true, accurate and complete.
The Agent has not made nor does it now make any representations or warranties,
express or implied, nor does it assume any liability to the Lenders, with
respect to the creditworthiness or financial condition of the Borrowers or any
of their respective Subsidiaries, or the value of the Collateral or any other
assets of the Borrowers or any of their respective Subsidiaries. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents. Agent’s Special Counsel has only represented Agent and
KeyBank in connection with the Loan Documents and the only attorney client
relationship or duty of care is between Agent’s Special Counsel and Agent or
KeyBank. Each Lender has been independently represented by separate counsel on
all matters regarding the Loan Documents and the granting and perfecting of
liens in the Collateral.

§14.5 Payments.

(a) A payment by the Borrowers to the Agent hereunder or under any of the other
Loan Documents for the account of any Lender shall constitute a payment to such
Lender. The Agent agrees to distribute to each Lender not later than one
Business Day after the Agent’s receipt of good funds, determined in accordance
with the Agent’s customary practices, such Lender’s pro rata share of payments
received by the Agent for the account of the Lenders except as otherwise
expressly provided herein or in any of the other Loan Documents. In the event
that the Agent fails to distribute such amounts within one Business Day as
provided above, the Agent shall pay interest on such amount at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect.

(b) If in the reasonable opinion of the Agent the distribution of any amount
received by it in such capacity hereunder, under the Notes or under any of the
other Loan Documents might involve it in liability, it may refrain from making
such distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the

 

76



--------------------------------------------------------------------------------

amount so adjudged to be repaid or shall pay over the same in such manner and to
such Persons as shall be determined by such court.

§14.6 Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

§14.7 Indemnity. The Lenders ratably agree hereby to indemnify and hold harmless
the Agent from and against any and all claims, actions and suits (whether
groundless or otherwise), losses, damages, costs, expenses (including any
expenses for which the Agent has not been reimbursed by the Borrowers as
required by §15), and liabilities of every nature and character arising out of
or related to this Agreement, the Notes, or any of the other Loan Documents or
the transactions contemplated or evidenced hereby or thereby, or the Agent’s
actions taken hereunder or thereunder, except to the extent that any of the same
shall be directly caused by the Agent’s willful misconduct or gross negligence
as finally determined by a court of competent jurisdiction after the expiration
of all applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.

§14.8 Agent as Lender. In its individual capacity, KeyBank shall have the same
obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.

§14.9 Resignation. The Agent may resign at any time by giving thirty
(30) calendar days’ prior written notice thereof to the Lenders and the
Borrowers. The Required Lenders may remove the Agent from its capacity as Agent
in the event of the Agent’s gross negligence or willful misconduct. Any such
resignation or removal may at Agent’s option also constitute Agent’s resignation
as Issuing Lender (with the Commitment Percentage of the Lender which is acting
as Agent shall not be taken into account in the calculation of Required Lenders
for the purposes of removing Agent in the event of the Agent’s willful
misconduct or gross negligence). Upon any such resignation, or removal, the
Required Lenders, subject to the terms of §18.1, shall have the right to appoint
as a successor Agent and, if applicable, Issuing Lender, (i) any Lender or
(ii) any bank whose senior debt obligations are rated not less than “A” or its
equivalent by Moody’s or not less than “A” or its equivalent by S&P and which
has a net worth of not less than $500,000,000. Unless a Default or Event of
Default shall have occurred and be continuing, such successor Agent and, if
applicable, Issuing Lender shall be reasonably acceptable to the Borrowers and
shall have a minimum Commitment of at least $5,000,000. If no successor Agent
shall have been appointed and shall have accepted such appointment within thirty
(30) days after the retiring Agent’s giving of notice of resignation or the
Required Lender’s removal of the Agent, then the retiring or removed Agent may,
on behalf of the Lenders, appoint a successor Agent, which shall be (i) any
Lender or (ii) any financial institution whose senior debt obligations are rated
not less than “A2” or its equivalent by Moody’s or not less than “A” or its
equivalent by S&P and which has a net worth of not less than $500,000,000. Upon
the acceptance of any appointment as Agent and, if applicable, Issuing Lender,
hereunder by a successor Agent and, if applicable, Issuing Lender, such
successor Agent and, if applicable, Issuing Lender, shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring or removed Agent and, if applicable, Issuing Lender, and the retiring
or removed Agent and, if applicable, Issuing Lender, shall be discharged from
its duties and obligations hereunder as Agent and, if applicable, Issuing
Lender. After any retiring Agent’s resignation or removal, the provisions of
this Agreement and the other Loan Documents shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Agent and Issuing Lender. If the resigning or removed Agent shall
also resign as the Issuing Lender, such successor Agent shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such

 

77



--------------------------------------------------------------------------------

succession or shall make other arrangements satisfactory to the current Issuing
Lender, in either case, to assume effectively the obligations of the current
Agent with respect to such Letters of Credit. Upon any change in the Agent under
this Agreement, the resigning or removed Agent shall execute such assignments of
and amendments to the Loan Documents as may be necessary to substitute the
successor Agent for the resigning or removed Agent.

§14.10 Duties in the Case of Enforcement. In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent may and, if (a) so requested by the
Required Lenders and (b) the Lenders have provided to the Agent such additional
indemnities and assurances in accordance with their respective Commitment
Percentages against expenses and liabilities as the Agent may reasonably
request, shall proceed to exercise all or any legal and equitable and other
rights or remedies as it may have; provided, however, that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem to be in the best interests
of the Lenders. Without limiting the generality of the foregoing, if Agent
reasonably determines payment is in the best interest of all the Lenders, Agent
may without the approval of the Lenders pay taxes and insurance premiums and
spend money for maintenance, repairs or other expenses which may be necessary to
be incurred, and Agent shall promptly thereafter notify the Lenders of such
action. Each Lender shall, within thirty (30) days of request therefor, pay to
the Agent its Commitment Percentage of the reasonable costs incurred by the
Agent in taking any such actions hereunder to the extent that such costs shall
not be promptly reimbursed to the Agent by the Borrowers or out of the
Collateral within such period with respect to the Collateral Properties. The
Required Lenders may direct the Agent in writing as to the method and the extent
of any such exercise, the Lenders hereby agreeing to indemnify and hold the
Agent harmless in accordance with their respective Commitment Percentages from
all liabilities incurred in respect of all actions taken or omitted in
accordance with such directions, except to the extent that any of the same shall
be directly caused by the Agent’s willful misconduct or gross negligence as
finally determined by a court of competent jurisdiction after the expiration of
all applicable appeal periods, provided that the Agent need not comply with any
such direction to the extent that the Agent reasonably believes the Agent’s
compliance with such direction to be unlawful in any applicable jurisdiction or
commercially unreasonable under the UCC as enacted in any applicable
jurisdiction.

§14.11 Bankruptcy. In the event a bankruptcy or other insolvency proceeding is
commenced by or against any Borrower with respect to the Obligations, the Agent
shall have the sole and exclusive right to file and pursue a joint proof claim
on behalf of all Lenders. Any votes with respect to such claims or otherwise
with respect to such proceedings shall be subject to the vote of the Required
Lenders or all of the Lenders as required by this Agreement. Each Lender
irrevocably waives its right to file or pursue a separate proof of claim in any
such proceedings unless Agent fails to file such claim within thirty (30) days
after receipt of written notice from the Lenders requesting that Agent file such
proof of claim.

§14.12 Request for Agent Action. Agent and the Lenders acknowledge that in the
ordinary course of business of the Borrowers, (a) Borrowers will enter into
leases or rental agreements covering Collateral Properties that may require the
execution of a Subordination, Attornment and Non-Disturbance Agreement in favor
of the tenant thereunder, (b) a Collateral Property may be subject to a Taking,
(c) a Borrower may desire to enter into easements or other agreements affecting
the Collateral Properties, or take other actions or enter into other agreements
in the ordinary course of business which similarly require the consent, approval
or agreement of the Agent. In connection with the foregoing, the Lenders hereby
expressly authorize the Agent to (w) execute and deliver to the Borrowers
Subordination, Attornment and Non-Disturbance Agreements with any tenant under a
Lease upon such terms as Agent in its good faith judgment determines are
appropriate (Agent in the exercise of its good faith judgment may agree to allow
some or all of the casualty, condemnation, restoration or other

 

78



--------------------------------------------------------------------------------

provisions of the applicable Lease to control over the applicable provisions of
the Loan Documents), (x) execute releases of liens in connection with any
Taking, (y) execute consents or subordinations in form and substance
satisfactory to Agent in connection with any easements or agreements affecting
the Collateral Property, or (z) execute consents, approvals, or other agreements
in form and substance satisfactory to the Agent in connection with such other
actions or agreements as may be necessary in the ordinary course of Borrowers’
business.

§14.13 Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by an Authorized Officer. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. The Agent may consult with legal counsel (who may be counsel for
the Borrowers), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

§14.14 Approvals. If consent is required for some action under this Agreement,
or except as otherwise provided herein an approval of the Lenders, the Majority
Lenders or the Required Lenders is required or permitted under this Agreement,
each Lender agrees to give the Agent, within ten (10) days of receipt of the
request for action together with all reasonably requested information related
thereto (or such lesser period of time required by the terms of the Loan
Documents), notice in writing of approval or disapproval (collectively
“Directions”) in respect of any action requested or proposed in writing pursuant
to the terms hereof. To the extent that any Lender does not approve any
recommendation of Agent, such Lender shall in such notice to Agent describe the
actions that would be acceptable to such Lender. If consent is required for the
requested action, any Lender’s failure to respond to a request for Directions
within the required time period shall be deemed to constitute a Direction to
take such requested action. In the event that any recommendation is not approved
by the requisite number of Lenders and a subsequent approval on the same subject
matter is requested by Agent, then for the purposes of this paragraph each
Lender shall be required to respond to a request for Directions within five
(5) Business Days of receipt of such request. Agent and each Lender shall be
entitled to assume that any officer of the other Lenders delivering any notice,
consent, certificate or other writing is authorized to give such notice,
consent, certificate or other writing unless Agent and such other Lenders have
otherwise been notified in writing.

§14.15 Borrowers Not Beneficiary. Except for the provisions of §14.9 relating to
the appointment of a successor Agent, the provisions of this §14 are solely for
the benefit of the Agent and the Lenders, may not be enforced by the Borrowers,
and except for the provisions of §14.9, may be modified or waived without the
approval or consent of the Borrowers.

§14.16 Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Legal
Requirements:

 

79



--------------------------------------------------------------------------------

(i) That Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in §27.

(ii) Any payment of principal, interest, fees or other amounts received by the
Agent for the account of that Defaulting Lender (whether voluntary or mandatory,
at maturity, or otherwise, and including any amounts made available to the Agent
by that Defaulting Lender pursuant to §13), shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by the Defaulting Lender to the
Issuing Lender hereunder; third, if so determined by the Agent or requested by
the Issuing Lender, to be held as cash collateral for future funding obligations
of that Defaulting Lender of any participation or Letter of Credit; fourth, as
the Borrowers may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent; fifth, if so determined by the Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders or the Issuing Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or the Issuing Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists or non-defaulting Lenders have
been paid in full all amounts then due, to the payment of any amounts owing to
the Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction ; provided that if (x) such payment is a payment of the principal
amount of any Loans or Letter of Credit Liabilities in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or Letter of Credit Liabilities were made at a time when the conditions set
forth in §11 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and Letter of Credit Liabilities owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or Letter of Credit Liabilities owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this §14.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) That Defaulting Lender (x) shall not be entitled to receive any facility
unused fee pursuant to §2.4 for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in §2.11(e).

(iv) During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit pursuant to §2.11, the
“Commitment Percentage” of each non-Defaulting Lender shall be computed without
giving effect to the Commitment of that Defaulting Lender; provided, that,
(i) each such reallocation shall be given effect only if, at the date the
applicable Lender

 

80



--------------------------------------------------------------------------------

becomes a Defaulting Lender, no Default or Event of Default exists; and (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit shall not exceed the positive difference, if
any, of (1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding of the Loans of and Letter of Credit Liabilities held by that
Lender.

(v) During any period that a Lender is a Defaulting Lender, the Borrowers may,
by giving written notice thereof to the Agent, such Defaulting Lender, and the
other Lenders, demand that such Defaulting Lender assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of §18.1. No
party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. In addition, any
Lender who is not a Defaulting Lender may, but shall not be obligated, in its
sole discretion, to acquire the face amount of all or a portion of such
Defaulting Lender’s Commitment via an assignment subject to and in accordance
with the provisions of §18.1. No such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient with any applicable amounts held pursuant to the
immediately preceding subsection (ii), upon distribution thereof as appropriate
(which may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrowers and the Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent, the Issuing Lender or any Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) such Defaulting Lender’s
full pro rata share of all Loans and participations in Letters of Credit.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under any
Legal Requirement without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(b) Defaulting Lender Cure. If the Borrower, the Agent and the Issuing Lender
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders or take such other
actions as the Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit Loans to be held on a pro rata
basis by the Lenders in accordance with their Commitment Percentages (without
giving effect to §14.16(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

§14.17 Reliance on Hedge Provider. For purposes of applying payments received in
accordance with §12.5, the Agent shall be entitled to rely upon the trustee,
paying agent or other similar representative (each, a “Representative”) or, in
the absence of such a Representative, upon the holder of the Hedge Obligations
for a determination (which each holder of the Hedge Obligations agrees (or shall
agree) to provide upon request of the Agent) of the outstanding Hedge
Obligations owed to the holder thereof. Unless it has actual knowledge
(including by way of written notice from such holder) to the contrary, the
Agent, in acting hereunder, shall be entitled to assume that no Hedge
Obligations are outstanding.

 

81



--------------------------------------------------------------------------------

§15. EXPENSES. The Borrowers agree to pay (a) the reasonable out-of-pocket costs
incurred by the Agent of producing and reproducing this Agreement, the other
Loan Documents and the other agreements and instruments mentioned herein,
(b) any recording, mortgage, documentary or intangibles taxes in connection with
the Mortgages and other Loan Documents, (c) all title insurance premiums,
engineer’s fees incurred by the Agent, third party environmental reviews
incurred by the Agent and the reasonable fees, expenses and disbursements of the
outside counsel to the Agent and any local counsel to the Agent incurred in
connection with the preparation, administration, or interpretation of the Loan
Documents and other instruments mentioned herein, and amendments, modifications,
approvals, consents or waivers hereto or hereunder, (d) all other reasonable out
of pocket fees, expenses and disbursements (other than Taxes unless such payment
is otherwise required pursuant to the terms of this Agreement) of the Agent
incurred by the Agent in connection with the preparation or interpretation of
the Loan Documents and other instruments mentioned herein, the addition or
substitution of additional Collateral Properties or other Collateral (in
connection with each Loan and/or otherwise), the review of leases and
Subordination, Attornment and Non-Disturbance Agreements, the making of each
Loan hereunder, the issuance of Letters of Credit, and the third party
out-of-pocket costs and expenses incurred in connection with the syndication of
the Commitments pursuant to §18 hereof, and (e) without duplication, all
out-of-pocket expenses (including reasonable attorneys’ fees and costs, and the
fees and costs of appraisers, engineers, investment bankers or other experts
retained by any Lender or the Agent) incurred by any Lender or the Agent in
connection with (i) the enforcement of or preservation of rights under any of
the Loan Documents against the Credit Parties or the administration thereof
after the occurrence of a Default or Event of Default and (ii) any litigation,
proceeding or dispute whether arising hereunder or otherwise, in any way related
to the Agent’s or any of the Lenders’ relationship with the Borrowers (provided
that any attorneys’ fees and costs pursuant to this clause (e) shall be limited
to those incurred by the Agent and one other counsel with respect to the Lenders
as a group), (f) all reasonable fees, expenses and disbursements of the Agent
incurred in connection with UCC searches, UCC filings, title rundowns, title
searches or mortgage recordings, (g) all reasonable out-of-pocket fees, expenses
and disbursements (including reasonable attorneys’ fees and costs) which may be
incurred by Agent in connection with the execution and delivery of this
Agreement and the other Loan Documents (without duplication of any of the items
listed above), and (h) all expenses relating to the use of Intralinks, SyndTrak
or any other similar system for the dissemination and sharing of documents and
information in connection with the Loans in accordance with the terms of this
Agreement. The covenants of this §15 shall survive the repayment of the Loans
and the termination of the obligations of the Lenders hereunder.

§16. INDEMNIFICATION. The Borrowers and each Subsidiary Guarantor, jointly and
severally, agree to indemnify and hold harmless the Agent, the Lenders and the
Arranger and each director, officer, employee, agent and Affiliate thereof and
Person who controls the Agent or any Lender or the Arranger against any and all
claims, actions and suits, whether groundless or otherwise, and from and against
any and all liabilities, losses, damages and expenses of every nature and
character arising out of or relating to any claim, action, suit or litigation
arising out of this Agreement or any of the other Loan Documents or the
transactions contemplated hereby and thereby including, without limitation,
(a) any and all claims for brokerage, leasing, finders or similar fees which may
be made relating to the Collateral Properties or the Loans by parties claiming
by or through Borrower or any Subsidiary Guarantor, (b) any condition of the
Collateral Properties or any other Real Estate, (c) any actual or proposed use
by the Borrowers or any Subsidiary Guarantor of the proceeds of any of the Loans
or Letters of Credit, (d) any actual or alleged infringement of any patent,
copyright, trademark, service mark or similar right of the Borrowers and each
Subsidiary Guarantor, (e) the Borrowers or any Subsidiary Guarantor entering
into or performing this Agreement or any of the other Loan Documents, (f) any
actual or alleged violation of any law, ordinance, code, order, rule,
regulation, approval, consent, permit or license relating to the Collateral
Properties or any other Real Estate, (g) with respect to the Borrowers or any
Subsidiary Guarantor and their respective properties and assets, subject to any
limitations set forth in the Indemnity Agreements, the violation of any
Environmental Law, the Release or threatened Release of any Hazardous Substances
or any action,

 

82



--------------------------------------------------------------------------------

suit, proceeding or investigation brought or threatened with respect to any
Hazardous Substances (including, but not limited to, claims with respect to
wrongful death, personal injury, nuisance or damage to property), and (h) to the
extent used by Borrower or any Subsidiary Guarantor, any use of Intralinks,
SyndTrak or any other system for the dissemination and sharing of documents and
information, in each case including, without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding; provided, however, that the Borrowers and the
Subsidiary Guarantors shall not be obligated under this §16 or otherwise to
indemnify any Person for liabilities arising from such Person’s own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods. In
litigation, or the preparation therefor, the Lenders and the Agent shall be
entitled to select a single law firm as their own counsel and, in addition to
the foregoing indemnity, the Borrowers and the Subsidiary Guarantors agree to
pay promptly the reasonable fees and expenses of such counsel. If, and to the
extent that the obligations of the Borrowers or any Subsidiary Guarantor under
this §16 are unenforceable for any reason, the Borrowers and each Subsidiary
Guarantor hereby agree to make the maximum contribution to the payment in
satisfaction of such obligations which is permissible under applicable law. The
provisions of this §16 shall survive the repayment of the Loans and the
termination of the obligations of the Lenders hereunder for a period of one
year.

§17. SURVIVAL OF COVENANTS, ETC. All covenants, agreements, representations and
warranties made herein, in the Notes, in any of the other Loan Documents or in
any documents or other papers delivered by or on behalf of the Borrowers or any
of their respective Subsidiaries pursuant hereto or thereto shall be deemed to
have been relied upon by the Lenders and the Agent, notwithstanding any
investigation heretofore or hereafter made by any of them, and shall survive the
making by the Lenders of any of the Loans, as herein contemplated, and shall
continue in full force and effect so long as any amount due under this Agreement
or the Notes or any of the other Loan Documents remains outstanding or any
Letters of Credit remain outstanding or any Lender has any obligation to make
any Loans or issue any Letters of Credit. The indemnification obligations of the
Borrowers and each Subsidiary Guarantor provided herein and in the other Loan
Documents shall survive the full repayment of amounts due and the termination of
the obligations of the Lenders hereunder and thereunder to the extent provided
herein and therein for a period of one year. All statements contained in any
certificate delivered to any Lender or the Agent at any time by or on behalf of
the Borrowers or any of their respective Subsidiaries pursuant hereto or in
connection with the transactions contemplated hereby shall constitute
representations and warranties by such Person hereunder.

§18. ASSIGNMENT AND PARTICIPATION.

§18.1 Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more Eligible Assignee all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it and the Notes held by it); provided that (a) the
Agent and the Issuing Lender shall have each given its prior written consent to
such assignment, which consent shall not be unreasonably withheld or delayed,
(b) each such assignment shall be of a constant, and not a varying, percentage
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Revolving Credit Commitment in the event an interest in the
Revolving Credit Loans is assigned, (c) the parties to such assignment shall
execute and deliver to the Agent, for recording in the Register (as hereinafter
defined) an Assignment and Acceptance Agreement in the form of Exhibit H annexed
hereto, together with any Notes subject to such assignment, (d) in no event
shall any assignment be to any Person controlling, controlled by or under common
control with, or which is not otherwise free from influence or control by, any
Borrower or Guarantor, and (e) such assignee shall acquire an interest in the
Loans of not less than $5,000,000 and integral multiples of $1,000,000 in excess
thereof (or if less, the remaining Loans of the assignor), unless waived by the
Agent, and so long as no Default or Event of

 

83



--------------------------------------------------------------------------------

Default exists hereunder, Parent Borrower. Upon execution, delivery, acceptance
and recording of such Assignment and Acceptance Agreement, (i) the assignee
thereunder shall be a party hereto and all other Loan Documents executed by the
Lenders and, to the extent provided in such Assignment and Acceptance Agreement,
have the rights and obligations of a Lender hereunder, (ii) the assigning Lender
shall, upon payment to the Agent of the registration fee referred to in §18.2,
be released from its obligations under this Agreement arising after the
effective date of such assignment with respect to the assigned portion of its
interests, rights and obligations under this Agreement, and (iii) the Agent may
unilaterally amend Schedule 1.1 to reflect such assignment. In connection with
each assignment, the assignee shall represent and warrant to the Agent, the
assignor and each other Lender as to whether such assignee is controlling,
controlled by, under common control with or is not otherwise free from influence
or control by, the Borrowers and Guarantor.

§18.2 Register. The Agent shall maintain on behalf of the Borrowers a copy of
each assignment delivered to it and a register or similar list (the “Register”)
for the recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of and interest on the Loans owing to the
Lenders from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrowers, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and the Lenders at any reasonable time
and from time to time upon reasonable prior notice. Upon each such recordation,
the assigning Lender agrees to pay to the Agent a registration fee in the sum of
$3,500.

§18.3 New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrowers, at their own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note (if
requested by the subject Lender) to the order of such assignee in an amount
equal to the amount assigned to such assignee pursuant to such Assignment and
Acceptance Agreement and, if the assigning Lender has retained some portion of
its obligations hereunder, a new Note to the order of the assigning Lender in an
amount equal to the amount retained by it hereunder. Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Acceptance Agreement and shall otherwise be in substantially the form of the
assigned Notes. The surrendered Notes shall be canceled and returned to the
Borrowers.

§18.4 Participations. Each Lender may sell participations to one or more Lenders
or other entities in all or a portion of such Lender’s rights and obligations
under this Agreement and the other Loan Documents; provided that (a) any such
sale or participation shall not affect the rights and duties of the selling
Lender hereunder, (b) such participation shall not entitle such participant to
any rights or privileges under this Agreement or any Loan Documents, including
without limitation, rights granted to the Lenders under §4.8, §4.9 and §4.10,
(c) such participation shall not entitle the participant to the right to approve
waivers, amendments or modifications, (d) such participant shall have no direct
rights against the Borrowers, (e) such participant shall be entitled to the
benefits of §4.4(b) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to §18.1, but shall not be entitled to
receive any greater payment under §4.4(b) than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, (f) such sale is effected in accordance with all applicable laws,
(g) such participant shall not be a Person controlling, controlled by or under
common control with, or which is not otherwise free from influence or control by
any of the Borrowers, and (h) unless an Event of Default is in existence, such
participant is not a Competitor; provided, however, such Lender may agree with
the participant that it will not, without the consent of the

 

84



--------------------------------------------------------------------------------

participant, agree to (i) increase, or extend the term or extend the time or
waive any requirement for the reduction or termination of, such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal of or
interest on the Loans or portions thereof owing to such Lender (other than
pursuant to an extension of the Revolving Credit Maturity Date pursuant to
§2.13), (iii) reduce the amount of any such payment of principal, (iv) reduce
the rate at which interest is payable thereon or (v) release any Borrower
(except as otherwise permitted under §5.4, §5.6 or §5.7). Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Credit Agreement notwithstanding any notice to the
contrary. For the avoidance of doubt, Agent (in its capacity as Agent) shall
have no responsibility for maintaining a Participant Register.

§18.5 Pledge by Lender. Any Lender may at any time pledge all or any portion of
its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341 or any other central banking authority, or
to such other Person as the Agent elects and so long as no Default or Event of
Default has occurred and is continuing, the Borrowers may approve the identity
of such other Person. No such pledge or the enforcement thereof shall release
the pledgor Lender from its obligations hereunder or under any of the other Loan
Documents.

§18.6 No Assignment by Borrowers. The Borrowers shall not assign or transfer any
of their rights or obligations under this Agreement without the prior written
consent of each of the Lenders.

§18.7 Disclosure. Borrowers agree to promptly and reasonably cooperate with any
Lender in connection with any proposed assignment or participation of all or any
portion of its Commitment. The Borrowers agree that, in addition to disclosures
made in accordance with standard banking practices, any Lender may disclose
information obtained by such Lender pursuant to this Agreement to assignees or
participants and potential assignees or participants hereunder, but in all
events subject to the terms hereof. Each Lender agrees for itself that it shall
use reasonable efforts in accordance with its customary procedures to hold
confidential all non-public information obtained from Borrowers that has been
identified in writing as confidential by any of them, and shall use reasonable
efforts in accordance with its customary procedures to not disclose such
information to any other Person, it being understood and agreed that,
notwithstanding the foregoing, a Lender may make (a) disclosures to its
participants (provided such Persons are advised of the provisions of this §18.7,
and agree to destroy or return all confidential information if it does not
become an assignee or participant), (b) disclosures to its directors, officers,
employees, Affiliates, accountants, appraisers, legal counsel and other
professional advisors of such Lender (provided that such Persons who are not
employees of such Lender are advised of the provision of this §18.7), (c),
disclosures customarily provided or reasonably required by any potential or
actual bona fide assignee, transferee or participant or their respective
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors in connection with a potential or actual
assignment or transfer by such Lender of any Loans or any participations therein
(provided such Persons are advised of the provisions of this §18.7),
(d) disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or

 

85



--------------------------------------------------------------------------------

requested by any other governmental authority or representative thereof or
pursuant to legal process; provided that, unless specifically prohibited by
applicable law or court order, each Lender shall notify Borrowers of any request
by any governmental authority or representative thereof prior to disclosure
(other than any such request in connection with any examination of such Lender
by such government authority) for disclosure of any such non-public information
prior to disclosure of such information and provide (if permitted under
applicable Legal Requirements) Borrowers a reasonable opportunity to challenge
the disclosure or require that such disclosure be made under seal. In addition,
each Lender may make disclosure of such information to any contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisors (so long as such contractual counterparty or professional advisors
agree to be bound by the provisions of this §18.7). Non-public information shall
not include any information which is or subsequently becomes publicly available
other than as a result of a disclosure of such information by a Lender, or prior
to the delivery to such Lender is within the possession of such Lender if such
information is not known by such Lender to be subject to another confidentiality
agreement with or other obligations of secrecy to the Borrowers, or is disclosed
with the prior approval of Borrowers. Nothing herein shall prohibit the
disclosure of non-public information to the extent necessary to enforce the Loan
Documents.

§18.8 Titled Agents. The Titled Agents shall not have any additional rights or
obligations under the Loan Documents, except for those rights, if any, as a
Lender.

§18.9 Amendments to Loan Documents. Upon any such assignment or participation,
the Borrowers shall, upon the request of the Agent, enter into such documents as
may be reasonably required by the Agent to modify the Loan Documents to reflect
such assignment or participation.

§19. NOTICES. Each notice, demand, election or request provided for or permitted
to be given pursuant to this Agreement (hereinafter in this §19 referred to as
“Notice”) must be in writing and shall be deemed to have been properly given or
served by personal delivery or by telegraph or by sending same by overnight
courier or by depositing same in the United States Mail, postpaid and registered
or certified, return receipt requested, and addressed to the parties at the
address set forth on Schedule 19.

Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
notice was given shall be deemed to be receipt of the Notice sent. By giving at
least fifteen (15) days prior Notice thereof, Borrowers, a Lender or Agent shall
have the right from time to time and at any time during the term of this
Agreement to change their respective addresses and each shall have the right to
specify as its address any other address within the United States of America or
Canada.

§20. RELATIONSHIP. Neither the Agent nor any Lender has any fiduciary
relationship with or fiduciary duty to the Borrowers or their respective
Subsidiaries arising out of or in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereunder and thereunder, and
the relationship between each Lender and Agent, and the Borrowers is solely that
of a lender and borrower, and nothing contained herein or in any of the other
Loan Documents shall in any manner be construed as making the parties hereto
partners, joint venturers or any other relationship other than lender and
borrower.

 

86



--------------------------------------------------------------------------------

§21. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE. THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT LIMITATION,
NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401. THE BORROWERS, THE SUBSIDIARY
GUARANTORS, THE AGENT AND THE LENDERS AGREE THAT ANY SUIT FOR THE ENFORCEMENT OF
THIS AGREEMENT MAY BE BROUGHT IN ANY COURT OF COMPETENT JURISDICTION IN THE
STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING THEREIN). THE BORROWERS,
THE SUBSIDIARY GUARANTORS, THE AGENT AND THE LENDERS FURTHER ACCEPT, GENERALLY
AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY
RELATED APPELLATE COURT AND IRREVOCABLY (i) AGREE TO BE BOUND BY ANY JUDGMENT
RENDERED THEREBY WITH RESPECT TO THIS AGREEMENT AND (ii) WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION ANY OF THEM MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT OR
THAT SUCH A COURT IS AN INCONVENIENT FORUM. IN ADDITION TO THE COURTS OF THE
STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN, THE AGENT OR ANY LENDER
MAY BRING ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE ANY COLLATERAL
OR ASSETS OF BORROWERS OR THE SUBSIDIARY GUARANTORS, EXIST AND THE BORROWERS AND
THE SUBSIDIARY GUARANTORS, CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH
COURTS. THE BORROWERS AND THE SUBSIDIARY GUARANTORS, EXPRESSLY ACKNOWLEDGE AND
AGREE THAT THE FOREGOING CHOICE OF NEW YORK LAW WAS A MATERIAL INDUCEMENT TO THE
AGENT AND THE LENDERS IN ENTERING INTO THIS AGREEMENT AND IN MAKING THE LOANS
HEREUNDER.

§22. HEADINGS. The captions in this Agreement are for convenience of reference
only and shall not define or limit the provisions hereof.

§23. COUNTERPARTS. This Agreement and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving this Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

§24. ENTIRE AGREEMENT, ETC. This Agreement and the Loan Documents are intended
by the parties as the final, complete and exclusive statement of the
transactions evidenced by this Agreement and the Loan Documents. All prior or
contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superseded by this Agreement and the Loan Documents,
and no party is relying on any promise, agreement or understanding not set forth
in this Agreement and the Loan Documents. Neither this Agreement nor any term
hereof may be changed, waived, discharged or terminated, except as provided in
§27.

§25. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. EACH OF THE BORROWERS, THE
SUBSIDIARY GUARANTORS, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. EACH PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY APPLICABLE

 

87



--------------------------------------------------------------------------------

LAW, PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH
PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG
OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25. EACH PARTY
ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL
COUNSEL AND THAT EACH PARTY AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND
VOLUNTARY ACT.

§26. DEALINGS WITH THE BORROWERS. The Agent, the Lenders and their affiliates
may accept deposits from, extend credit to, invest in, act as trustee under
indentures of, serve as financial advisor of, and generally engage in any kind
of banking, trust or other business with the Borrowers and their respective
Subsidiaries or any of their Affiliates regardless of the capacity of the Agent
or the Lender hereunder. The Lenders acknowledge that, pursuant to such
activities, KeyBank or its Affiliates may receive information regarding such
Persons (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Agent shall be
under no obligation to provide such information to them.

§27. CONSENTS, AMENDMENTS, WAIVERS, ETC. Except as otherwise expressly provided
in this Agreement, any consent or approval required or permitted by this
Agreement may be given, and any material term of this Agreement or of any other
instrument related hereto or mentioned herein may be amended, and the
performance or observance by the Borrowers or the Subsidiary Guarantors of any
terms of this Agreement or such other instrument or the continuance of any
Default or Event of Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Required Lenders and, with respect to any amendment of
any term of this Agreement or of any other instrument related hereto or
mentioned herein, the Borrowers or the other Credit Parties, as the case may be.
Notwithstanding the foregoing, none of the following may occur without the
written consent of each Lender adversely affected thereby: (a) a reduction in
the rate of interest on the Notes (other than a reduction or waiver of default
interest); (b) an increase in the amount of the Commitments of the Lenders
(except as provided in §18.1); (c) a forgiveness, reduction or waiver of the
principal of any unpaid Loan or any interest thereon or fee payable under the
Loan Documents; (d) a change in the amount of any fee payable to a Lender
hereunder; (e) the postponement of any date fixed for any payment of principal
of or interest on the Loan; (f) an extension of the Revolving Credit Maturity
Date (except as provided in §2.13); (g) a change in the manner of distribution
of any payments to the Lenders or the Agent; (h) the release of any Borrower,
other Credit Party, or any Collateral except as otherwise provided in §5.4, §5.6
or §5.7; (i) an amendment of the definition of Majority Lenders, Required
Lenders or of any requirement for consent by all of the Lenders; (j) any
modification to require a Lender to fund a pro rata share of a request for an
advance of the Loan made by the Borrowers other than based on its Commitment
Percentage; (k) an amendment to this §27; or (l) an amendment of any provision
of this Agreement or the Loan Documents which requires the approval of all of
the Lenders, the Majority Lenders or the Required Lenders to require a lesser
number of Lenders to approve such action. The provisions of §14 may not be
amended without the written consent of the Agent. There shall be no amendment,
modification or waiver of any provision in the Loan Documents with respect to
Letters of Credit without the consent of the Issuing Lender. No waiver shall
extend to or affect any obligation not expressly waived or impair any right
consequent thereon. No course of dealing or delay or omission on the part of the
Agent or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have

 

88



--------------------------------------------------------------------------------

any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

§28. SEVERABILITY. The provisions of this Agreement are severable, and if any
one clause or provision hereof shall be held invalid or unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision, or part thereof, in such jurisdiction, and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.

§29. TIME OF THE ESSENCE. Time is of the essence with respect to each and every
covenant, agreement and obligation under this Agreement and the other Loan
Documents.

§30. NO UNWRITTEN AGREEMENTS. THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. ANY ADDITIONAL TERMS OF THE
AGREEMENT BETWEEN THE PARTIES ARE SET FORTH BELOW.

§31. REPLACEMENT NOTES. Upon receipt of evidence reasonably satisfactory to
Borrowers of the loss, theft, destruction or mutilation of any Note, and in the
case of any such loss, theft or destruction, upon delivery of an indemnity
agreement reasonably satisfactory to Borrowers or, in the case of any such
mutilation, upon surrender and cancellation of the applicable Note, Borrowers
will execute and deliver, in lieu thereof, a replacement Note, identical in form
and substance to the applicable Note and dated as of the date of the applicable
Note and upon such execution and delivery all references in the Loan Documents
to such Note shall be deemed to refer to such replacement Note.

§32. NO THIRD PARTIES BENEFITED. This Agreement and the other Loan Documents are
made and entered into for the sole protection and legal benefit of the
Borrowers, the Subsidiary Guarantors, the Lenders, the Agent, the Lender Hedge
Provider, and their permitted successors and assigns, and no other Person shall
be a direct or indirect legal beneficiary of, or have any direct or indirect
cause of action or claim in connection with, this Agreement or any of the other
Loan Documents. All conditions to the performance of the obligations of the
Agent and the Lenders under this Agreement, including the obligation to make
Loans and issue Letters of Credit, are imposed solely and exclusively for the
benefit of the Agent and the Lenders, and their permitted successors and
assigns, and no other Person shall have standing to require satisfaction of such
conditions in accordance with their terms or be entitled to assume that the
Agent and the Lenders will refuse to make Loans or issue Letters of Credit in
the absence of strict compliance with any or all thereof and no other Person
shall, under any circumstances, be deemed to be a beneficiary of such
conditions, any and all of which may be freely waived in whole or in part by the
Agent and the Lenders at any time if in their sole discretion they deem it
desirable to do so. In particular, the Agent and the Lenders make no
representations and assume no obligations as to third parties concerning the
quality of the construction by the Borrowers or any of their Subsidiaries of any
development or the absence therefrom of defects.

§33. PATRIOT ACT. Each Lender and the Agent (for itself and not on behalf of any
Lender) hereby notifies Borrowers that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and

 

89



--------------------------------------------------------------------------------

record information that identifies Borrowers and the Subsidiary Guarantors,
which information includes names and addresses and other information that will
allow such Lender or the Agent, as applicable, to identify Borrowers and the
Subsidiary Guarantors in accordance with the Patriot Act.

§34. [Intentionally Omitted.]

§35. JOINT AND SEVERAL LIABILITY. Each of the Borrowers and the Subsidiary
Guarantors covenants and agrees that each and every covenant and obligation of
any Borrower and the Subsidiary Guarantors hereunder and under the other Loan
Documents shall be the joint and several obligations of each Borrower and
Subsidiary Guarantor

§36. ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF BORROWERS AND SUBSIDIARY
GUARANTORS.

§36.1 Attorney-in-Fact. For the purpose of implementing the joint borrower
provisions of the Loan Documents, the Borrowers and each Subsidiary Guarantor
hereby irrevocably appoint Parent Borrower as their agent and attorney-in-fact
for all purposes of the Loan Documents, including the giving and receiving of
notices and other communications.

§36.2 Accommodation. It is understood and agreed that the handling of this
credit facility on a joint borrowing basis as set forth in this Agreement is
solely as an accommodation to the Borrowers and at their request. Accordingly,
the Agent and the Lenders are entitled to rely, and shall be exonerated from any
liability for relying upon, any Loan Request or any other request or
communication made by a purported officer of any Borrower without the need for
any consent or other authorization of any other Borrower and upon any
information or certificate provided on behalf of any Borrower by a purported
officer of such Borrower, and any such request or other action shall be fully
binding on each Borrower as if made by it.

§36.3 Waiver of Automatic or Supplemental Stay. Each of the Borrowers and the
Subsidiary Guarantors represents, warrants and covenants to the Lenders and
Agent that in the event of the filing of any voluntary or involuntary petition
in bankruptcy by or against the other of the Borrowers or the Subsidiary
Guarantors at any time following the execution and delivery of this Agreement,
none of the Borrowers or the Subsidiary Guarantors shall seek a supplemental
stay or any other relief, whether injunctive or otherwise, pursuant to
Section 105 of the Bankruptcy Code or any other provision of the Bankruptcy
Code, to stay, interdict, condition, reduce or inhibit the ability of the
Lenders or Agent to enforce any rights it has by virtue of this Agreement, the
Loan Documents, or at law or in equity, or any other rights the Lenders or Agent
has, whether now or hereafter acquired, against the other Borrowers or the
Subsidiary Guarantors or against any property owned by such other Borrowers or
the Subsidiary Guarantors.

§36.4 Waiver of Defenses. To the extent permitted by applicable law, each of the
Borrowers and the Subsidiary Guarantors hereby waives and agrees not to assert
or take advantage of any defense based upon:

(a) Any right to require Agent or the Lenders to proceed against the other
Borrowers or the Subsidiary Guarantors or any other Person or to proceed against
or exhaust any security held by Agent or the Lenders at any time or to pursue
any other remedy in Agent’s or any Lender’s power or under any other agreement
before proceeding against a Borrower or a Subsidiary Guarantor hereunder or
under any other Loan Document;

 

90



--------------------------------------------------------------------------------

(b) The defense of the statute of limitations in any action hereunder or the
payment or performance of any of the Obligations;

(c) Any defense that may arise by reason of the incapacity, lack of authority,
death or disability of any other Person or Persons or the failure of Agent or
any Lender to file or enforce a claim against the estate (in administration,
bankruptcy or any other proceeding) of any other Person or Persons;

(d) Any failure on the part of Agent or any Lender to ascertain the extent or
nature of any Collateral or any insurance or other rights with respect thereto,
or the liability of any party liable under the Loan Documents or the obligations
evidenced or secured thereby;

(e) Demand, presentment for payment, notice of nonpayment, protest, notice of
protest and all other notices of any kind (except for such notices as are
specifically required to be provided to Borrowers or the Subsidiary Guarantors
pursuant to the Loan Documents), or the lack of any thereof, including, without
limiting the generality of the foregoing, notice of the existence, creation or
incurring of any new or additional indebtedness or obligation or of any action
or non-action on the part of any Borrower, the Subsidiary Guarantors, Agent, any
Lender, any endorser or creditor of Borrowers or the Subsidiary Guarantors or on
the part of any other Person whomsoever under this or any other instrument in
connection with any obligation or evidence of indebtedness held by Agent or any
Lender;

(f) Any defense based upon an election of remedies by Agent or any Lender,
including any election to proceed by judicial or nonjudicial foreclosure of any
security, whether real property or personal property security, or by deed in
lieu thereof, and whether or not every aspect of any foreclosure sale is
commercially reasonable, or any election of remedies, including remedies
relating to real property or personal property security, which destroys or
otherwise impairs the subrogation rights of a Borrower or a Subsidiary Guarantor
or the rights of a Borrower or a Subsidiary Guarantor to proceed against the
other Borrowers or the other Subsidiary Guarantors for reimbursement, or both;

(g) Any right or claim of right to cause a marshaling of the assets of
Borrowers;

(h) Any duty on the part of Agent or any Lender to disclose to Borrowers or the
Subsidiary Guarantors any facts Agent or any Lender may now or hereafter know
about Borrowers or the Subsidiary Guarantors or the Collateral, regardless of
whether Agent or any Lender has reason to believe that any such facts materially
increase the risk beyond that which each Borrower or the Subsidiary Guarantors
intends to assume or has reason to believe that such facts are unknown to
Borrowers or the Subsidiary Guarantors or has a reasonable opportunity to
communicate such facts to Borrowers, it being understood and agreed that each
Borrower and each Subsidiary Guarantor is fully responsible for being and
keeping informed of the financial condition of the other Borrowers and the
Subsidiary Guarantors, of the condition of the Collateral Property or the
Collateral and of any and all circumstances bearing on the risk that liability
may be incurred by Borrowers or the Subsidiary Guarantors hereunder and under
the other Loan Documents;

(i) Any inaccuracy of any representation made by or on behalf of any Borrower or
the Subsidiary Guarantors contained in any Loan Document;

(j) Subject to compliance with the provisions of this Agreement, any sale or
assignment of the Loan Documents, or any interest therein;

(k) Subject to compliance with the provisions of this Agreement, any sale or
assignment by a Borrower, a Subsidiary Guarantor or any other Person of any
Collateral, or any portion thereof or interest therein, not consented to by
Agent or any Lender;

 

91



--------------------------------------------------------------------------------

(l) Any invalidity, irregularity or unenforceability, in whole or in part, of
any one or more of the Loan Documents;

(m) Any deficiencies in the Collateral or any deficiency in the ability of Agent
or any Lender to collect or to obtain performance from any Persons now or
hereafter liable for the payment and performance of any obligation hereby
guaranteed;

(n) An assertion or claim that the automatic stay provided by 11 U.S.C. §362
(arising upon the voluntary or involuntary bankruptcy proceeding of the other
Borrowers or the Subsidiary Guarantors) or any other stay provided under any
other debtor relief law (whether statutory, common law, case law or otherwise)
of any jurisdiction whatsoever, now or hereafter in effect, which may be or
become applicable, shall operate or be interpreted to stay, interdict,
condition, reduce or inhibit the ability of Agent or any Lender to enforce any
of its rights, whether now or hereafter required, which Agent or any Lender may
have against a Borrower, the Subsidiary Guarantors or the Collateral owned by
it;

(o) Any modifications of the Loan Documents or any obligation of Borrowers or
the Subsidiary Guarantors relating to the Loan by operation of law or by action
of any court, whether pursuant to the Bankruptcy Code, or any other debtor
relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, or otherwise;

(p) Any release of a Borrower or the Subsidiary Guarantors or of any other
Person from performance or observance of any of the agreements, covenants, terms
or conditions contained in any of the Loan Documents by operation of law,
Agent’s or the Lenders’ voluntary act or otherwise;

(q) Any action, occurrence, event or matter consented to by Borrowers or the
Subsidiary Guarantors under any provision hereof, or otherwise;

(r) The dissolution or termination of existence of any Borrower or any
Subsidiary Guarantor;

(s) Subject to compliance with the provisions of this Agreement, any renewal,
extension, modification, amendment or another changes in the Obligations,
including but not limited to any material alteration of the terms of payment or
performance of the Obligations;

(t) Any defense of Borrowers or the Subsidiary Guarantors, other than that of
prior performance, including without limitation, the invalidity, illegality or
unenforceability of any of the Obligations;

(u) To the fullest extent permitted by law, any other legal, equitable or surety
defenses whatsoever to which Borrowers or the Subsidiary Guarantors might
otherwise be entitled, it being the intention that the obligations of Borrowers
or the Subsidiary Guarantors hereunder are absolute, unconditional and
irrevocable; or

(v) Subject to compliance with the provisions of this Agreement, any lack of
notice of disposition or manner of disposition of any Collateral except for
notices required by law.

§36.5 Waiver. Each of the Borrowers and the Subsidiary Guarantors waives, to the
fullest extent that each may lawfully so do, the benefit of all appraisement,
valuation, stay, extension, homestead, exemption and redemption laws which such
Person may claim or seek to take advantage of in order to prevent or hinder the
enforcement of any of the Loan Documents or the exercise by Lenders or Agent of
any of their respective remedies under the Loan Documents and, to the fullest
extent that the

 

92



--------------------------------------------------------------------------------

Borrowers and the Subsidiary Guarantors may lawfully so do, such Person waives
any and all right to have the assets comprised in the security intended to be
created by the Security Documents (including, without limitation, those assets
owned by the other of the Borrowers or the Subsidiary Guarantors) marshaled upon
any foreclosure of the lien created by such Security Documents. Each of the
Borrowers and the Subsidiary Guarantors further agrees that the Lenders and
Agent shall be entitled to exercise their respective rights and remedies under
the Loan Documents or at law or in equity in such order as they may elect.
Without limiting the foregoing, each of the Borrowers and the Subsidiary
Guarantors further agrees that upon the occurrence of an Event of Default, the
Lenders and Agent may exercise any of such rights and remedies without notice to
either the Borrowers or the Subsidiary Guarantors except as required by law or
the Loan Documents and agrees that neither the Lenders nor Agent shall be
required to proceed against the other of the Borrowers or the Subsidiary
Guarantors or any other Person or to proceed against or to exhaust any other
security held by the Lenders or Agent at any time or to pursue any other remedy
in Lender’s or Agent’s power or under any of the Loan Documents before
proceeding against a Borrower, a Subsidiary Guarantor or its assets under the
Loan Documents.

§36.6 Subordination. So long as the Loans are outstanding, each of the Borrowers
and the Subsidiary Guarantors hereby expressly defers and agrees (a) not to
assert any right of contribution from or indemnity against the other, whether at
law or in equity, arising from any payments made by such Person pursuant to the
terms of this Agreement or the Loan Documents, and (b) not to proceed against
the other for reimbursement of any such payments. In connection with the
foregoing, each of the Borrowers and the Subsidiary Guarantors expressly defers
and agrees not to assert or take advantage of (i) any rights of subrogation to
the Lenders or Agent against the other of the Borrowers and the Subsidiary
Guarantors, (ii) any rights to enforce any remedy which the Lenders or Agent may
have against the other of the Borrowers and any rights to participate in any
Collateral or any other assets of the other Borrowers and the Subsidiary
Guarantors. In addition to and without in any way limiting the foregoing, each
of the Borrowers and the Subsidiary Guarantors hereby subordinates any and all
indebtedness it may now or hereafter owe to such other Borrowers or the
Subsidiary Guarantors to all indebtedness of the Borrowers and the Subsidiary
Guarantors to the Lenders and Agent, and agrees with the Lenders and Agent that
neither of the Borrowers nor the Subsidiary Guarantors shall claim any offset or
other reduction of such Borrower’s or Subsidiary Guarantor’s obligations
hereunder because of any such indebtedness and shall not take any action to
obtain any of the Collateral or any other assets of the other Borrowers or
Subsidiary Guarantors so long as the Loans are outstanding.

§36.7 Waiver of Rights Under Anti-Deficiency Rules. Without limiting any other
provision of this §36, each Borrower and Subsidiary Guarantor understands and
acknowledges that, if the Agent forecloses judicially or nonjudicially against
any real property Collateral for the Obligations, such foreclosure could impair
or destroy any right or ability that such Borrower or Subsidiary Guarantor may
have to seek reimbursement, contribution, or indemnification for any amounts
paid by such Borrower or Subsidiary Guarantor under this Agreement. Each
Borrower and Subsidiary Guarantor further understands and acknowledges that in
the absence of this waiver such potential impairment or destruction of such
Borrower’s or Subsidiary Guarantor’s rights, if any, may entitle such Borrower
or Subsidiary Guarantor to assert a defense to this Agreement based on
California Code of Civil Procedure §580d as interpreted in Union Bank v.
Gradsky, (1968) 265 CA 2d 40, 71 CR 64, on the grounds, among others, that the
Agent or the Lenders should be estopped from pursuing such Borrower or
Subsidiary Guarantor because their election to foreclose may have impaired or
destroyed such subrogation, reimbursement, contribution, or indemnification
rights of such Borrower or Subsidiary Guarantor. By execution of this Agreement,
each Borrower and Subsidiary Guarantor intentionally, freely, irrevocably, and
unconditionally: (i) waives and relinquishes that defense and agrees that such
Borrower and Subsidiary Guarantor will be liable under this Agreement even
though the Agent has foreclosed judicially or nonjudicially against any real or
personal property Collateral for the Obligations; (ii) agrees that such Borrower
and Subsidiary Guarantor will not assert that defense in any action or
proceeding

 

93



--------------------------------------------------------------------------------

which the Agent or the Lenders may bring to enforce this Agreement; and
(iii) acknowledges and agrees that until the Obligations have been indefeasibly
paid in full, the rights and defenses waived by such Borrower and Subsidiary
Guarantor in this Agreement include any right or defense that such Borrower may
have or be entitled to assert based on or arising out of California Civil Code
§2848, to the extent now or hereafter applicable.

§36.8 Further Waivers. Each Borrower and Subsidiary Guarantor intentionally,
freely, irrevocably and unconditionally waives and relinquishes all rights which
may be available to it under any provision of California law or under any
California judicial decision, including, without limitation, Section 580a and
726(b) of the California Code of Civil Procedure, to limit the amount of any
deficiency judgment or other judgment which may be obtained against such
Borrower and Subsidiary Guarantor under this Agreement to not more than the
amount by which the unpaid Obligations exceeds the fair market value or fair
value of any real or personal property of such Borrower and Subsidiary Guarantor
securing the Obligations, including, without limitation, all rights to an
appraisement of, judicial or other hearing on, or other determination of the
value of said property. Each Borrower and the Subsidiary Guarantors acknowledges
and agrees that, as a result of the foregoing waiver, the Agent or the Lenders
may recover from such Borrower or Subsidiary Guarantor an amount which, when
combined with the value of any real or personal property foreclosed upon by the
Agent (or the proceeds of the sale of which have been received by the Agent and
the Lenders) and any sums collected by the Agent and the Lenders from any other
Borrower, Subsidiary Guarantor, the other guarantors or other Persons, might
temporarily exceed the amount of the Obligations.

§37. ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS.

(a) Without limiting any other provision of §36, each Subsidiary Credit Party
acknowledges that it has received, or will receive, significant financial and
other benefits, either directly or indirectly, from the proceeds of the Loans
made by the Lenders to the Borrowers pursuant to this Agreement; that the
benefits received by such Subsidiary Credit Party are reasonably equivalent
consideration for such Subsidiary Credit Party’s execution of this Agreement and
the other Loan Documents to which it is a party; and that such benefits include,
without limitation, the access to capital afforded to the Borrowers and the
Subsidiary Guarantors pursuant to this Agreement from which the activities of
such Subsidiary Credit Party will be supported, the refinancing of certain
existing indebtedness of such Subsidiary Credit Party secured by such Subsidiary
Credit Party’s Collateral Property from the proceeds of the Loans, and the
ability to refinance that indebtedness at a lower interest rate and otherwise on
more favorable terms than would be available to it if the Collateral Property
owned by such Subsidiary Credit Party were being financed on a stand-alone basis
and not as part of a pool of assets comprising the security for the Obligations.
Each Subsidiary Credit Party is executing this Agreement and the other Loan
Documents in consideration of those benefits received by it and each Subsidiary
Credit Party desires to enter into an allocation and contribution agreement with
each other Subsidiary Credit Party as set forth in this §37 and agrees to
subordinate and subrogate any rights or claims it may have against other
Subsidiary Credit Parties as and to the extent set forth in §36.

(b) Following an Event of Default, in the event any one or more Subsidiary
Credit Parties (any such Subsidiary Credit Party, a “Funding Credit Party”) is
deemed to have paid an amount in excess of the principal amount attributable to
it (such principal amount, the “Allocable Principal Balance”) (any deemed
payment in excess of the applicable Allocable Principal Balance, a
“Contribution”) as a result of (a) such Funding Credit Party’s payment of and/or
performance on the Obligations and/or (b) Agent’s and/or any Lender’s
realization on the Collateral owned by such Funding Credit Party (whether by
foreclosure, deed in lieu of foreclosure, private sale or other means), then
after payment in full of the Loans and the satisfaction of all of Subsidiary
Credit Parties’ other obligations under the Loan Documents, such Funding Credit
Party shall be entitled to contribution from each

 

94



--------------------------------------------------------------------------------

benefited Subsidiary Credit Party for the amount of the Contribution so
benefited (any such contribution, a “Reimbursement Contribution”), up to such
benefited Subsidiary Credit Party’s then current Allocable Principal Balance.
Any Reimbursement Contributions required to be made hereunder shall, subject to
§36, be made within ten (10) days after demand therefor.

(c) If a Subsidiary Credit Party (a “Defaulting Credit Party”) shall have failed
to make a Reimbursement Contribution as hereinabove provided, after the later to
occur of (a) payment of the Loan in full and the satisfaction of all of all
Subsidiary Credit Parties’ other obligations to Lenders or (b) the date which is
366 days after the payment in full of the Loans, the Funding Credit Party to
whom such Reimbursement Contribution is owed shall be subrogated to the rights
of Lenders against such Defaulting Credit Party, including the right to receive
a portion of such Defaulting Credit Party’s Collateral in an amount equal to the
Reimbursement Contribution payment required hereunder that such Defaulting
Credit Party failed to make; provided, however, if Agent returns any payments in
connection with a bankruptcy of a Subsidiary Credit Party, all other Subsidiary
Credit Parties shall jointly and severally pay to Agent and Lenders all such
amounts returned, together with interest at the Default Rate accruing from and
after the date on which such amounts were returned.

(d) In the event that at any time there exists more than one Funding Credit
Party with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from Defaulting Credit Parties
pursuant hereto shall be equitably allocated among such Funding Credit Parties.
In the event that at any time any Subsidiary Credit Party pays an amount
hereunder in excess of the amount calculated pursuant to this paragraph, that
Subsidiary Credit Party shall be deemed to be a Funding Credit Party to the
extent of such excess and shall be entitled to a Reimbursement Contribution from
the other Borrowers or Subsidiary Guarantors in accordance with the provisions
of this §37.

(e) It is the intent of each Subsidiary Credit Party, the Agent and the Lenders
that in any proceeding under the Bankruptcy Code or any similar debtor relief
laws, such Subsidiary Credit Party’s maximum obligation hereunder shall equal,
but not exceed, the maximum amount which would not otherwise cause the
obligations of such Subsidiary Credit Party hereunder (or any other obligations
of such Subsidiary Credit Party to the Agent and the Lenders under the Loan
Documents) to be avoidable or unenforceable against such Subsidiary Credit Party
in such proceeding as a result of applicable Laws, including, without
limitation, (i) Section 548 of the Bankruptcy Code and (ii) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise. The Laws
under which the possible avoidance or unenforceability of the obligations of
such Subsidiary Credit Party hereunder (or any other obligations of such
Subsidiary Credit Party to the Agent and the Lenders under the Loan Documents)
shall be determined in any such proceeding are referred to herein as “Avoidance
Provisions”. Accordingly, to the extent that the obligations of a Subsidiary
Credit Party hereunder would otherwise be subject to avoidance under the
Avoidance Provisions, the maximum Obligations for which such Subsidiary Credit
Party shall be liable hereunder shall be reduced to the greater of (A) the
amount which, as of the time any of the Obligations are deemed to have been
incurred by such Subsidiary Credit Party under the Avoidance Provisions, would
not cause the obligations of such Subsidiary Credit Party hereunder (or any
other obligations of such Subsidiary Credit Party to the Agent and the Lenders
under the Loan Documents), to be subject to avoidance under the Avoidance
Provisions or (B) the amount which, as of the time demand is made hereunder upon
such Subsidiary Credit Party for payment on account of the Obligations, would
not cause the obligations of such Subsidiary Credit Party hereunder (or any
other obligations of such Subsidiary Credit Party to the Agent and the Lenders
under the Loan Documents), to be subject to avoidance under the Avoidance
Provisions. The provisions of this §37(e) are intended solely to preserve the
rights of the Agent and the Lenders hereunder to the maximum extent that would
not cause the obligations of any Subsidiary Credit Party hereunder to be subject
to avoidance under the Avoidance Provisions, and no

 

95



--------------------------------------------------------------------------------

Subsidiary Credit Party or any other Person shall have any right or claim under
this Section as against the Agent and the Lenders that would not otherwise be
available to such Person under the Avoidance Provisions.

 

96



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

PARENT BORROWER:

 

CITY OFFICE REIT OPERATING
PARTNERSHIP, L.P., a Maryland limited
partnership, by its general partner, City Office REIT,
Inc., a Maryland corporation

By:

 

/s/ Anthony Maretic

Name:

  Anthony Maretic

Title:

  CFO, Secretary & Treasurer

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTOR:

 

CENTRAL FAIRWINDS LIMITED PARTNERSHIP, a Florida limited partnership, by its
general partner, Central Fairwinds GP Corporation, a Florida corporation

By:

/s/ Ryan Chan

Name:

Ryan Chan

Title:

Treasurer

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

AGENT AND LENDERS:

 

KEYBANK NATIONAL ASSOCIATION, as a Lender and as Agent

By:

/s/ Christopher T. Neil

Name:

Christopher T. Neil

Title:

Vice President

KeyBank National Association

225 Franklin Street

Boston, Massachusetts 02110

Attention: Mr. Christopher T. Neil

Telephone: 617 385 6202

Facsimile: 617 385 6293

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

$                    

                    , 2015

FOR VALUE RECEIVED, the undersigned (collectively, “Maker”), hereby promise to
pay to                                          (“Payee”), or order, in
accordance with the terms of that certain Amended and Restated Credit Agreement,
dated as of             , 2015, as from time to time in effect, among CITY
OFFICE REIT OPERATING PARTNERSHIP, L.P., the Subsidiary Credit Parties, KeyBank
National Association, for itself and as Agent, and such other Lenders as may be
from time to time named therein (the “Credit Agreement”), to the extent not
sooner paid, on or before the Revolving Credit Maturity Date, the lesser of the
principal sum of             ($            ), or such amount as may be advanced
by the Payee under the Credit Agreement as a Revolving Credit Loan with daily
interest from the date thereof, computed as provided in the Credit Agreement, on
the principal amount hereof from time to time unpaid, at a rate per annum on
each portion of the principal amount which shall at all times be equal to the
rate of interest applicable to such portion in accordance with the Credit
Agreement, and with interest on overdue principal and late charges at the rates
provided in the Credit Agreement. Interest shall be payable on the dates
specified in the Credit Agreement, except that all accrued interest shall be
paid at the stated or accelerated maturity hereof or upon the prepayment in full
hereof. Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time, or made by wire transfer in accordance with wiring
instructions provided by the Agent.

This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement. The principal of this Note may be due and payable in whole or
in part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.

 

A-1



--------------------------------------------------------------------------------

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall be governed by the laws of the State of New York, including,
without limitation, New York General Obligations Law Section 5-1401.

The undersigned Maker and all guarantors and endorsers, to the extent permitted
by applicable law, hereby waive presentment, demand, notice, protest, notice of
intention to accelerate the indebtedness evidenced hereby, notice of
acceleration of the indebtedness evidenced hereby and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Credit Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

CITY OFFICE REIT OPERATING

PARTNERSHIP, L.P., a Maryland limited

partnership, by its general partner, City Office REIT,

Inc., a Maryland corporation

By:

 

Name:

 

Title:

 

 

A-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of
                        , 201    , by                             , a
                            (“Joining Party”), and delivered to KeyBank National
Association, as Agent, pursuant to §5.5 of the Amended and Restated Credit
Agreement dated as of             , 2015, as from time to time in effect (the
“Credit Agreement”), among CITY OFFICE REIT OPERATING PARTNERSHIP, L.P. (the
“Parent Borrower”), the Subsidiary Credit Parties, KeyBank National Association,
for itself and as Agent, and the other Lenders from time to time party thereto.
Terms used but not defined in this Joinder Agreement shall have the meanings
defined for those terms in the Credit Agreement.

RECITALS

A. Joining Party is required, pursuant to §5.5 of the Credit Agreement, to
become an additional Subsidiary Credit Party under the Credit Agreement, the
Notes (Guaranty), and the Indemnity Agreement.

B. Joining Party expects to realize direct and indirect benefits as a result of
the availability to Borrowers of the credit facilities under the Credit
Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

Joinder. By this Joinder Agreement, Joining Party hereby becomes a {“Subsidiary
Borrower”, a “Borrower” and a “Maker”} {Subsidiary Guarantor} under the Credit
Agreement, the {Notes}{Guaranty}, the Indemnity Agreement, and the other Loan
Documents with respect to all the Obligations of {Borrowers/ Subsidiary
Guarantors} now or hereafter incurred under the Credit Agreement and the other
Loan Documents. Joining Party agrees that Joining Party is and shall be bound
by, and hereby assumes, all representations, warranties, covenants, terms,
conditions, duties and waivers applicable to a {Subsidiary Borrower, a Borrower
and a “Maker”} {Subsidiary Guarantor}under the Credit Agreement, the
{Notes}{Guaranty}, the Indemnity Agreement and the other Loan Documents from and
after the Effective Date.{MODIFY AS APPROPRIATE TO JOIN GUARANTY}

Representations and Warranties of Joining Party. Joining Party represents and
warrants to Agent that, as of the Effective Date (as defined below), except as
disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in the Credit
Agreement), the representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct in all material respects as
applied to Joining Party as a {Subsidiary Borrower/Guarantor and a Borrower} on
and as of the Effective Date as though made on that date. As of the Effective
Date, all covenants and agreements in the Loan Documents of the Subsidiary
Credit Parties are true and correct with respect to Joining Party and no Default
or Event of Default shall exist or might exist upon the Effective Date in the
event that Joining Party becomes a {Subsidiary Borrower/Guarantor}.

Joint and Several. Joining Party hereby agrees that, as of the Effective Date,
the Credit Agreement, the Notes, the Indemnity Agreement and the other Loan
Documents heretofore delivered to the Agent and the Lenders shall be a joint and
several obligation of Joining Party to the same extent as if

 

C-1



--------------------------------------------------------------------------------

executed and delivered by Joining Party, and upon request by Agent, will
promptly become a party to the Credit Agreement, the Notes, the Indemnity
Agreement and the other Loan Documents to confirm such obligation.

Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

Counterparts. This Agreement may be executed in any number of counterparts which
shall together constitute but one and the same agreement.

The effective date (the “Effective Date”) of this Joinder Agreement is
                        , 20    .

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

“JOINING PARTY”

                                                                       
                            , a

                                                                       
                            

By:                                                                      
                           

Name:                                                                      
                     

Title:                                                                      
                       

[SEAL]

 

ACKNOWLEDGED:

KEYBANK NATIONAL ASSOCIATION, as Agent

By:                                                                      
                     

Its:                                                                      
                      

[Printed Name and Title]

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF REQUEST FOR REVOLVING CREDIT LOAN

KeyBank National Association, as Agent

225 Franklin Street

Boston, Massachusetts 02110

Attention: Mr. Christopher T. Neil

Ladies and Gentlemen:

Pursuant to the provisions of §2.8 of the Amended and Restated Credit Agreement
dated as of             , 2015 (as the same may hereafter be amended, the
“Credit Agreement”), among City Office REIT Operating Partnership, L.P., a
Maryland limited partnership (the “Parent Borrower”), the Subsidiary Credit
Parties, KeyBank National Association for itself and as Agent, and the other
Lenders from time to time party thereto, the undersigned Borrower hereby
requests and certifies as follows:

1. Revolving Credit Loan. The undersigned Borrower on behalf of all Borrowers
hereby requests a [Revolving Credit Loan under §2.8 of the Credit Agreement]:

Principal Amount: $            

Type (LIBOR Rate, Base Rate):

Drawdown Date:

Interest Period for LIBOR Rate Loans:

by credit to the general account of the Borrowers with the Agent at the Agent’s
Head Office.

Use of Proceeds. Such Loan shall be used for purposes permitted by the Credit
Agreement.

No Default. The undersigned Authorized Officer or chief financial officer or
chief accounting officer of Parent Borrower certifies that the Borrowers and the
Subsidiary Guarantors are and will be in compliance with all covenants under the
Loan Documents after giving effect to the making of the Loan requested hereby
and no Default or Event of Default has occurred and is continuing. Attached
hereto is a Borrowing Base Availability Certificate setting forth a calculation
of the Borrowing Base Availability after giving effect to the Loan requested
hereby. Except as set forth on Schedule 1 attached hereto, no condemnation
proceedings are pending or, to the undersigned knowledge, threatened against any
Collateral Property.

Representations True. The undersigned Authorized Officer or chief financial
officer or chief accounting officer of Parent Borrower certifies, represents and
agrees that each of the representations and warranties made by or on behalf of
the Borrowers or their respective Subsidiaries (if applicable), contained in the
Credit Agreement, in the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement was true in all
material respects as of the date on which it was made and, is true in all
material respects as of the date hereof and shall also be true at and as of the
Drawdown Date for the Loan requested hereby, with the same effect as if made at
and as of such Drawdown Date, except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date).

 

D-1



--------------------------------------------------------------------------------

Other Conditions. The undersigned chief financial officer or chief accounting
officer of Parent Borrower certifies, represents and agrees that all other
conditions to the making of the Loan requested hereby set forth in the Credit
Agreement have been satisfied.

Definitions. Terms defined in the Credit Agreement are used herein with the
meanings so defined.

The undersigned is providing the certifications and other statements set forth
herein solely in the undersigned’s representative capacity and not in the
undersigned’s personal capacity.

IN WITNESS WHEREOF, the undersigned has duly executed this request this
            day of             , 201    .

 

CITY OFFICE REIT OPERATING PARTNERSHIP, L.P., a Maryland limited partnership, by
its general partner, City Office REIT, Inc., a Maryland corporation

By:

 

Name:

 

Title:

 

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LETTER OF CREDIT REQUEST

[DATE]

KeyBank National Association, as Agent

225 Franklin Street, 18th Floor

Boston, Massachusetts

Attn: Christopher T. Neil

 

Re:

Letter of Credit Request under Amended and Restated Credit Agreement dated as of
            , 2015

Ladies and Gentlemen:

Pursuant to §2.11 of the Amended and Restated Credit Agreement dated as of
            , 2015, among you, certain other Lenders, City Office REIT Operating
Partnership, L.P., a Maryland limited partnership (“Parent Borrower”), and the
Subsidiary Borrowers (the “Credit Agreement”), we hereby request that you issue
a Letter of Credit as follows:

(i) Name and address of beneficiary:

(ii) Face amount: $

(iii) Proposed Issuance Date:

(iv) Proposed Expiration Date:

(v) Other terms and conditions as set forth in the proposed form of Letter of
Credit attached hereto.

(vi) Purpose of Letter of Credit:

This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.11 of the Credit Agreement.

The undersigned Authorized Officer or chief financial officer or chief
accounting officer of Parent Borrower certifies that the Borrowers are and will
be in compliance with all covenants under the Loan Documents after giving effect
to the issuance of the Letter of Credit requested hereby and no Default or Event
of Default has occurred and is continuing. Attached hereto is a Borrowing Base
Availability Certificate setting forth a calculation of the Borrowing Base
Availability after giving effect to the Letter of Credit requested hereby.
Except as set forth on Schedule 1, no condemnation proceedings are pending or,
to the undersigned knowledge, threatened against any Mortgaged Property.

We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee and Letter of
Credit fee as required by §2.11(e). All capitalized terms defined in the Credit
Agreement and used herein without definition shall have the meanings set forth
in §1.1 of the Credit Agreement.

 

E-1



--------------------------------------------------------------------------------

The undersigned Authorized Officer or chief financial officer or chief
accounting officer of Parent Borrower certifies, represents and agrees that each
of the representations and warranties made by or on behalf of the Borrowers or
their respective Subsidiaries (if applicable), contained in the Credit
Agreement, in the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement was true in all
material respects as of the date on which it was made, is true as of the date
hereof and shall also be true at and as of the proposed issuance date of the
Letter of Credit requested hereby, with the same effect as if made at and as of
the proposed issuance date, except to the extent of changes resulting from
transactions permitted by the Loan Documents or except to the extent it would
not have a Material Adverse Effect (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date).

The undersigned is providing the certifications and other statements set forth
herein solely in the undersigned’s representative capacity and not in the
undersigned’s personal capacity.

 

Very truly yours, CITY OFFICE REIT OPERATING PARTNERSHIP, L.P., a Maryland
limited partnership, by its general partner, City Office REIT, Inc., a Maryland
corporation

By:

 

Name:

 

Title:

 

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF BORROWING BASE AVAILABILITY CERTIFICATE

TO BE PROVIDED

 

$                 $                 $                 $                

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

KeyBank National Association, as Agent

225 Franklin Street

Boston, Massachusetts 02110

Attn: Mr. Christopher T. Neil

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
            , 2015 (as the same may hereafter be amended, the “Credit
Agreement”) by and among CITY OFFICE REIT OPERATING PARTNERSHIP, L.P. (‘Parent
Borrower”), the Subsidiary Credit Parties, KeyBank National Association for
itself and as Agent, and the other Lenders from time to time party thereto.
Terms defined in the Credit Agreement and not otherwise defined herein are used
herein as defined in the Credit Agreement.

Pursuant to the Credit Agreement, Guarantor is furnishing to you herewith (or
have most recently furnished to you) the consolidated financial statements of
Guarantor for the most recently available quarter end (the “Balance Sheet
Date”). Such financial statements have been prepared in accordance with GAAP and
present fairly the consolidated financial position in all material respects of
Guarantor at the date thereof and the results of its operations for the periods
covered thereby.

This certificate is submitted in compliance with requirements of §2.12(d),
§5.4(b), §7.4(c), §10.12 or §11.3 of the Credit Agreement. If this certificate
is provided under a provision other than §7.4(c), the calculations provided
below are made using the consolidated financial statements of Guarantor as of
the Balance Sheet Date adjusted in the best good faith estimate of Guarantor to
give effect to the making of a Loan, acquisition or disposition of property or
other event that occasions the preparation of this certificate; and the nature
of such event and the estimate of Guarantor of its effects are set forth in
reasonable detail in an attachment hereto. The undersigned is an Authorized
Officer or chief financial officer or chief accounting officer of Parent
Borrower.

The undersigned has no knowledge of any Default or Event of Default. (Note: If
the signer does have knowledge of any Default or Event of Default, the form of
certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by the
Borrowers with respect thereto.)

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto. The
undersigned is providing this certification solely in the undersigned’s
representative capacity and not in the undersigned’s personal capacity.

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Compliance
Certificate this             day of             , 201    .

 

CITY OFFICE REIT OPERATING PARTNERSHIP, L.P., a Maryland limited partnership, by
its general partner, City Office REIT, Inc., a Maryland corporation

By:

 

Name:

 

Title:

 

 

G-2



--------------------------------------------------------------------------------

APPENDIX TO COMPLIANCE CERTIFICATE

 

G-3



--------------------------------------------------------------------------------

WORKSHEET

 

G-4



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
                            , by and between
                            (“Assignor”), and
                            (“Assignee”).

W I T N E S S E T H:

WHEREAS, Assignor is a party to that certain Amended and Restated Credit
Agreement dated as of             , 2015, by and among CITY OFFICE REIT
OPERATING PARTNERSHIP, L.P. (“Parent Borrower”), the Subsidiary Credit Parties,
the other lenders that are or may become a party thereto, and KEYBANK NATIONAL
ASSOCIATION, individually and as Agent (the “Loan Agreement”); and

WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Loan Agreement and its rights with respect to the Commitment assigned
and its Outstanding Loans with respect thereto;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10) and other good and valuable considerations, the receipt and sufficiency of
which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

1. Definitions. Terms defined in the Loan Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the Loan
Agreement.

2. Assignment.

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by Assignee to Assignor pursuant to Paragraph 5 of
this Agreement, effective as of the “Assignment Date” (as defined in Paragraph 7
below), Assignor hereby irrevocably sells, transfers and assigns to Assignee,
without recourse, a portion of its Revolving Credit Note in the amount of
$            representing a $            Revolving Credit Commitment, and a
corresponding interest in and to all of the other rights and obligations under
the Loan Agreement and the other Loan Documents relating thereto (the assigned
interests being hereinafter referred to as the “Assigned Interests”), including
Assignor’s share of all outstanding Revolving Credit Loans with respect to the
Assigned Interests and the right to receive interest and principal on and all
other fees and amounts with respect to the Assigned Interests, all from and
after the Assignment Date, all as if Assignee were an original Lender under and
signatory to the Loan Agreement having a Revolving Credit Commitment Percentage
equal to the amount of the respective Assigned Interests.

(b) Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Lender under and signatory
to the Loan Agreement, which obligations shall include, but shall not be limited
to, the obligation to make Revolving Credit Loans to the Borrowers with respect
to the Assigned Interests and to indemnify the Agent as provided therein (such
obligations, together with all other obligations set forth in the Loan Agreement
and the other Loan Documents are hereinafter collectively referred to as the
“Assigned Obligations”). Assignor shall have no further duties or obligations
with respect to, and shall have no further interest in, the Assigned Obligations
or the Assigned Interests.

 

H-1



--------------------------------------------------------------------------------

3. Representations and Requests of Assignor.

(a) Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s Revolving Credit Note is $            , and (iii) that
it has forwarded to the Agent the Revolving Credit Note held by Assignor.
Assignor makes no representation or warranty, express or implied, and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Documents or the execution, legality,
validity, enforceability, genuineness or sufficiency of any Loan Document or any
other instrument or document furnished pursuant thereto or in connection with
the Loan, the collectability of the Loans, the continued solvency of the
Borrowers or the continued existence, sufficiency or value of the Collateral or
any assets of the Borrowers which may be realized upon for the repayment of the
Loans, or the performance or observance by the Borrowers of any of their
respective obligations under the Loan Documents to which it is a party or any
other instrument or document delivered or executed pursuant thereto or in
connection with the Loan; other than that it is the legal and beneficial owner
of, or has the right to assign, the interests being assigned by it hereunder and
that such interests are free and clear of any adverse claim.

(b) Assignor requests that the Agent obtain replacement notes for each of
Assignor and Assignee as provided in the Loan Agreement.

4. Representations of Assignee. Assignee makes and confirms to the Agent,
Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Loan Agreement. Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of the Borrowers and the value of the assets of the Borrowers,
and taking or not taking action under the Loan Documents; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers as are reasonably incidental thereto pursuant to the terms of the
Loan Documents; (e) agrees that, by this Assignment, Assignee has become a party
to and will perform in accordance with their terms all the obligations which by
the terms of the Loan Documents are required to be performed by it as a Lender;
(f) represents and warrants that Assignee does not control, is not controlled
by, is not under common control with and is otherwise free from influence or
control by, the Borrowers or Guarantor, (g) represents and warrants that
Assignee is subject to control, regulation or examination by a state or federal
regulatory agency, and (h) agrees that if Assignee is not incorporated under the
laws of the United States of America or any State, it has on or prior to the
date hereof delivered to Borrowers and Agent certification as to its exemption
(or lack thereof) from deduction or withholding of any United States federal
income taxes. Assignee agrees that Borrowers may rely on the representation
contained in Section 4.1.

5. Payments to Assignor. In consideration of the assignment made pursuant to
Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $            representing the aggregate
principal amount outstanding of the Loans owing to Assignor under the Loan
Agreement and the other Loan Documents with respect to the Assigned Interests.

6. Payments by Assignor. Assignor agrees to pay the Agent on the Assignment Date
the registration fee required by §18.2 of the Loan Agreement.

 

H-2



--------------------------------------------------------------------------------

7. Effectiveness.

(a) The effective date for this Agreement shall be             (the “Assignment
Date”). Following the execution of this Agreement, each party hereto shall
deliver its duly executed counterpart hereof to the Agent for acceptance and
recording in the Register by the Agent.

(b) Upon such acceptance and recording and from and after the Assignment Date,
(i) Assignee shall be a party to the Loan Agreement, to the extent of the
Assigned Interests, have the rights and obligations of a Lender thereunder, and
(ii) Assignor shall, with respect to the Assigned Interests, relinquish its
rights and be released from its obligations under the Loan Agreement.

(c) Upon such acceptance and recording and from and after the Assignment Date,
the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.

(d) All outstanding LIBOR Rate Loans shall continue in effect for the remainder
of their applicable Interest Periods and Assignee shall accept the currently
effective interest rates on its Assigned Interest of each LIBOR Rate Loan.

8. Notices. Assignee specifies as its address for notices and its applicable
Lending Office for all assigned Loans, the offices set forth below:

 

Notice Address:    

       

Attn:                                                                      
               

Facsimile:

Domestic Lending Office:                Same as above

LIBOR Lending Office: Same as above

9. Payment Instructions. All payments to Assignee under the Loan Agreement shall
be made as provided in the Loan Agreement in accordance with the separate
instructions delivered to Agent.

10. Governing Law. THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED
INSTRUMENT FOR ALL PURPOSES AND TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO CONFLICT OF LAWS).

11. Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

12. Amendments. This Agreement may not be amended, modified or terminated except
by an agreement in writing signed by Assignor and Assignee, and consented to by
Agent.

13. Successors. This Agreement shall inure to the benefit of the parties hereto
and their respective successors and assigns as permitted by the terms of Loan
Agreement.

[signatures on following page]

 

H-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

 

ASSIGNEE:

By:

 

Title:

ASSIGNOR:

By:

 

Title:

 

RECEIPT ACKNOWLEDGED AND

ASSIGNMENT CONSENTED TO BY:

KEYBANK NATIONAL ASSOCIATION, as Agent

By:

 

Title:

 

H-4



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF LETTER OF CREDIT APPLICATION

 

I-1



--------------------------------------------------------------------------------

SCHEDULE 1.1

LENDERS AND COMMITMENTS

 

Name and Address

   Commitment    Commitment Percentage

KeyBank National Association

225 Franklin Street

Boston, Massachusetts 02110

Attention:

Telephone:

Facsimile:

 

LIBOR Lending Office:

Same as Above

 

Domestic Lending Office:

Same as Above

   $35,000,000    100%

 

Schedule 1.1 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 1.2

ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS

With respect to any parcel of Real Estate of Parent Borrower or a Subsidiary
Credit Party proposed to be included in the Collateral, each of the following,
each in the similar form delivered to Agent as of the Closing Date (to the
extent applicable):

(a) Description of Property. A narrative description of the Real Estate, the
improvements thereon and the tenants and Leases relating to such Real Estate,
including a rent roll.

(b) Security Documents. Such Security Documents relating to such Real Estate as
the Agent shall reasonably and customarily require, duly executed and delivered
by the respective parties thereto. Without limiting the foregoing, executed,
acknowledged, and/or sworn to, as required, counterparts of the Mortgages shall
have been delivered to the Title Company and released for recordation in the
official records of the city or county in which such Real Estate is located,
with the Agent agreeing that the principal amount secured by any Mortgage
recorded in a jurisdiction with a material mortgage or similar tax shall be
limited to an amount reasonably approved by the Agent, with the Agent, on behalf
of the Lenders, receiving a Pledge Agreement to the extent any such Mortgage is
so limited, and (ii) UCC-1 financing statements which shall have been furnished
for filing in all filing offices that Agent may reasonably require;

(c) Enforceability Opinion. If required by the Agent, the favorable legal
opinion of counsel to Parent Borrower or such Subsidiary Credit Party, from
counsel reasonably acceptable to the Agent and qualified to practice in the
State in which such Real Estate is located, addressed to the Lenders and the
Agent covering the enforceability of such Security Documents and such other
matters as the Agent shall reasonably request.

(d) Perfection of Liens. Evidence reasonably satisfactory to the Agent that the
Security Documents are effective to create in favor of the Agent a legal, valid
and enforceable first lien or security title and security interest in such Real
Estate and that all filings, recordings, deliveries of instruments and other
actions necessary or desirable to protect and preserve such liens or security
title or security interests have been duly effected.

(e) Survey and Taxes. The Survey of such Real Estate, together with the Surveyor
Certification and evidence of payment of all real estate taxes, assessments and
municipal charges on such Real Estate which on the date of determination are
required to have been paid under §7.8.

(f) Title Insurance; Title Exception Documents. The Title Policy (or “marked”
commitment/pro forma policy for a Title Policy) covering such Real Estate,
including all endorsements thereto, and together with proof of payment of all
fees and premiums for such policy, and true and accurate copies of all documents
listed as exceptions under such policy and a copy of any applicable ground
lease.

(g) UCC Certification. A certification from the Title Insurance Company, records
search firm, or counsel satisfactory to the Agent that a search of the
appropriate public records disclosed no conditional sales contracts, security
agreements, chattel mortgages, financing statements or title retention
agreements which affect any property, rights or interests of Parent Borrower or
such Subsidiary Credit Party that are or are intended to be subject to the
security interest, security title, assignments, and mortgage liens created by
the Security Documents relating to such Real Estate except to the extent that

 

Schedule 1.2 – Page 1



--------------------------------------------------------------------------------

the same are discharged and removed prior to or simultaneously with the
inclusion of the Real Estate in the Collateral.

(h) Management Agreement. A true copy of the Management Agreement, if any,
relating to such Real Estate, which shall be in form and substance reasonably
satisfactory to the Agent.

(i) Leases. True copies of all Leases relating to such Real Estate as the Agent
or the Required Lenders may request and a Rent Roll for such Real Estate
certified by Parent Borrower or Subsidiary Credit Party as accurate and complete
in all material respects as of a recent date, each of which shall be in form and
substance reasonably satisfactory to the Required Lenders.

If such Real Estate is held pursuant to a Ground Lease (which must be acceptable
in form and substance to the Agent and the Lenders): (i) true and correct copies
of such acceptable Ground Lease and any Guarantees thereof; and (ii) to the
extent required by the Agent or the Required Lenders in their reasonable
discretion, recognition agreements and estoppel certificates executed by the
lessor under such acceptable Ground Lease, in form and content reasonably
satisfactory to Agent or the Required Lenders, as applicable;

(j) Lease Form. The form of Lease, if any, to be used by Parent Borrower or such
Subsidiary Credit Party in connection with future leasing of such Collateral
Property, which shall be in form and substance reasonably satisfactory to the
Agent.

(k) Subordination Agreements. A Subordination, Attornment and Non-Disturbance
Agreement from tenants of such Real Estate as reasonably required by the Agent
for all Leases in excess of 15,000 square feet and in the form provided in the
respective Leases for such Real Estate if such Lease includes a customary form;
provided, that the Borrowers shall only be required to use commercially
reasonable efforts to obtain such Subordination, Attornment and Non-Disturbance
Agreements.

(l) Estoppel Certificates. Estoppel certificates from tenants of such Real
Estate as reasonably required by Agent, such certificates to be dated not more
than thirty (30) days prior to the inclusion of such Real Estate in the
Collateral, each such estoppel certificate to be in form and substance
reasonably satisfactory to the Agent and in the form provided in the respective
Leases for such Real Estate if such Lease includes a customary form.

(m) Certificates of Insurance. Each of (i) a current certificate of insurance as
to the insurance maintained by Parent Borrower or such Subsidiary Credit Party
on such Real Estate (including flood insurance if necessary) from the insurer or
an independent insurance broker dated as of the date of determination,
identifying insurers, types of insurance, insurance limits, and policy terms;
(ii) certified copies of all policies evidencing such insurance (or certificates
therefor signed by the insurer or an agent authorized to bind the insurer); and
(iii) such further information and certificates from Parent Borrower or such
Subsidiary Credit Party, its insurers and insurance brokers as the Agent may
reasonably request, all of which shall be in compliance with the requirements of
this Agreement.

(n) Property Condition Report. A property condition report, together with any
seismic probable maximum loss assessment (if applicable) to the extent
customarily required for properties in such location, with appropriate reliance
letters if such reports or not addressed to the Agent, from a firm or firms of
professional engineers or architects selected by Borrowers and reasonably
acceptable to Agent (the “Inspector”) reasonably satisfactory in form and
content to the Agent and the Required Lenders, dated not more than three hundred
sixty (360) days prior to the inclusion of such Real Estate in the Collateral,
addressing such matters as the Agent and the Required Lenders may reasonably
require.

 

Schedule 1.2 – Page 2



--------------------------------------------------------------------------------

(o) Hazardous Substance Assessments. A hazardous waste site assessment report
addressed to the Agent (or the subject of a reliance letter addressed to, and in
a form reasonably satisfactory to, the Agent) concerning Hazardous Substances
and asbestos on such Real Estate dated or updated not more than ninety (90) days
prior to the inclusion of such Real Estate in the Collateral, from the
Environmental Engineer, such report to contain no qualifications except those
that are acceptable to the Required Lenders in their reasonable discretion and
to otherwise be in form and substance reasonably satisfactory to the Agent in
its sole discretion.

(p) Zoning and Land Use Compliance. Such evidence regarding zoning and land use
compliance as the Agent may reasonably request.

(q) Certificate of Occupancy. A copy of the certificate(s) of occupancy issued
to Parent Borrower or any Subsidiary Credit Party for such parcel of Real Estate
permitting the use and occupancy of the Building thereon (or a copy of the
certificates of occupancy issued for such parcel of Real Estate and evidence
satisfactory to the Agent that any previously issued certificate(s) of occupancy
is not required to be reissued to Parent Borrower or any Subsidiary Credit
Party), or a legal opinion or certificate from the appropriate authority
reasonably satisfactory to the Agent that no certificates of occupancy are
necessary to the use and occupancy thereof.

(r) Appraisal. An Appraisal of such Real Estate, in form and substance
satisfactory to the Agent and the Required Lenders as provided in §5.2 and dated
not more than ninety (90) days prior to the inclusion of such Real Estate in the
Collateral.

(s) Budget. An operating and capital expenditure budget for such Real Estate in
form and substance reasonably satisfactory to the Agent.

(t) Operating Statements. Operating statements for such Real Estate in the form
of such statements delivered to the Lenders under §7.4(e) covering each of the
four fiscal quarters ending immediately prior to the addition of such Real
Estate to the Collateral, to the extent available.

(u) Environmental Disclosure. Such evidence regarding compliance with §6.20(d)
as Agent may reasonably require.

(v) Subsidiary Credit Party Documents. With respect to Real Estate owned by a
Subsidiary, the Joinder Agreement and such other documents, instruments,
reports, assurances, or opinions as the Agent may reasonably require.

(w) Additional Documents. Such other agreements, documents, certificates,
reports or assurances as the Agent may reasonably require.

 

Schedule 1.2 – Page 3



--------------------------------------------------------------------------------

SCHEDULE 6.3

LIST OF ALL ENCUMBRANCES ON ASSETS

None.

 

Schedule 6.3 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.5

NO MATERIAL CHANGES

None.

 

Schedule 6.5 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.7

Schedule of Current Litigation

Current as of                     , 2015

 

Party(ies)

   Position    Adverse
Party(ies)    Venue    Claim    Liability    Status                  

 

Schedule 6.7 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.15

CERTAIN TRANSACTIONS

None.

 

Schedule 6.15 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.20(d)

REQUIRED ENVIRONMENTAL ACTIONS

None.

 

Schedule 6.20(d) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.21

SUBSIDIARIES

 

                                         

See attached structure chart.

     

 

Schedule 6.21(b) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.22

EXCEPTIONS TO RENT ROLL

None.

 

Schedule 6.22 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.23

PROPERTY

None.

 

Schedule 6.23 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.25

MATERIAL LOAN AGREEMENTS

None.

 

Schedule 6.25 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 8.8

ASSET SALES

None.

 

Schedule 8.8 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 19

NOTICE ADDRESSES

If to the Agent or KeyBank:

KeyBank National Association

225 Franklin Street, 18th Floor

Boston, Massachusetts 02110

Attn: Mr. Christopher T. Neil

and

Riemer & Braunstein LLP

Three Center Plaza

Boston, Massachusetts 02108

Attn: Kevin J. Lyons, Esquire

If to Guarantor or any Borrower:

City Office REIT, Inc.

1075 West Georgia Street, Suite 2600

Vancouver, British Columbia V6E 3C9, Canada

Attn: Jamie Farrar

Fax: (604) 661-4873

With a copy to:

Miller, Canfield, Paddock & Stone, P.L.C.

101 North Main Street, 7th Floor

Ann Arbor, Michigan 48104

Attn: Joseph M. Fazio, Esquire

Fax: (734) 747-7147

If to any other Lender which is a party hereto, at the address for such Lender
set forth on its signature page hereto, and to any Lender which may hereafter
become a party to this Agreement, at such address as may be designated by such
Lender.

 

Schedule 19 – Page 1